Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.962 Page 1 of 109




                            EXHIBIT A
                                   Exhibit A
                                 Page 6 of 371
 Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.963 Page 2 of 109




              APPEAL HISTORY FOR (AL0671) HOLMES, CHARLES
Tracking Number:
CAL HC 16034017         Appeal Level:      Second          Appeal Status:    Closed
                        Date Submitted     Date Received   Date Closed       Disposition        Due Date
             First Level 8/16/2016         8/25/2016       10/4/2016         Denied             10/6/2016
          Second Level 10/21/2016          10/25/2016      12/7/2016         Denied             12/8/2016
                        Issue Type                         Action Requested
               Issue 1: Medication/Pain Management         P/I is requesting a different pain medication for a
                                                           Urinary Tract Infection.
               Issue 2: Non-Medical/Custody/Disciplinary   P/I is requesting not to be punished by being placed
                        Issues                             in OHU and not be allowed to go to religious
                                                           services due to his pain and infection.

Tracking Number:
SAC HC 15030531         Appeal Level:      Third           Appeal Status:    Closed
                        Date Submitted     Date Received   Date Closed       Disposition        Due Date
             First Level 2/16/2015         2/18/2015       4/1/2015          Denied             4/1/2015
          Second Level 4/15/2015           4/20/2015       7/10/2015         Denied             6/1/2015
            Third Level 7/17/2015          8/10/2015       10/26/2015        Denied             11/2/2015
                        Issue Type                         Action Requested
               Issue 1: Scheduling/PCP Encounter           I/P has a ureteral stricture with obstruction and has
                                                           not been able to urinate or get help in urinating.
               Issue 2: Referral/Urology                   I/P would like to see a urologist for his medical
                                                           issue.

Tracking Number:
CAL HC 14033383         Appeal Level:      Third           Appeal Status:    Closed
                        Date Submitted     Date Received   Date Closed       Disposition        Due Date
             First Level 7/1/2014          7/3/2014        8/6/2014          Partially Granted 8/14/2014
          Second Level 8/12/2014           8/19/2014       10/1/2014         Partially Granted 9/30/2014
            Third Level 10/5/2014          10/8/2014       11/25/2014        Denied             1/5/2015
                        Issue Type                         Action Requested
               Issue 1: Scheduling/PCP Encounter           P/I is requesting to see a doctor or sent to a
                                                           hospital to check his kidney function.
               Issue 2: Non-Medical/Custody/Not Our        P/I is requesting that medical staff follow Dr. Hadley
                        Jurisdiction (NOJ)                 from Loma Linda Hospital recommendation to get a
                                                           2nd opinion from UCSD Hospital.


                                               Exhibit A                                              001
                                             Page 7 of 371
 Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.964 Page 3 of 109

C.HOLMES, (AL0671)                                                                                         Page 2 of 3

Tracking Number:
CAL HC 14033371            Appeal Level:        First            Appeal Status:   Closed
                           Date Submitted       Date Received    Date Closed      Disposition        Due Date
             First Level 7/1/2014               7/7/2014         7/7/2014         Rejected           8/15/2014
                           Issue Type                            Action Requested
               Issue 1: Scheduling/Registered Nurse (RN)         P/I is requesting that nephrostomy tube in his left
                        Triage                                   kidney be removed prior to him being transferred.
                           Screen Out Date      Return By Date   Level
            Screenout: 7/7/2014                                  First
                           Rejection Criteria
                           Excessive Filings

Tracking Number:
CAL SC 14000226            Appeal Level:        Second           Appeal Status:   Closed
                           Date Submitted       Date Received    Date Closed      Disposition        Due Date
          Second Level 7/1/2014                 7/3/2014         7/10/2014        Not a Staff        8/14/2014
                                                                                  Complaint

Tracking Number:
WSP HC 12042778            Appeal Level:        First            Appeal Status:   Closed
                           Date Submitted       Date Received    Date Closed      Disposition        Due Date
             First Level                        7/31/2012        9/5/2012         Partially Granted 10/23/2012
                           Issue Type                            Action Requested
               Issue 1: Medical Device/Cane / Crutch             CANE
               Issue 2: Supplies/Other-Specify (with fill-in box) SHOWER OR BATHING SUPPLIES
               Issue 3: Medical Device/Disability Vest           MOBILITY IMPAIRMENT VEST
                           Issue Type                            Action Requested
               Issue 1: Z-Obsolete-Access to Care/MD             MD LINE
                        Appointment
               Issue 2: Chrono Issues/Egg Crate Mattress         EGG CRATE MATTRESS
               Issue 3: Medical Device/Walker                    WALKER

Tracking Number:
WSP HC 12042544            Appeal Level:        Second           Appeal Status:   Closed
                           Date Submitted       Date Received    Date Closed      Disposition        Due Date
             First Level                        6/7/2012         7/6/2012         Partially Granted 7/19/2012
          Second Level                          7/26/2012        9/10/2012        Granted            9/6/2012
                           Issue Type                            Action Requested
               Issue 1: Z-Obsolete-Access to Care/RN Triage WOUND CLEANED
               Issue 2: Supplies/Other-Specify (with fill-in box) NEW DRAIN BAG

Tracking Number:
                                                    Exhibit A                                              002
                                                  Page 8 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.965 Page 4 of 109




C.HOLMES, (AL0671)                                                                             Page 3 of 3

WSP HC 12042589           Appeal Level:     First           Appeal Status:   Closed
                          Date Submitted    Date Received   Date Closed      Disposition   Due Date
            First Level                     6/19/2012       8/3/2012         Denied        7/31/2012
                          Issue Type                        Action Requested
              Issue 1: Z-Obsolete-Access to Care/MD         HELP WITH LEAKING URINE TUBE
                       Appointment
              Issue 2: Transfers/Other Institution          INSTITUTION WHERE HE CAN RECIEVE
                                                            MEDICAL HELP




                                                Exhibit A                                       003
                                              Page 9 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.966 Page 5 of 109




                            EXHIBIT B
                                  Exhibit B
                                Page 10 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.967 Page 6 of 109




                      GRIEVANCE HISTORY FOR (AL0671) HOLMES, CHARLES
Tracking Number:
CAL HC 18000259              Grievance Level:   Institutional   Grievance        Closed
                                                                Status:
                             Date Submitted     Date Received   Date Closed      Disposition        Due Date
       Institutional Level                      10/25/2018      12/28/2018       No Intervention    1/2/2019
                             Issue Type                         Action Requested
                 Issue 1: Disagreement with Treatment/Nursing   Alleges that psych tech Duro did not attend to his
                          Staff                                 medical needs
                 Issue 2: Transfers/Level of Care (Higher or    Wants to be placed in OHU for higher level of care
                          Lower)




                                                  Exhibit B                                              001
                                                Page 11 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.968 Page 7 of 109




                         EXHIBIT C
                                  Exhibit C
                                Page 12 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.969 Page 8 of 109




                                             a
                     HEALTH CARE SERVICES
Date:       NOV 2 5 2014
To:         HOLMES, CHARLES (AL0671)
            California State Prison Sacramento
            P.O. Box29
            Represa, CA 95671-0002


From:      California Correctional Health Care Services
           fnmate Correspondence and Appeals Branch
           P.O. Box 588500
           Elk Grove, CA 95758


Tracking/Log# :       CAL HC 14033383
This appeal was reviewed by Inmate Correspondence and Appeals Branch staff on behalf of the Deputy Director,
Policy and Risk Management Services. All submitted information has been considered.
DIRECTOR'S LEVEL DECISION:
Appeal is d~nied. This decision exhausts your administrative remedies.

APPEAL REQUESTS:
You are requesting:
  • To be seen by a doctor or sent to the hospital to check your kidney function.
  • Medical staff to follow Dr. Hadleys', from Loma Linda Hospital, recommendation of second opinion
       from UCSD hospital.                                      ·

BASIS FOR DIRECTOR'S LEVEL DECISION:
Your appeal file and documents obtained from your Unit Health Record were reviewed by licensed clinical staff.
These records indicate:
    • On July 15, 2014, you were transferred to California State Prison Sacramento.
   • Documentation indicates you have received ongoing Primary Care Provider (PCP) follow up evaluation
        and treatment related to your appeal issues since transferring.
   • On October 8, 2014, you were evaluated by UCSF with completion of a cystoscopic evaluation of your
        kidneys, ureters, and bladder; you have significant kidney problems and your provider is currently
        working with UCSF to plan your care and assist with management.
You are advised to utilize the CDCR 7362, Health Care Services Request Form, process to access health care
services, as required by department policy, for additional health care concerns.

Be advised, while you have a right to request treatment, it is inappropriate for an inmate/patient to recommend a
treatment plan and then expect a physician to implement the requested treatment plan. Private consultants may
recommend treatment; however, it is determined by health care staff whether or not to implement such
recommendations. This decision is based on the criteria set forth in CCR, Title 15, Section 3354 (c) which states
in part: "(c) Private Consultants. Health care personnel not employed by the department are not authorized to
order treatment for an inmate. Such persons may offer opinions and recommendations for consideration by
department health care staff."
CALIFORNIA CORRECTIONAL
                                                                                                        P.O. Box 588500
HEALTH Cj\RE SERVICES                                                                              Elk Grove, CA 95758


                                                                                                             001

                                                     Exhibit C
                                                   Page 13 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.970 Page 9 of 109
                                                                                                  C.HOLMES, AL0671
                                                                                                    CAL HC 14033383
                                                                                                          Page 2 of 2

    While the health care administrative appeals process is an important means of setting forth your health care
    concerns, it is not a substitute for direct communication about your health with your medical care providers. You
    are encouraged to continue your care with your assigned medical care providers and share with them new or
    additional clinical information about your conditions that you believe may affect your care. However, California
    law directs your medical care providers to offer and provide only the care they determine to be currently
    medically necessary for you, in accordance with appropriate policies and procedures. Previous orders from other
    medical facilities or staff, input from medical consultants, and/or your own personal preferences may be
    considered, but do not control the professional judgment of your current medical care providers.

    After review, no intervention at the Director's Level of Review is necessary as your medical condition has been
    evaluated an_d you are receiving treatment deemed medically necessary.

    RULES AND REGULATIONS:
    The rules governing these issues are: California Code of Regulations, Title 15; Inmate Medical Services Policies
    and Procedures; and the Department Operations Manual.

    ORDER:
    No changes or modifications are required by the institution.




    CAl.iFORll!!i\ CORRECTION.Al.                                                                           P.O. Box 588500
    HEALTH CARE SERVICES                                                                               Elk Grove, CA 95758


                                                                                                                 002
                                                 Exhibit C
                                               Page 14 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.971 Page 10 of 109


          ---;.
         STATE OF CALIFORNIA                                                                            DEPARTMENT OF CORRECTIONS AND REHABILITATION
         PATIENT-INMATE HEALTH CARE APPEAL
         CDCR 602 HC (REV. 6/13)                                                                                                                Page 1 of 2
         STAFF USE ONLY                                                                Institution:             Log#:                    Category:
         Emergency Appeal                 0Yes                                         c.:/\-L- tSC-       l'f:t}OO~                        8
        Signature:                    <./~                                                                   FOR STAFF USE ONLY
        You may appeal any me 1cal, mental health, or dental decision, action, condition, omission, policy or regulation that has a material adverse effect
        upon your welfare. See California Code of Regulations, Title 15, Section (CCR) 3084.1. You must send this appeal and any supporting documents
        to the Health Care Appeals Coordinator (HCAC) within 30 calendar days of the event that led to the filing of this appeal. If additional space is
        needed, only one CDCR Form 602-A will be accepted. Refer to CCR 3084 for further guidance with the appeal process. No reprisals will be taken
        for using the appeal process.
        Appeal is subject to rejection if one row of text per line is exceeded.                          WRITE, PRINT, or TYPE CLEARLY.
                                                                                       CDCR Number:                                   Assignment:




        Osupporting Documents: Refer to CCR 3084.3.
            List supporting documents attached (e.g., Trust Account Statement; CDCR 7410, Comprehensive
            Accommodation Chrono; CDCR 7362, Request for Health Care Services; etc.):

    rvr.
    L:.INo, I have not attached any supporting documents.             Reason :_u~.L~.t±• N Q. fo8, .-;i cofJ{   of. M.y ME d ,·CAI eee-u~"'
                                                                                                                                   - C I f)eo JJ1              _
          t.oITTc:- t,i J ::ia
        Patient-Inmate Signature: ~ / ~                                        Date Submitted:        7 • / · / '-{
           I              !By placing my initials in this box, I waive my right to receive an interview.
        SECTION C. FIRST LEVEL - Staff Use Only             Check One: Is CDCR 602-A attached?                  ~ s 0No
          This appeal has been:                             Check One: Is this a recatergorized/converted 1824? 0Yes ~
        0Bypassed at the First Level of Review. Go to Section E.
        0Rejected (See attached letter for instruction):  Date: _ _ __        Date: _ _ _ __ Date: _ _ _ _ Date: _ _ _ __
    Ocancelled (See attached lett¢                 ·    .         Date:
    ~Accepted Assigned to:                tsh,ck                                        Title:   MD           Date Assigned:   1/14/1f/a_teDue:_ __
        First Level Responder: Complete a First Leyel relponse. Include Interviewer's name, title, int~rview date, location, and complete the section below.
                   ·         Date of Interview:   3-~'2-4   J'-1@ 16 3fo -IS'5'fr?terview L o c a t i o n : ~ ~ -                   t<U
        Your appeal issue is:             0Granted              0Granted in part 0Denied                 L]Other:_____
                                                                                                                                           1
                                                                                                                                               ~l.k_ .
        See attached letter. If dissatisfied with First Level res onse com lete Section D.                                                           'I'-
         1. Disability Code:   2. Accommodation:        3. Effective Communication:

         D TABE score~ 4.0     D   Additional time      D P/1 asked questions
         D DPH D DPV D LD      D   Equipment D SU       D P/1 summed information
         D DPS D DNH           D   Louder D Slower      Please check one:             Signature:---~~------- Date completed: -FrH~~-=/1
         D DNS D DDP           D   Basic D Transcribe   D Not reached" D Reached
         D Not Applicable      D   Other•               "See chrono/notes
                                                                                                                                ~itle:H~~=-
         4.Comments,~:- - - - - - - - - - - - - - - - -                                                                           CAL_


                                                                                                                                               I t-t
        HCAC Use Only
        Date received by HCAC: _ _ _ _ __

  fl)               RECEIVED
 'r &f(J
                  JUL O3 2014
                         CAL
                                                                                                                                             003
                    HCAppeals

                                                                         Exhibit C
                                                                       Page 15 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.972 Page 11 of 109



  STATE OF CALIFORNIA
   PATIENT-INMATE HEALTH CARE APPEAL
                                                                                                                         DEPARTMENT OF CORRECTIONS AND REHABILITATION
                                                                                                                                                                             ••"I"'
                                                                                                                                                                              .

                                                                                                                                                                       Page 2 of 2
                                                                                                                                                                                       '~'
                                                                                                                                                                                      ~.   ,




  CDCR 602 HC (Rev. 06/13)
  !SECTION D.jlf you are dissatisfied with the First Level response, explain the reason below, attach supporting documents and submit to the
  Health Care Appeals Coordinator for processing within 30 calendar days of receipt of response. If you need more space, use Section D of the



  ·: :~~~T:•:!::~~~~:::~t!J;:::~a::1~!~::!
  CDCR 602-A.     •                                                    ,                                                             ,



                                       ..,J.
                                             :::~=f~!;L~~::;a~~!.:11,~
  w;'.IH a :>1(1..\ ;.Jfi.C:]ioy a.fl'p,,1..,,li) e,A:{.JJ:~c.s·w"f\:::/::ti,iei.. 4 ...                                7'd1, s:,,Jl;:;' ;)o(;Jgg :T SfSJ a:£:C!C tili~
  :rJi'l 1..02 a.le a::r C-AiaPclTei&f'@.\SCI.J ..Jas ·n&,\6t,t\ otJ :::Z'l':i'ii:l                                  ;)J[, To ;a ,.;,rs.c.]j;r,,1 o.J wt)"..s,<.J
  Patient-Inmate Signature:                 ~                      ~                                                      Date Submitted: 8:· l 2 · l '-f
  SECTION E. SECOND LEVEL· Staff Use Only                                          Check One: Is CDCR 602-A attached?                               Yes    [::).Dfo
  This appeal has been:                              Check One: Is this a recatergorized/converted 1824?                                          0Yes     ~No
  0Bypassed at Second Level of Review. Go to Section G.
  0Rejected (See attached letter for instruction): Date:              Date:                  Date:                                                Date: _ _ _ __
  Q:;ancelled (See attached let!~                  Date:_____                                                       Q{,A 1 ,                                            qt
  r:l]Accepted Assigned to:                      r-
                                        0A,lt.~ 1 HD                      Title:                               Ct:1 E
                                                                                                    Date Assigned: ~ D a t e Due:
   Second Level Responder: Complete a Second Level response. Include Interviewer's name, title, interview date, location, and complete the section
                                                                                                                                                                         ,'lC(,q
   below.                                  t t .A.                      f
                     Date of Interview: _ _tv'--,__,,'--~----- Interview L o c a t i o n : - - - - ' - - ~ - - - - - - - · - - - - - -
  Your appeal issue is:             0Granted           ~ranted in part 0Denied                                            Oother:._ _ _ _ _ __
  See attached letter. If dissatisfied with Second Level res onse com lete Section F.
   1. Disability Code:             2. Accommodation:             3. Effective Communication:      Interview conducted?         0Yes          No
   O   TABE score :s 4.0           O   Additional time           D P/1 asked questions            Interviewer:          'tJ   /ft                             Title: _ _ __
   D   DPH D DPV D LD              D   Equipment D SLI           D P/1 summed information                                ' I   \f';t
                                                                                                                              Name)
   O   DPS O DNH                   O   Louder O Slower           Please check one:                Signature:   ~-----'-':V'-.L!l.n'-'-----        Date completed: _ _ _ __
   O   DNS D DDP                   D   Basic Transcribe          D Not reached* D Reached
   D   Not Applicable              D   Other*                    *See chrono/notes
                                                                                                  Reviewer: --=--3..4~==~4-L..!...LI...L_-Title:                      CED c,t)
                 YL,_O_--.:.I_V\.:....:+e....:.....r_Vl_-_e_w__J.,r;---=-·_n..(....:=.._ _ _ __
   4.Comments,~:__
                                                                                                  Signature:
  HCAC Use Only                                                                                   HCAC Use Only
  Date received by HCAC:                                                                          Date closed and mailed/delivered to appellant:          to \ /2o14
  SECTION F. If you are dissatisfied with the Second Level response, explain reason below; attach supporting documents and submit by mail for
     ir  eve eview. It must be received within 30 calendar days of receipt of prior response. Mail to: Health Care Appeals, ATTN: Chief, Building
  C, P.O. Box 588500, Elk Grove, CA 95758. If you need more space, use Section F of the CDCR 602-A.
   z:<&l<Zs:          ,r£$tJo:/a                 PKffVlaBycc11u Pf<o/1;·?£/sfFce;,,r.,rAc or,/,iufi2.2,zo1:l. QK.tyta                           wdo is fl>I J&01~1jf
  J>cfoK. Asofbc1oD£K'lZOLt./ :r:,>11 w-;;loi!T a l{LPJ&os10r1'{wBs.                                                          Th       8£\f? ~91SA,·...l t-0it tEr


  SECTION G. THIRD LEVEL · Staff Use Only
 0Rejected (See attached letter for instruction):                              Date: _____ Date: _ _ _ __ Date: _ _ _ _ Date: _ _ _ __
   Cancelled (See attached letter):                                            Date: _ _ _ __
      ccepted at the Third Level of Review
  Your appeal is:                0Granted                                     DGranted in part inied:..--___.b!.:'..'..'.~====::::==============----.J
  See attached Third Level response.                                             Third Level Use Only
                                                                                  Date closed and mailed/delivered to appell
  Request to Withdraw Appeal: I request that this appeal be withdrawn from further review because; State reason. (If withdrawal is cond11onal, 1st
  conditions.}




  Patient-Inmate Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date Submitted:._ _ _ _ _ _ _ _ _ __
  Print Staff Name: _ _ _ _ _ _ _ _ _ _ _ Title:                                                    Signature:                                             Date: _ _ _ _ __




                                                                                                                                                                      004
                                                                                          Exhibit C
                                                                                        Page 16 of 371
 Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.973 Page 12 of 109

..S~A;~   ~~   CALIFORNIA                                                                                 DEPARTMENT OF CORRECTIONS AND REHABILITATION
                                                                                                                                                           ,
 INMATE/PAROLEE APPEAL FORM ATTACHMENT
 CDCR 602-A (08/09)                                                                                                                                    Side 1
                                                                IAB USE ONLY   Institution/Parole Region:       Log#:                          Category:

                                                                                    :J L -c                       :Li -)~33.?3                    ?
                                                                                                            FOR STAFF USE ONLY


 Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.
 Appeal is subject to rejection if one row of text per line is exceeded.                          WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
  Name (Last. First):                                                                                                            Assignment:




  A. Continuation of CDCR 602, Section A only (Explain your issue) : a....,J   r,A..f l3"uoocl...a.J-~,_:[i......,.l),____   f            RECEIVED
  cdE:CI( IY\'i l(adrJt::lF.JtJg\,,oJ, c;r:,. I .ia:, ;:blc\ Dr;:£s:\ncK Sa~lJ .Sne. i .s                                    f
  ool: .s:e.elna f'\".\e aod ::\\.:.e on \v1 ,ru~J,c.a\ ±V"'ea::\:.J\I:."1+ T'!-0                                                     UUL 03 2014
  ~+t:"""© , ,s \o£~~ koosFs..s                                3:t>
                                                         a '"'li:~ r:v-,sooJ. :=r: ia2a,,1.;t
  NET        s~~..J s.s:.a:rJ 1o--l..nR,2:..s-b.cK ;,.,1<ovJL1,.K.s r           1      ....\aJ.c a..:5i<z:.J



   ~-:;1.~ ~,,
  o.J~::bh4S a c,..h::::;c\'.( 1 \a.J..t 3r;,£.sfod( ...,>os1)J,J+ •..Jv:;+e.
                                                 we~ ..,,~~ -··~clea~,I
                                                                                                    :&-     cz'ICcl%--v:;:




 bi:.:f:oR£. :r: t"(\a.t..A r:\ave_ a "12:ew ·,rJ:f£c:noN i::J J-1\:::/ K,cliJ.:!:~
 MY ,Ji,-. 11 e. i s clo, 1 !Ji s:,V\J .:Sli'Y\:EL\ \5 lo.ad, o....t '-                 2,, ·
                                                                        \'1 ;Jg• s:.s:h:,c(
 re.Mo,t.·d NJ:{ Mh:d;cAI Hold ruJo·':1·"1 ;!JK dadu../ Fr?oN1 loAAa s
  tuJda tdosP;:+._\           tJ;:coi:,I\M;;,\JchJ         a    z.nd opu,;0.1 :£r:::pno des·:),.
  a::\:Kal",lsfe\C" 4:o Ss1c-1v w•\\ c:.a,\.;:se. a de-\a._.. ,,-1~\
                 s;;.as,,,.:se, s., Has±aV'):+: a\ \alDV:«' :k:. ..A..} r::b:aL;d >
  ::tio&t . ..., ·.q
 .att,d     N'IJ:     s+av-4:ir48 ov'E,.,& ~~N v-,.1,·:r\A a ,..u.u,.1 N'\£J~ca\ :5:kaCf,
  1/'J h:e.!l\      ::c• "° , °" . . . z '!t J rt v r~~ """'-e.c\',c:.M a:\-+e,..J ~: o,.l
 Inmate/Parolee Signature:    (:4?~          /.&.,. ,e-:                            Date Submitted:    "f-


 B. Continuation of CDCR 602, Section B only (Action r e q u e s t e d ) : - - - - - - - - - - - - - - - - - - - - - - -




 Inmate/Parolee Signature: -'@-==-._.:tu                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date Submitted: _7..,__./._·.....!_'{._______
                                    ...w;:""""'/-;~~=..,__./


                                                                                                                                                005
                                                                    Exhibit C
                                                                  Page 17 of 371
    Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.974 Page 13 of 109
                                                                                                                                               .
,       '
    ... STATE OF CALIFORNIA
     INMATE/PAROLEE APPEAL FORM ATTACHMENT
     CDCR 602-A (08/09)
                                                                                                                                          '

                                                                                               DEPARTMENT OF CORRECTIONS AND REHABILl~=Tl~N . . .

                                                                                                                                      Side 2




       th:. OAtJNar.V}CT61T~ d1.;> t-lMLltJCAf.i; of!.., tf£ALTJ,CA&~ Pt;ovtcl£_R.,JoJT»u,t.ls~gg,tJe,
        a f,5fsor.JS:.,S ,,J ,tu.J of J~~lNT 1t1E..J1c,4/ al TTE.,JporJ Th a faclli Ti 7i4BT
      -3).L &!tl•fAT&•tt :)()CJo,l'J KN()tJS              Ju   Jnlabh, To PKOlli/£ r,-/1:/U.rt11/1uJrgzaTM£tJ7
        t,t_3Lfe,-{       of:     de C£.ss          To "'&.EATN1'£.rJT. $•.I.s-mcKALLi,g TrPTC/>CR

            ;,       oulJr/avLJJ(;                                    Lh (; ,; S~'~LJ                        J;i         ad;
       co,,.rntacT fl\/,'JH cncg ,~rJ rdar af\EA.,u::a..3g tiad1i./ADO.t.rJ.DJtJ\ s1211,--t
      ,-IE c,../tCK.fd v11'r,../ JC5J Ja Js,:;H if JCSD dCoioC.-{ v•ba5 coJnw;.-r,d,TJ C,j)ti,T.•k:(-a1:;1..
      Inmate/Parolee Signature: ~ ~                                   Date Submitted: -8-'I_Z._·~f-1'-/,_____


                                                                         T""> de. :)nJ\ '!) en...\ .l»\i 2 Z., IDlt.\~
      F. Continuation of CDCR 602, Section F only (Dissatisfied with Second Level response):

      »le 1$w,1t.:, r t:t>8 sr.&v,c~-:. re," ucsF: was tloeJE. oN TZB t1 at1cl aPf'Roil~..f)
      tf· 'lL'6 a.r el l(odTio/5:                   nu.
                                            .ap//~11/T, ,' f:                   u·,r
                                                                    vlas l?/aNfi£ :J vJt/£d .z. ,da,.s
      JT:{j ,r,: C.4///Jflm/A S1'ltTS.. f,et"sotl, 0tdf VllttS Tris. ,.i'£edL.s ( f 0 1~.rs:f,/1CS.S ;)Q;,1£
      oJ 7·lB·ltf fitv,2 APP/<Oi/£,) 8 ·Lf./i.                  Fi£
                                                       9pe73g v!rb 8£/'4QL~::::LJ_"1.::/.-d!-.f1::l.&0 5TcsMi--
      µlf5z &s obT ,Jt<otqrj;/sf                    ~:mb£.
                                   ii.rt--'> r,-/~ Af/1i:. JdocdJ do1vt. Bs.1..rJ C ~ Z
      W7K~MQl£J). cl::?JGDtJ£../J.OR. uJ.Es:.cn!) :).{£ J7> ,PK 1Ml:If<.yC1Vf~




      Inmate/Parolee Signature:   Cr::t"G,c_.,,..   ,~ ~                                       Date Submitted:   /0 •Ji'• t'{


                                                                                                                                006
                                                                  Exhibit C
                                                                Page 18 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.975 Page 14 of 109

ii'   1'; ,


              Db
              I   .      l
                                          .."
                                          • I    <                                           iV'
                                                                                             .,\...",•~

              bd                  HlEAlTH (ARlE SlERV~ClES
                                                Institution Response for First Level HC Appeal


       Date:          7/28/2014

       To:            HOLMES, CHARLES (AL0671)
                      C 008 2001001L
                      California State Prison - Sacramento
                      P.O, Box29
                      Represa, CA 95671-0002
       Tracking/Log #:               CAL HC 14033383
       Appeal Issues:
       In your CDCR-602HC Inmate/Parolee Health Care Appeal Form received on 7/3/2014, you indicated the
       following issues:
                       Issue Type                               Action Requested
      Issue 1: Access to Care ( MD Appointment)                 P/I is requesting to see a doctor or sent to a hospital to check
                                                                his kidney function.
       Issue 2: Other ( 2nd opinion )                           P/I is requesting that medical sta(f follow Dr. Hadley from
                                                                Loma Linda Hospital recommendation to get a 2nd opinion
                                                                from UCSD Hospital.
      Interview:
      You were interviewed via telephone at CSP- Sacramento by Dr. Estock, Physician and Surgeon, on 07/24/2014
      regarding this appeal. During the interview, you were allowed the opportunity to fully explain your appeal
      issues.
      Response:
      A review of your appeal with attachment, electronic Unit Health Records (eUHR), and all pertinent departmental
      policies and procedures was conducted. The Disability and Effective Communication (DEC) System was
      checked and you were determined to have a Test for Adult Basic Education (TABE) score of above 4.0 and did
      not require accommodations to ensure effective communication.

       P/I Holmes, I interviewed you for the first level appeal mentioned above via telephone from Central Health at
      Calipatria State Prison (CAL) on 7/24/14, with the assistance of Sgt. Robichaud.
      You requested to see a doctor, or be sent to a hospital to check your kidney function, as well as for pain relief
      and wound care. You were seen by medical providers regarding your care every 14 days, at the maximum,
      during your stay in the Outpatient Housing Unit (OHU) at CAL. Appropriate testing including laboratory work
      were completed; daily nursing care, pain medications and antibiotics as deemed appropriate for your treatment
      were made available to you. Of note, there are several refusals during your OHU stay where you declined
      proper care/flushing of your nephrostomy tube.
      You are also requesting that CAL medical staff follow Dr. Hadley's recommendation to get a second opinion
      from the University of California, San Diego (UCSD). Dr. Hadley is a contracted specialist and while he can
      make recommendations for your care, the providers must be approved and contracted within CDCR. UCSD
      Urology was not a contracted provider at the time of this appeal. However, you were referred to see a second
      opinion Urologist contracted with the department to further evaluate and treat your condition. You also were
      seen by your Primary Care Provider (PCP) at SAC on 7/22/14 to continue your medical care; this encounter is in
      your electronic Unit Health Record (eUHR).

      The patient is reminded that he cannot dictate his health care or health care providers.
                                                                                                                           007

                                                              Exhibit C
                                                            Page 19 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.976 Page 15 of 109


                                                                                              C.HOLMES, AL0671
                                                                                                CAL HC 14033383
                                                                                                      Page 2 of2


    Appeal Decision:
    Based upon the aforementioned information, your appeal is Partially Granted at the First Level of Review.
    P/I Holmes, you were seen by the doctor as well as other medical providers every 14 days at the maximum,
    during your stay in OHU.
    Your request to follow Dr. Hadley's recommendation is denied. UCSD Urology was not a contracted provider
    at the time. You have however been referred to a contracted urologist for a second opinion.

    The patient is advised that his issue may be submitted for Second Level of Review within 30 days of receipt of
    this response if he desires.




    DR.ESTOCK
    Physician and Surgeon
    Health Care Services
    Calipatria State Prison




                                                                                     ICAB




                                                                                                             008

                                                   Exhibit C
                                                 Page 20 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.977 Page 16 of 109
   'STATE OF CALIFORNIA
                                                                                       J. Clark Kelso, Receiver


        PRISON HEALTH CARE SERVICES



                                     Institution Response for Second Level BC
                                     Appeal


   Date: September 25, 2014

   Inmate Name: HOLMES, CHARLES (AL0671)
   C 003 1009001U
   California State Prison - Sacramento
   P.O. Box 29
   Represa, CA 95671-0002

   Appeal Log#: CAL HC 14033383

   Appeal Issue: In your CDC 602-HC Inmate/Parolee Health Care Appeal received on July 3, 2014, you indicated
   the following issues:

                    Issue Type                               Action Requested
   Issue 1:         Access to Care (MD Appointment)          l/P is requesting to see a doctor or be sent to a hospital
                                                             to check his kidney function.

   Issue 2:         Other (Second Opinion)                   I/Pis requesting that medical staff follow Dr. Hadley's
                                                             (from Loma Linda Hospital) recommendation to get a
                                                             second opinion from UCSD Hospital.

   Interview: You were interviewed via telephone at CSP-Sacramento by Dr. Estock, Physician and Surgeon, on
   July 24, 2014 regarding this appeal. During the interview, you were allowed the opportunity to fully explain your
   appeal issues.

   Your appeal was Partially Granted at the FLR. The first level reviewer responded as follows:
   A review of your appeal with attachment, electronic Unite Health Records (eUHR), and all pertinent
   departmental policies and procedures was conducted. The Disability and Effective Communication System
   (DECS) was checked and you were determined to have a Test for Adult Basic Education (TABE) score of above
   4.0 and did not require accommodations to ensure effective communication.

   !IP Holmes, I interviewed you for the first level appeal mentioned above via telephone from Central Health at
   Calipatria State Prison (CAL) on July 24, 2014 with the assistance of Sergeant Robichaud.

   You requested to see a doctor, or be sent to a hospital to check your kidney function, as well as for pain relief and
   wound care. You were seen by medical providers regarding your care every 14 days, at the maximum, during
   your stay in the Outpatient Housing Unit (OHU) at CAL. Appropriate testing including laboratory work were
   completed; daily nursing care, pain medications and antibiotics as deemed appropriate for your treatment were
   made available to you. Of note, there are several refusals during your OHU stay wehre you declined proper
   care/flushing of your nephrostomy tube.

   You are also requesting that CAL medical stafffollow Dr. Hadley's recommendation to get a second opinion from
   the University of California, San Diego (UCSD). Dr. Hadley is a contracted specialist and while he can make
   recommendations for your care, the providers must be approved and contracted within CDCR. UCSD Urology
   was not a contracted provider at the time of this appeal. However, you were referred to see a second opinion
   Urologist contracted with the Department to further evaluate and treat your condition. You were also seen by

                                                                                                               009
                                                    Exhibit C
                                                  Page 21 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.978 Page 17 of 109

   , State of California                            Department of Corrections and Rehabilitation
    HOLMES, CHARLES (AL0671)
    CAL HC 14033383

    your Primary Care Provider (PCP) at SAC on July 22, 2014 to continue your medical care;
    your electronic Unit Health Record (eUHR).

    The patient is reminded that he cannot dictate his health care or health care providers.

    Based upon the aforementioned information, your appeal was Partially Granted at the First Level of Review.

    l/P Holmes, you were seen by the doctor as well as other medical providers every 14 days at the maximum,
    during your stay in OHU.

    Your request to follow Dr. Hadley's recommendation was Denied. UCSD Urology was not a contracted provider
    at the time. You have however been referred to a contracted urologist for a second opinion.

    The patient is advised that his issue may be submitted for Second Level of Review within 30 days of receipt of tis
    response if he desires.

    In your request for a Second Level Review, you state that in the interview with Dr. Estock on July 24, 2014, you
    explained that due to her not writing an order to clean your nephrostomy tube open wound, you were sent to
    Pioneer Hospital with a skin infection around your nephrostomy tube wound. The only doctor you saw after filing
    the 602 at Calipatria State Prison was Dr. Kim on July 14, 2014 due to an infection on your skin around the
    nephrostomy tube and Dr. Kim had you transferred to Pioneer Hospital to have the tube removed because it was
    infected. On July 15, 2014, you were transferred to CSP-Sacramento. Your nephrostomy tube was removed
    though the urologist Dr. Hadley recommended to continue with the nephrostomy until he could consult with
    UCSD. You Stated that Dr. Estock and the whole medical team at Calipatria knew that your ureter was kinking
    and/or was obstructed. Dr. Hadley recommended a second opinion on May 27, 2014 yet as of August 2, 2014, you
    haven't been seen by a urologist and you have been without a nephrostomy tube which was in place to help drain
    your left kidney. This delay in treatment has been causing substantial harm to both of your kidneys and as of
    August 12, 2014, you are on Cephalexin for an infection and you are in pain due to your,.obstruction. You stated
    that you understand that you cannot dictate your health care or your health care provider but transferring you
    while you are a prisoner in need of urgent medical attention to a facility that the Calipatria doctors know is unable
    to provide adequate treatment is a delay in access to treatment. Dr. Estock alleges that CDCR didn't have a
    contract with UCSD at the time of the appeal so they could have sent you to a urologist that had a contract with
    CDCR in that area. See Dr. Hadley's Addendum of May 27, 2014 as he checked with UCSD to verify ifUCSD
    urology was in contract with CDCR and they are.

    P. Sahota, M.D., Chief Medical Executive at CSP-Sacramento, reviewed this matter on behalf of S. Chaiken,
    Ph.D. Chief Executive Officer (A) at CSP-Sacramento.

    Response:
    Your eUHR was reviewed. Your appeal submitted on July 3, 2014 while you were still at Calipatria State Prison
    was answered at the FLR by Dr. Estock, the Physician and Surgeon at Calipatria State Prison, through a telephone
    interview on July 28, 2014 after you were transferred to CSP-SAC. Dr. Estock addressed the issues you raised in
    your appeal.

    You have a history of ureteral stricture with obstruction and you had to undergo several surgical procedures in the
    past without success. The last procedure you had was a nephrostomy tube to drain urine flow of the left kidney.
    Dr. Hadley, the urologist at Loma Linda, recommended keeping the nephrostomy tube until you were seen by
    another urologist for a second opinion. However, the nephrostomy tube had to be removed on July 14, 2014
    because of the local infection. You were transferred to CSP-SAC on July 15, 2014 and you were seen by Dr. Ma
    initially on July 22, 2014. Dr. Ma submitted a request for service for you to be seen at University of California,
    San Francisco (UCSF), for a second opinion as planned when you were still at Calipatria State Prison. An
    appointment was secured for you to be seen by the urologist at UCSF and the urologist saw you on September 17,
    2014. During the September 17, 2014 appointment at UCSF, further work up and follow up were recommended.
    These recommendations will be pursued to address the ongoing issues with your left ureteral stricture.

                                                                                                              010

                                                     Exhibit C
                                                   Page 22 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.979 Page 18 of 109

     ·State of California                       Department of Corrections and Rehabilitation
      HOLMES, CHARLES (AL0671)
      cAL Hc 14033383

     Reviewing the report of Dr. Hadley from May 27, 2014, it was found that Dr. Hadley stated only; "I have
     recommended a second opinion" (they also contracted with UCSD). There was no mention that Dr. Hadley has
     checked with UCSD to verify if UCSD urology was in contract with CDCR. However, Dr. Estock was the one
     who knew which urologist had a contract with CDCR and she advised you about it at the FLR.

     Appeal Decision:     Based on this evaluation, the action requested to resolve the appeal is PARTIALLY
     GRANTED.




     S. CHAIKEN, PhD
     Chief Executive Officer (A)
     California State Prison, Sacramento


     '"A[.~/_:;~                9~?/~
     M. Linggi, SRN II

     cc: Appeals File
         Central File

     SC/jg




                                                                                                   011

                                               Exhibit C
                                             Page 23 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.980 Page 19 of 109




        UCSF Medical Center - After Visit Summary
      Charles Holmes                                                Department: UCSF                    Description: Male DOB:
     9/17/2014 9:15 AM Office Visit                                 Urology Faculty Practice            10/15/1972
                                                                    Dept Phone: 415-353-                Provider: Marshall          L.
                                                                   2200                                 Stoller, MD

    .Instructions
    .We will obtain
                                                                                                   E\Ltio1 I
    Please bring CDs of images and scans with patient for next visit.

    Diagnoses this Visit
       Ureteral stricture   - Primary
    Previously Documented Problems as of 9/17/2014                                                         Date Reviewed: 9/17/2014
       None




    Your Vitals Were - Last Recorded
      BP           Pulse       Temp(Src)                 Height                     Weight
       99/61          64         36.1 °C (97 °F)         180.3 cm (5' 11")          90.719 kg (200 lb)             ~ 1 kg/m2
                                                                                                                     cf;!,
    Allergies                                                                                                        "--o
       Motrin [Ibuprofen]


    Your Updated Medication List                                                                                             ··n
                                                                                                                             ::3
    Notice                                                                                                 As of 9/17/2QY 10:35 AM
      You have not been prescribed any medications.
                                                                                                                                 cf\
                                                                    -------"···-·- ·---·,,·--------·--....,....,----···----·· ·---0----·--·
    Medications Administered During This Visit
      None
    We Performed Or Ordered the Following
      Future Labs/Procedures                            Expected by                        Expires
      NM Diuretic Renogram                              As directed                        3/17/2015
    To-Do List
       Future Orders                                                                 Complete On or After
       NM Diuretic Renogram ·                                                        As directed
        Scheduling Instructions:
           Scheduling Instructions

           Radiology Central Scheduling Telephone: (415) 353-2573

           Patient Safety Tips Prior to the Procedure in Radiology
           - Please let us know if you have any allergies or adverse reactions to medications.
           - If you are pregnant or may be pregnant, please tell your doctor or technologist.
           - Please leave your valuables at home or in your room in the hospital.
           - Please let us now if you need interpreting services, this can be arranged for you.

          Procedure and Preparation
          For a nuclear medicine exam, the patient is given a small amount of radioisotope, either orally or by injection, to
          enhance the visualization of selected organs or vascular structures. Once the radioisotope has accumulated in
          the region of the body under study, the technologist positions a camera close to the region and begins the
          scanning process. The images are viewed on a computer monitor after the examination by a specially trained
          physician who will communicate the results to your own doctor.



                                                                                                                              012
                                                      Exhibit C
                                                    Page 24 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.981 Page 20 of 109




        Future Orders                                                           Complete On or After           Expires
            Safety Concerns
            As with any radiologic procedure, pregnant women should consult with their physician before undergoing a
            nuclear medicine exam. Generally, nuclear medicine scans are not performed on pregnant women. Patients
            should also make sure their physician knows what medications they are taking and if they are a nursing mother
            before undergoing a nuclear medicine exam.

     Instructions on MyChart Enrollment
       UCSF MyChart is UCSF Medical Center's patient portal. If you receive outpatient care at UCSF, you can
       send messages to your provider, view your clinical lab results, request medication refills, request
       appointments and more. If you have had an inpatient or emergency department admission, you can view
       your discharge instructions.

      How Do You Sign Up?       .
      1. Go to www.ucsfmychart.org and click "Sign Up Now" in the "First time user?" box.

       2. Enter your UCSF MyChart Activation Code exactly as it appears below then enter the last four digits of
       your social security number and date of birth. Follow instructions to create your username and password
       then click sign in to start using your UCSF MyChart account.             ·

                              UCSF MyChart Activation Code: G8K8S-FN28F-49JDA
                                            Expires: 11/16/201410:35 AM
                                                                                                     ~
      If your activation code expires or if you have questions, email ucsfmychart@ucsfmedctr.~. UCSF MyChart
      is NOT to be used for urgent needs. For medical emergencies, dial 911.                rA         -0




    Name: Holmes, Charles (MRN: 57137088) DOB: 10/15/1972                                                        Page 2 of2
    Printed by Kirstie Madeliene B. Cruz at 9/17/14 10:35 AM

                                                                                                               013

                                                    Exhibit C
                                                  Page 25 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.982 Page 21 of 109


     !folmes, Charles (MR# 57137088) DOB: 10/15/1972                                        Encounter Date: 09/17/2014


      Charles Holmes                                              Description: 41 year old male
      9/17/2014 9:15 AM Office Visit                              Provider: Marshall L. Stoller, MD
      MRN: 57137088                                               Department: Urology Parn


     Diagnoses                       Reason for Visit
     -~----------------
        UreteraI stricture - Primary   New Patient Evaluation
         593.3
     Vitals - Last Recorded
        BP           Pulse       Temp(Src)                Ht                   Wt                      BMI
        99/61        64          36.1 °C (97 °F)          180.3 cm (5' 11")    90.719 kg (200 lb)      27.91 kg/m2
     H&P Notes
        No notes of this type exist for this encounter.
     Progress Notes
        Marshall L. Stoller, MD at 9/17/2014 10:28 AM
           Status: Signed
          History of Present Illness: Charles Holmes was seen in the Urology faculty practice clinic at
          UCSF as a new patient in a consultation for evaluation and possible treatment of ure~al
          stricture, which has been ongoing since 2011. At this initial visit, Charles reports that';fiJ, has has
          multiple surgeries on the left side. At first in when he was 12 he has a reimplant, and Tn_J013 he
          had a implant with a hitch at USC, which failed. He was then sent to loma linda for stelm
          placement, which failed, so he had a PNT. Currently he does not have any tubes as pet:,..Patient.
          He does not know why the tubes were all taken out. Charles denies any fatigue, fever ao~
          malaise.                                                                                        -o
                                                                                                             ::3
          The patient's past medical, surgical, medication, allergy, family, and social histories were c.J',J
          reviewed and noncontributory to this illness/condition except as noted below:                  <.f\
                                                                                                                0
          The patient's past medical history is notable for:
          No past medical history on file.

          The patient's past surgical history is notable for:
          No past surgical history on file.

          The patient is currently taking the following medications:
          No current outpatient prescriptions on file.

           No current facility-administered medications for this visit.


          The patient is allergic to:
          Allergies
          Allergen                                           Reactions
          • Motrin [Ibuprofen]
                                                                                         !CAB
          The patient's past family history is notable for:                           OCl   O 9 1014
          No family history on file.
                                                                                     ~AP~~<a
          The patient's past social history is notable for:
          History                 ·

          Social History



     Holmes, Charles (MR# 57137088) Printed by Kirstie Madeliene B. Cruz [18242] at 9/17/... Page014
                                                                                                  1 of 4
                                                     Exhibit C
                                                   Page 26 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.983 Page 22 of 109


     !"lolmes, Charles (MR# 57137088) DOB: 10/15/1972                           Encounter Date: 09/17/2014


           • Marital Status:                      Unknown/Declined
               Spouse Name:                       NIA
               Number of Children:                N/A
           • Years of Education:                  N/A

          Occupational History
          • Not on file.

          Social History Main Topics
          • Smoking status:                    Never Smoker
          • Smokeless tobacco:                 Not on file
          • Alcohol Use:                       Not on file
          • Drug Use:                          Not on file
          • Sexual Activity:                   Not on file

          Other Topics                                                   Concern
          • Not on file

          Social History Narrative
          • No narrative on file


          Review of systems was performed and reviewed today. It is notable for:
          Review of Systems
          Constitutional: Negative for fever, chills, weight loss and malaise/fatigue.
          HENT: Negative for hearing loss, neck pain and tinnitus.
          Eyes: Negative for blurred vision, double vision and photophobia.
          Respiratory: Negative for cough, sputum production and wheezing.
          Cardiovascular: Negative for chest pain and palpitations.
          Gastrointestinal: Negative for heartburn, nausea, vomiting, abdominal pain, diarrhea and
          constipation.
        · Genitourinary: Negative for dysuria, urgency and frequency.
          Musculoskeletal: Negative for back pain and joint pain.
          Skin: Negative for itching and rash.
          Neurological: Negative for dizziness. tingling, focal weakness and headaches.
          Endo/Heme/Allergies: Does not bruise/bleed easily.
          Psychiatric/Behavioral: Negative for depression. The patient is not nervous/anxious.

         During the physical examination today, the patients vital signs were
         BP 99/61 I Pulse 641 Temp(Src) 36.1 °C (97 °F) I Ht 180.3 cm (5' 11") I Wt 90.719 kg (200 lb)   I
         BMI 27 .91 kg/m2

                General: Alert and oriented times three, pleasant, in no acute distress
                HEENT: Normocephalic, atraumatic, moist mucous membranes, anicteric sclera
                Musculoskeletal: No clubbing or cyanosis, neck exhibits normal range of motion
                Cardiovascular: No pitting edema, radial pulses symmetric
                Chest: Breathing is unlabored
                Abdomen: Soft, non-tender, non-distended, no palpable masses, he has a midline
                incision and a LLQ incision
                Genitourinary: No costovertebroagle tenderness, genital exam - not applicable
                Psychiatric: Mood and affect are normal, the patient is socially appropriate
                Neurologic: Sensation is grossly intact in the upper and lower extremities
                                                                                                     I OAS
         The following lab results were personally reviewed by me:

         Objective:


    Holmes, Charles (MR# 57137088) Printed by Kirstie Madeliene B. Cruz [18242] at 9/17/... Page 015
                                                                                                 2 of 4
                                               Exhibit C
                                             Page 27 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.984 Page 23 of 109


     ~olmes, Charles (MR# 57137088) DOB: 10/15/1972                                 Encounter Date: 09/17/2014



           Lab Review
           No results found for this basename: WBC, WBCM, WCBD, HGB, HGBM, HGT, HCTM,
           NSH, HCT22, MCV, PLT, CCP

           No results found for this basename: CA, P, URIC ACID, PTH

           No results found for this basename: NA, SB, NAWB, K, KSB, CL, CLWB, CO2, HC03

           No results found for this basename: CREATININE, CREAT, CWB, CREA, CREATl


          We have no images

          Assessment and Plan: It was a pleasure seeing Charles Holmes in clinic today.

          I addressed his left ureteral stricture with the patient today, which is a new problem for us. This
          issue is getting worse. Additional workup ordered today included a mag 3 nuclear renal scan
          and will need to get a cysto RPG for anatomy. .                                            ~
                                                                                                     ~
          Patient may need to get an autotransplant in the future.

          The patient was instructed to call our clinic nursing line at 415.353.2452 or the main line at-'
          415.353.2200 with any questions or go to nearest emergency room should there be any fe\1er~.
          chills, nausea, vomiting, worsening pain, chest pain, or inability to void.                   ·;o
                                                                                                         ~
          Thank you for allowing us to participate in the care of this patient. Please do not hesitate to <P
          contact us should you have any questions or concerns.                                            <f\
                                                                                                           0


    All Meds and Administrations
        (No medication admins recorded for this encounter)
    Orders Placed This Encounter
       Future Labs/Procedures
       NM Diuretic Renogram (78740 Custom]
        Expected by: As directed
        Expires: 3/17/2015
    Patient Instructions
       .We will obtain

       Please bring CDs of images and scans with patient for next visit.

    Level of Service
      PR OFFICE OUTPATIENT NEW 30 MINUTES·
      [99203]
    All Flowsheet Templates (all recorded)
        Encounter Vitals Flowsheet
       Custom Formula Data Flowsheet
       Anthropometrics Flowsheet
    Referring Provider
      Referring No
    All Charges for This Encounter



    Holmes, Charles (MR# 57137088) Printed by Kirstie Madeliene B. Cruz [18242] at 9/17/... Page 3 of 4
                                                                                                          016

                                                   Exhibit C
                                                 Page 28 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.985 Page 24 of 109


     !folmes, Charles (MR# 57137088) DOB: 10/15/1972                                  Encounter Date: 09/17/2014


         Code       Description                           Service Date    Service Provider            Modifiers        Qty
         99203      PR OFFICE OUTPATIENT NEW 30           9/17/2014       Marshall L. Stoller, IVID                    1
                    MINUTES
     Other Encounter Related Information
       Allergies & Medications

        Problem List

       History
     Medications Last Reviewed During Encounter By
       ANGELICA BYRD on 9/17/2014 at 10:17 AM
     History
        Last reviewed in this visit by Marshall L. Stoller, MD on 9/17/2014 at 10:27 AM
        Sections Reviewed
        Tobacco, Alcohol, Drug Use, Sexual Activity
     Encounter Vitals Flowsheet Audit Trail (all recorded)
       Flow Time            Flow Value                         User            File Time                 Action
        BP
        09/17/14 1016          99/61 mmHg                     AB               09/17/14 1016            Current
       Heart Rate                                                                                       ~
        09/17/14 1016          64                             AB               09/17/14 1016            ~rrent
       Tern                                                                                              I""'"'
        09/17/14 1016          36. 1 °C (97 °F)               AB               09/17/14 1016             qy.r,rent
       Wei ht                                                                                             cP
        09/17/14 1016          90.719 kg (200 lb)             AB               09/17/14 1016             Cuo:jnt
       Hei ht                                                                                                ::3
        09/17/14 1016          180.3 cm (5' 11")              AB               09/17/14 1016            Cur(f:l)1t
       Pain Score                                                                                                 ,o
        09/17/14 1016          0                                AB               09/17/14 1016         Cum§m
     User Ket .                                              (r~ = User Recd, (t) = User Taken, {c} = User Cosigned

     Created by
        Encounter creation information not available
     Encounter Status
       Closed By: Marshall L. Stoller, MD on 9/17/14 at 10:33 AM
         '
     Aspirin Management Plan
       No data filed
     Hyperlink for Printing Encounter AVS
       Printed AVS Snapshots




    Holmes, Charles (MR# 57137088) Printed by Kirstie Madeliene B. Cruz [18242] at 9/17/... Page 017
                                                                                                 4 of 4

                                                      Exhibit C
                                                    Page 29 of 371
  Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.986 Page 25 of 109




                                                     -.-,---~-----·
                                                                                .......... _.._

                                                                                                                             UNIT NUMBER




                    lJC's: Medical Center
                    TERMS AND CONDITIONS OF SERVICE:
                    ADMISSION, MEDICAL SERVICES
                    AND FINANCIAL AGREEMENT
                                                                                                                                                                                 j

                      1. UCSF Medical Center is part of the University of California and is comprised of its hospital(s), medical center(s),
                         its hospital-based clinics, and the UCSF School of Medicine.    ·
                      2. MEDICAL CONSENT: I consent to medical treatments or procedures X-ray examinations, drawing blood for tests~
                         medications, injections, taking of medical photographs, videotaping, laboratory procedures, and hospital services·
                         rendered to me under the general and special instructions of the physicians or other health care professionals
                         assisting in my care. I also consent to my admission to the UCSF Medical Center if this is necessary for my care.
                      3. TEACHING, RESEARCH AND HEALTHCARE INSTITUTION: The University of California including UCSF
                          Medical Center, is a teaching, research and healthcare institution. I understand that residents, interns, medical
                          students, students of ancillary health care professions (e.g., nursing, x-ray, rehabilitation therapy), post-graduate
                         fellows, and other trainees may observe, examine, treat, and participate at the request and under the supervision
                         of the attending physician in my care as part of the University's medical education programs. Some UCSF Medical
                         Center faculty are identified by their name badge as "Visiting Professors". These faculty members do not have a
                         California license, but are licensed in another state or country. These physicians are permitted to practice medicine
                         in California under a special program developed by the Medical Board of California.                ~              . •.                            :<
                         I also understand that a University institutional review board approves projects condu~d by University;
                         researchers in accordance with state and federal law. As a result, I understand that I may be co~cted and asl<ed :
                         to participate in research studies but I am under no obligation to do so. My decision whether toparticipate or not ..
                         will not affect my ability to obtain medical care.                                               ,   ~                ·-
                     4. USE OF MEDICAL INFORMATION AND SPECIMENS: I understand that my medical information, photographs,
                          ane,llor video;Jn any;f!'.l.rrii:may·be used for other UCSF Medical Center purposes, such as quali~mprovement,
                      \,,'1ient safety and ·edoc'a"tion. I also understand that my medical information and tissue, fluids, cells and other
                          specimens (collectively, "Specimens") that UCSF Medical Center may collect during the course ciftny treatment
                          and care may be used and shared with researchers. I understand that under California law, I do not !late any rights
                          to any commercially useful products that may be developed from such research. I further understanltthat any use
                          of my medical information or Specimens by UCSF Medical Center or other research institutions will be in.accor-
             ,..          dance with state and federal law, including all laws and regulations governing patient confidentiality, in the manner
             8           ~,ned in the UCSF Medical Center Notice of Privacy Practices.
             it      5. \"-,RSONAL VALUABLES: UCSF Medical Center maintains fireproof safes for the safekeeping of money and
                         valuables. UCSF Medical Center shall not be liable for the loss of or damage to any money, documents, jewelry,
             ii:         glasses, dentures, furs or other articles of unusual value and shall not be liable for loss or damage to any personal
             i            property, unless deposited in a safe or locked storeroom. The liability for loss of any personal property deposited
                          with UCSF Medical Center shall be no more than $500.
             ij      6. RELEASE OF MEDICAL INFORMATION: The State of California Information Practices Act requires UCSF Medical
             o            Center to provide the following information to individuals who supply information about themselves. As a patient of
             §            UCSF Medical Center, I will be asked to submit certain personal information, such as my address and phone num-
             a:          ber. Social Security number, insurance information, medical history and treatment. The principal' purpose for
             ~           requesting this information is to ensure accurate identification, continuity of medical care, and payment for such
             i           care. Under the authority of The Federal Privacy Act of 1974, Article IX, Section 9 of the California Constitution, the
             ..,         California Information Practices Act (Civil Code 1798 et seq.), California Code of Regulations, Title 22, Section
             i           70749, UCSF Medical Center is authorized to maintain this information. As required by UCSF Medical Center, fur·
             ~           nishing all information requested is mandatory unless otherwise noted. I understand that failure to provide such
                         information may affect my medical care and/or insurance benefits and coverage.
~~CEIV~O     f           UCSF Medical Center will obtain my written authorization to release information about my medical treatment,
             i           except in those circumstances when UCSF Medical Center is permitted or required by law to release information
  ICAB   e"1             (see UCSF Medical Center's Notice of Privacy Practices for a description of the specific circumstances under which
                         UCSF Medical Center may release this information). For example, UCSF Medical Center may release a copy of
                         my patient record to health care providers, health plans, governmental agencies and workers' compensation carri-
OCT O8 2DU
~pe~\-.'a    f
                         ers. Additionally, I understand that if I am diagnosed with cancer, a reportable disease in California, UCSF Medical
                                                                                                                                                                 --------"--:~I
                   ,___c_e_nt_e_r_is_r_e_qu_i_re_d_b_y_1_a_w_t_o_re_po_rt_m_y_d_ia_g_no_s_is-to_t_h_e_s_ta_t_e_o_e.,.;.p-art_m_en_t_o_f_H_e_a_1t_h_s_e_rv_ic_e_s_.
                                                                                                                                                                                  ,


                   Page 1 of 2                                                  TERMS AND CONDITIONS OF SERVICE: ADMISSION,                                                     :;i
                                                                                 MEDICAL SERVICES AND FINANCIAL AGREEMENT                                                       :J
                                                                                                                                                                         018

                                                                                     Exhibit C
                                                                                   Page 30 of 371
  Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.987 Page 26 of 109




                                                                            :· ........ _
        -~/·
                                                                                                 UNIT NUMBER




               lJCsF Medical Center
               TERMS AND CONDITIONS OF SERVICE:
               ADMISSION, MEDICAL SERVICES
               AND FINANCIAL AGREEMENT                                                           LOCATION                    . o,-nr · · · ····-·. ·--.. ./
                 7. FINANCIAL AGREEMENT: I understand that even if I have insurance, I may be financially responsible for some
                    or all of my medical services. For instance, if I have a co-pay or deductible, I agree to pay the amounts I owe. If I
                    do not have insurance that covers the service I receive, I agree to pay The Regents of the University of California
                    for professional, hospital and clinic services, including UCSF Medical Center physician services, in accordance with
                    the regular rates and terms of UCSF Medical Center. I also agree to pay for other professional services provided
                    at UCSF Medical Center by other health care providers. If I am unable to pay, I understand I may qualify for pub·
                    lie assistance, special payment arrangements and/or charity care. I also understand that when this agreement is
                    signed by my spouse, parent or a financial guarantor, my spouse, parent or financial guarantor shall be jointly and
                    individually liable with me for payment, including all collection fees {attorneys' fees, costs and collection expens-
                    es), in addition to any other amounts due. Unpaid accounts referred to outside agencies for collection bear inter-
                    est at the current legal rate.
                                                                                                                                             r,>.
                8. ASSIGNMENT OF BENEFITS (INCLUDING MEDICARE BENEFITS): I authorize and direct payment to ~SF
                   Medical Center of any insurance benefits including hospital insurance and unemployment compensation dis~lity
                   benefits otherwise payable to or on my behalf for UCSF Medical Center services, including emergency se~s.
                   at a rate not to exceed UCSF Medical Center actual charges. I understand that I am financially responsibl~r
                   charges not paid pursuant to this agreement. I further agree that any credit balance resulting from payment of insor-
                   ance or other sources may be applied to any other account owed to UCSF Medical Center by me.
                   I have read, agreed to and received a copy of this Terms and Conditions of Service.



                ~~tie~                                                      or         Signature of Patient Representative


                Signature of Witness {required if patient unable to sign)              Relationship of Representative to Patient


                                                                                       Language used




                 Financial Responsibility Agreement by Person Other than the Patient or the Patient's Legal
                 Representative
                 I agree to accept financial responsibility for services rendered to the patient and to accept the terms of the Financial
                 Agreement {Paragraph 7) and Assignment Of Benefits (Including Medicare Benefits) {Paragraph 8) set forth above.


~CEIVs=a
                 Date                           Financially Responsible Party                                      Witness
 ICAB
                Elective Section:
                 PATIENT RIGHTS NOTICE: (applies to inpatient admissions only)
                 Would you like your agent under a durable power of attorney for health care or your next of kin to receive a copy
                 of the Patient Rights and Responsibilities Notice? If so, please contact the Patient Relations Department at (415)
                 353-1936.



               Page 2of 2                                 TERMS AND CONDITIONS OF SERVICE: ADMISSION,
                                                           MEDICAL SERVICES AND FINANCIAL AGREEMENT



                                                                                                                                                019

                                                             Exhibit C
                                                           Page 31 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.988 Page 27 of 109



                                        ', ·. _..'7·\':·:.-

                                                                                         UNIT NUMBER


                  lJQ;f Medical Center
                                                                                     I   FT   t.111uc::
                                                                                                                                              I

             UCg: Benioff Children's Hospital                                                 MRN#: 67137088 Holmes Cha~rles
                                                                                              ~!:..~
                                                                                              AUT~
                                                                                                     11 611972 CSN#: 89237083
                                                                                                               1
                                                                                                          l•c.1411S.t'/92H ~     CALIFORNIA MENS COLONY CDC
                                                                                              (41 y.o.J (male)             DOI. 9117114
             NOTICE OF PRIVACY PRACTICE                                                   APP Mil: 1\11-,,l!•ll L. Stoller
                                                                                          REF 11110: R•r.m"g No
             ACKNOWLEDGEMENT OF RECEIPT                                                  LOCATION                                • DATT:'     •



              The UCSF Notice of Privacy Practice provides information about how we may use and
              disclose protected health information about you.

              In addition to the copy we have provided you, copies of the current notice are available by
              accessing our website at http://www.ucsfhealth.org and may be obtained throughout UCSF
              Health System.

              I acknowledge that I have received the Notice of Privacy Practice.

                                                                                                                                       '2S
                                                                                                                                       ~


              Signature of Patient or Patient's Representative
                                                                                                          Jz                 l_;:_21
                                                                                                                              Date
                                                                                                                                            ~i . t:
                                                                                                                                            1~
                                                                                                                                            cf'.)




              Print Name                                                                                     Relationship to Patie~
                                                                                                                                                    0



              Name of Interpreter (if applicable)

               v""
              If written acknowledgement is not obtained, please check reason:

              D Notice of Privacy Practice Given - Patient Unable to Sign
              O Notice of Privacy Practice Given - Patient Declined to Sign
             \I
      I . .:.~.t.~~~············....... ·········································.........................................................
      ~
      w
      ::i;
        I                                                                                                   __ ! __ , __
      j       Signature of UCSF Representative                                                                                Date


      IJ      Print Name                                                                                    Department
      l                                                                                                                                           .f'.'f-:1'

      11-----------------------------------
              NOTICE OF PRIVACY PRACTICE ACKNOWLEDGEMENT OF RECEIPT,. ' .
                                                                                                                                                      020

                                                                Exhibit C
                                                              Page 32 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.989 Page 28 of 109




         STATE OF CALIFORNIA                                                                                                         DEPARTMENT OF CORRECTIONS
                                                                                         HEA TH CARE SERVICES
                                                                                    PHYSICIA REQUEST FOR SERVICES
                                                           (fo be completed by reques1ing Ph sician and forwarded to Utilization Management Unit)
                                                                                                                                                                    f 35'
        PATIENT NAME: Holmes, Charles                                                                                      INSTITUTION:      CSP-SAC
         DATE OF BIRTH: JO/lS/1972                                                                                                    GENDER:         M

        PRINCIPLE DIAGNOSIS: Congenital Obstr of Uretopelvic Junctio                                       ICD-9CODE:                       CPT CODE{S):
        RE UESTED SERVJCE(S                         Consult                                                                   # OF DAYS RECOMMENDED:


        Please check all that apply:     Consultation X                  Outpatient X                  Initial/Follow-up

        Requested Treatment/Service is: EMERGENT                          URGENT                       ROUTINE X                 TELEMED OK: NO
        For the purpose ofre/rospeclive review, if emergent or urgent, please justify:
        Proposed Provider: Urologv in UCO or UCSF Medical Center                                                Anticipated Length of Stay: _ _ _ _ __

        Expected Disposition (i.e .. outpatient follow-up, return to institution, transfer):
        Medical Necessity (briefly describe lhe clinical situation; /he hislory ofthe illness; trealmen/s used; perlinent labs/imaging slUdies; or queslionsfor /he consu/1an1)\:

           pt is new arrival. Hx of congenital obstr of Uretopelvic junctio with recurrent UTI. Failed reconstruction surgeries In
                                                                                                                                                r!
           child and then In 2011. Failed recent stent placement on 10/2 /2013 (in Loma Linda Med Ctr) and s/fi/:z.014. He still
           complains of left flank pain and dysuria. He was transferred fr m Calipatria to here for further urology~nsult for 2nd
           opinion.                (Please schedule this patient in 3 weeks, ors oner if possible)
                                                                                                                                                 --
                                                                                                                                                  ~
                                                                                                                                                     ~
        Estimated time for service delivery, recovery, rehabilitation and follow-up: _                                                          ·;p
        Summary of preliminary or diagnostic work-up, conservative treatment provided (i applicable, please provide TB code, CD4 count, viral loa~lbumin, total protein
        dates within the ast 3 months
        Comments (diagrams, risk factors, prognosis, alternative management, etc.):
        REQUESTING PHYSICIAN PRINTED NAME: J. Ma, M.D.


        REQUESTING PHYs1c1AN SIGNATURE                   Jian Ma, MD

       DATE OF CONSULTATION

        FINDINGS:


        RECOMMENDATIONS:


        FOLLOW-UP OR FURTHER EVALUATIONS REQUESTED:




                     Attach Progress Note page for additional Information
               THIS FORM MUST BE RETURNED WITH THE PATIENT!!!

                                                      (RFS)                               CDC7 43(Re




                                                                                                                                                          021

                                                                      Exhibit C
                                                                    Page 33 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.990 Page 29 of 109




                                                                       022
                                   Exhibit C
                                 Page 34 of 371
        Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.991 Page 30 of 109

        , /
    /




~·




I

J                                                                                        , I   '




                                                                               023

                                           Exhibit C
                                         Page 35 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.992 Page 31 of 109




                          EXHIBIT D
                                   Exhibit D
                                 Page 36 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.993 Page 32 of 109




                                 HEALTH CARE SERVICES
     Date:       7/7/2014                                                                        REJECTION NOTICE
    To:         HOLMES, CHARLES (AL0671)
                S INF 1009001L
                Calipatria State Prison
                P.O. Box 5001
                Calipatria, CA 92233-5001
    Tracking/Log #:                    CAL HC 14033371

    It has been determined your appeal submitted does not comply with appeal procedures established in the
    California Code of Regulations (CCR) Title 15, Article 8, and is being rejected and returned to you for the
    following reason(s):

    Excessive Filings: CCR, Title 15, Section 3084.6(b)(3) states, 'The inmate or parolee has exceeded the
    allowable number of appeals filed in a 14 calendar day period pursuant to the provisions of subsection
    3084. l(t)."
     For your appeal to qualify for processing, you are advised to take the necessary corrective action provided in this
     notice and resubmit the appeal within 30 calendar days.


        {>~,YD
     Dogonyaro, J.
     Health Care Appeals Coordinator
     Calipatria State Prison




     Rejection Note: Be advised that you cannot appeal a rejected appeal, but should take the corrective action necessary and resubmit the appeal within the
     timeframes, 30 calendar days, as specified in CCR 3084.6(a) and CCR 3084.S(b).

                                               ***PERMANENT APPEAL ATTACHMENT-DO NOT REMOVE***




                                                                                                                                                               001
                                                                      Exhibit D
                                                                    Page 37 of 371
 Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.994 Page 33 of 109



       SIA.E OF CALIFORNIA                                                                                     DEPARTMENT OF CORRECTIONS AND REHABILITATION
       PATIENT-INMATE HEALTH CARE APPEAL
       COCA 602 HC (REV. 6/13)                                                                                   J'-\0.3.337 I                      Page 1 of 2
       STAFF USE ONLY                                                                     lnslltut1on:               Log#.                    Category·
       Emergency Appeal                      QYes
                                                                                         CM- tj,c..              flt cc 0£r::B::&;9>
       Signature·                                  Date                                                    FOR STAFF USE ONLY
       You may appeal any medical, mental health, or dental dec1s1011, action, condition , om1ss1on, policy or regulation that has a material adverse effect
       upon your welfare. See California Code of Regulations. Title 15, Section (CCR) 3084.1. You must send this appeal and any supporting documents
       to the Health Care Appeals Coordinator (HCAC) within 30 calendar days of the event that led to the filing of this appeal. If additional space 1s
       needed, only one COCA Form 602·A will be accepted. Refer to CCR 3084 for further guidance with the appeal process. No reprisals will be taken
       for using the appeal process.
       Appeal is subject to rejection if one row of text per line is exceeded.                                  WRITE, PRINT, or TYPE CLEARLY.



       State briefly the subject/purpose of your appeal (Example: Medication, To See Specialist. etc.):

          ;;;r; ,e:Ja.d:r NSWRQS:\:gN\;z"::\:;; >f5& R£ r,I\QY$',Q                                 W     U>M,a;s; L~rJ,PA.               tb§P,:r.a\ ·
      !SECTION A. ~xplain your issue (If you need more space, use Section A of the CDCR 602-A)· c:,r,,,,l5"· '°\ • \ '-\ t                    1 • \....ot,l\aS
       L,s,,C)A. d o.s.P,Ta\ Plac;.tA a N£.l"'r!Ec§\at,11.::/:\--,,) \oe. 1µ t,/b(L"L.£:\:-'!<14"'1'h--/c,,,.J
       b ·Z 1 t 'i 9&·,s-lnCK6£MQi1£d M:iM£:/,cA/ f::-P{d, ±+:la± I. 1e1: rc..;iiJAf:£1<, :rec ,~ :r d,9,..lr

      !SECTION e. jAct1on requested (If you need more space, use Section B of the CDCR 602-A):
          t:::lE;.teiR 0 S:bt::::C\::z".:::r,,.,H3E BE R:E:Mo:::te::;:J E3EEc:r:RE: :r: ·t:::0                                 ::u=s::.;;:::;....JsFs::.R
          :Tc:> ..S    a   C I ...f

      (3supporting Documents: Refer to CCR 3084.3.
             List supporting documents attached (e.g., Trust Account Statement; COCA 7410, Comprehensive
             Accommodation Chrono; CDCR 7362, Request for Health Care Services; etc.):
            C ;)c.e 1 2?, C ::>
      ONo, I have not attached any supporting documents. Reason                  =- -- - - -- - -- - - -- - - - - - -- - - -- -- -

       Patient-Inmate Signature:~--£ / ~                                   Date Submitted: J:..LJ 4.J-____
            I                   I
                        By placing my initials In this box, I waive my right to receive an interview.
      SECTION C. FIRST LEVEL • Staff Use Only                          Check One: Is COCA 602·A attached?                        0Yes
             This appeal has been:                              Check One Is this a recatergorized/converted 1824?  Oves
             Bypassed at the First Level of Review. Go to Section E. j _, I , •
                                                                             1
             Rejected (See attached letter for instruction): Date7µ.µ..'\-_ Date:                      Date: _ _ _ _ Date. - - -- -
            Cancelled (See attached letter):                         Date: - - - --
      0     Accepted Assigned to:                                                          ntle:                   Date Assigned:            Date Due :._ _ __
      First Level Responder: Complete a First Level response. Include Interviewer's name, title, 111terv1ew date, location, and complete the section below.
                          Date of Interview:                                  lntel'Vlew Location:
      Your appeal issue 1s:            0Granted              0Granted in part Ooenied                  00ther:._ _ __
      See attached letter If dissatisfied with First Level res nse com lete Section D.
          1. Disabilrty Code:       2. Accommodation:      3. Effective Commumcat,on.   Interview conducted?     0 Yes    QNo
          OTABE score S4.0          D Additional time      D P/1 asked questions        lnterviewer; _ _ __ _ _ _ _ _ __ __ _ Title _ _ __
          D DPH O DPV C LD          D Equipment D SLI      D P/1 summed information
          DDPS O DNH                D louder D Slower      Please check one:            Signature: _ _                           Date completed: _ _
          ODNS J DDP                D Basic D Transcribe   ( Not reached' n Reached
          O Not Applicable          0 Other·               'See chrono/notes            Reviewer _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Title:
          4Comments~:- - - - - - - - - - - - - - - -- -
                                                                                        Signature:_
      HCAC Use Only                                                                     HCAC Use Only
      Date received by HCAC:_ _ _ _ __                                                  Date closed and mailed/delivered to appellant:   7
                        RECEIVED


                     tJUL 03 2014
                                CAL
~ - - - - - -- 1-1.r. Aooaals~ - -~ - -
                                                                                                                                                      002
                                                                            Exhibit D
                                                                          Page 38 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.995 Page 34 of 109



    STATE OF CALIFORNIA                                                                              DEPARTMENT OF CORRECTIONS AND REHAB1LIT,t1Tl9N.
    PATIENT-INMATE HEALTH CARE APPEAL
    CDCR 602 HC (Rev. 06/13)                                                                                                                     Page 2 of 2
    !SECTION D.~f you are dissatisfied with the First Level response, explain the reason below, attach supporting documents and submit to the
    Health Care Appeals Coordinator for processing within 30 calendar days of receipt of response. If you need more space, use Section D of the
    CDCR 602-A.




    Patient-Inmate Signature: - - -- - - - - - - - - - - -                     _ _ __ __ _ Date Submitted:_ _ _ _ _ _ _ _ _ __ _
    SECTION E. SECOND LEVEL - Staff Use Only           I   Check One: Is CDCR 602-A attached?                                0Yes    0 No
   This appeal has been:                              Check One· Is this a recatergorized/converted 1824?                    0 Yes   0No
   Osypassed at Second Level of Review Go to Section G.
   0Rejected (See attached letter for instruction)· Date:              Date                   Date: _ _                      Date:
   O  cancelled (See attached letter):             Date:
                                                                          -
   0 Accepted Assigned to: _ _                                    -        Title:                  Date Assigned:             Date Due:
   Second Level Responder: Complete a Second Level response. Include lnteiviewer's name, title, inteiview date, location, and complete the section
   below.
                      Date of lnteiview:                               lnteiview Location:
                                                                                                 -
    Your appeal issue is:             0 Granted               0Granted in part 0Denied             Oother:
    See attached letter. If dissatisfied with Second Level resoonse comolete Section F.
     1 D1sabili!Y CQQe:     2. Accommodation:    3. !;;1!~!1v11 CommunicatiQn. lnteiview conducted? 0 Yes              0No
     D TABE scores 4.0    0 Additional time    D Pn asked questions           lnteiviewer:                                              Title:
     0 DPH O DPV D LO     D Equipment D SLI D P/1summed 1nformat1on                                     (Pnnl N11m1)
     0 DPS D DNH          D Louder O Slower Please check one:                 Signature:                                     Date completed:
     D ONS O ODP          D Basic D Transcribe D Not reached' Reached
     D Not Applicable     D Other'             · see chrono/notes
                                                                              Reviewer:                                                 Title:
     4.Comments:                                                                                        (Pnr<Name)

                                                                      -       Signature:
    HCAC Use Only                                                             HCAC Use Only
    Date received by HCAC:                                                    Date closed and mailed/delivered to appellant·

   !SECTION F.llf you are dissatisfied with the Second Level response, explain reason below; attach supporting documents and submit by mail for
    1nira Leve, Heview. It must be received within 30 calendar days of receipt of prior response. Mail to: Health Care Appeals, ATIN: Chief, Building
    C, P.O. Box 588500, Elk Grove, CA 95758. If you need more space, use Section F of the CDCR 602-A.




    Patient-Inmate Signature:                                                                         Date Submitted:_ _ _ _ _ _ _ _ _ _ __
    SECTION G. THIRD LEVEL - Staff Use Only
   0Rejected (See attached letter for instruction).     Date· _ _ _ _ _ Date: _ __ _ _                Date:       _ _ _ Date: _ _ _ __
   Ocancelled (See attached letter):                    Date:
   0 Accepted at the Third Level of Review
    Your appeal is:              0Granted              0Granted in part 0 Denied                     D 0ther:.
    See attached Third Level response.                                                  Third Level Use Only
                                                                                        Date closed and mailed/delivered to appellant:
    Request to Withdraw Appeal: I request that this appeal be withdrawn from further review because, State reason. (If withdrawal is conditional, list
    conditions.)




    Patient-Inmate Signature:--- -- - - - - - - - - - - - - -- - -- - -                               Date Submitted: _ _ _ __ _ _ __ _ _ _
    Print Staff Name: -- - - - -- - - - -               Title:    _ _ __ _ Signature:_ _ __                            _ _ _ _ _ _ Date:_ __ _




                                                                                                                                                  003
                                                                   Exhibit D
                                                                 Page 39 of 371
 Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.996 Page 35 of 109


State of California                                                                                                  Department of Corrections and Rehabilitation
MEDICAL CLi\SSIFICATION CHRONO
                                                                             Clrl- \..\-C..- \ i-tO ~ob 11
CDCR 128-C3 (REV. 10/13)                                                                                                                          Page 3 of 10
                                                                     C&PR/RC CCIII
0 Permanent               lo   Temporary                 D Expires on:                                                   D Expiration Unspecified,
                                                                                                                              Review in 6 Months

            Level of Care Based on Patient Need                                                    Classification Factors
            OP j 0                               Acute Rehab l O                      Temp. Medical Hold* D                             Long Term Stay 0
          SOP 0                                        Hospice l o               Temp. Medical Isolation* D             I                      Override2 * 0
          OHU I O     I                               SNF ! O
          cTc j o 1                   GACH/Outside Hospital 0
Intensity of Services
        Proximity to Consult
                                       I    Functional Capacity          I                Medical Risk
                                                                                                                 I               Nursing Care Acuity
            No Particular Need 0       I         Vigorous Activity O     I                     Low Risk 0        I                         Basic Nursing 0
   lnfreq. Basic Consultation 0        I                  Full Duty o    I                 Medium Risk 0         I              Uncomplicated Nursing 0
    Freq . Basic Consultation 0        I             Limited Duty* 0     I                     High Risk 0       I               Low-Intensity Nursing 0
       Tertiary Consultations* 0       I         Totally Disabled* O     I                                                    Medium-Intensity Nursing 0
      Community Placement* 0           I                                                                                         High-Intensity Nursing 0
                                       I                                 I                                       I                      Special Nursing 0
                       Specialized Services                                                    Institutional-Environmental
        Clinical Category 1 D                 Therapeutic Diet'* 0                 Restricted-Altitude* D                      Req. Electrical Access' * 0
        Clinical Category 2 D               Respiratory Isolation 0           Restricted-Cocci Area 1 0                         Req . Adaptive Equip.'* D
      Pregnancy Program 0                  Speech/Occ. Therapy 0              Restricted-Cocci Area 2 0                        Req. Medical Transport* 0
         Transplant Center D                   Physical Therapy D               Restricted-No Stairs0        D              See CDCR 1845 and 7410'* 0
               Hemodialysis D              Durable Med. Equip.'* D
                      Dementia D                    Transgender D

Comments (all * items)
(non-confidential)

See 7410




(medically-confidential)




Signature: DIGITALLY AUTHENTICATED                                               I Last Name: HOLMES

Title: Physician and Surgeon                                 Date: 6/27/2014      'First Name: CHARLES                                           Ml:
Institution: HCSCAL-Calipatria State Prison-10002240                               DOB: 10/15/1972                                    ODl\-
                          AECENED                        Calipatria State Prison
                                                                                                                                • Include details in Comments
                      'JUL 03 2014                             JUN 3 0 2014                ' Include detail in CDCR 1845 or CDCR 7410 as appropriate

                               CAL                            Health R a~  al Medical Executives Only. State Factors overridden in Comments
                          HC AD aJs                            Inmate Copy                                      .
Distribution: Original - eUHR. C ~ no Section; Copy - C&PR or RC CCIII, Central File, Medical Chrono Section; CCI; Inmate (Housing: CAL S INF 1 009001L l


                                                                                                                                                    004
                                                                    Exhibit D
                                                                  Page 40 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.997 Page 36 of 109




                          EXHIBIT E
                                   Exhibit E
                                 Page 41 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.998 Page 37 of 109




                        <CA!!:. il IF <OHF& !NJ ll A CO RR lE CC if' a@ 00 fol ii.a
                        HEALTH CARE SERVICES
   Date:               OCT 2 6 2015
   To:         HOLMES, CHARLES (AL0671)
               California State Prison - Sacramento
               P.O. Box 29
               Represa, CA 95671-0002


   From:       California Correctional Health Care Services
               Inmate Correspondence and Appeals Branch
               P.O. Box 588500
               Elk Grove, CA 95758


   Tracking/Log#:        SAC HC 15030531
   This appeal was reviewed by Inmate Correspondence and Appeals Branch staff on behalf of the Deputy Director,
   Policy and Risk Management Services. All submitted information has been considered.
   DIRECTOR'S LEVEL DECISION:
   Appeal is denied. This decision exhausts your administrative remedies.

   APPEAL REQUESTS:
    You are requesting to be seen by a urologist specialist.

   BASIS FOR DIRECTOR'S LEVEL DECISION:
   Your appeal file and documents obtained from your Unit Health Record were reviewed by licensed clinical staff.
   These records indicate:
       • You have received ongoing Primary Care Provider (PCP) and specialist follow up and treatment to
           October 7, 2015, for your history of urethral stricture and recurrent urinary tract infections (UTI)
           including consultations with outside urologists on September 17, and October 8, 2014, and July 15,
           2015. At your last appointment with the outside urologist on July 15, 2015, the recommendation was for
           self-catherization every three hours to empty your bladder. You were told there are no surgical options
           that would improve your current situation and were advised that you need to drain your urinary system to
           reduce your UTI risk and intermittent catherization would provide that. You were counseled that with
           intermittent catherization in the future you will have bacteruria (the presence of bacteria in the urine)
           chronically but that this does not represent UTI which for a catherizing patient is symptoms plus
           documentation of bacteria in your urine.                     ·
       • You continue to be enrolled in the Chronic Care Program where your medical conditions and medications
           needs are closely monitored, with care provided as determined medically indicated by the PCP, in
           accordance with appropriate policies and procedures.

   You may request the services of an outside consultant by following the directions in the California Code of
   Regulations, Title 15, Section 3354(c). However, be advised all costs associated with an outside consultation,
   including evaluations, tests, custodial supervision, transportation, etc., are the responsibility of the person
   requesting the outside evaluation.

   Ctd.!l'C!UHA CORRECTIO~JA:.
                                                                                                           P.O. Box 588500
   HEALTH CARE SERVICES                                                                               Elk Grove, CA 95758




                                                                                                                     001
                                                      Exhibit E
                                                    Page 42 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.999 Page 38 of 109


                                                                                                     C.HOLMES, AUJ671
                                                                                                       SAC HC 15030531
                                                                                                             Page 2 of 2


     Inmates may not demand particular medication, diagnostic evaluation, course of treatment, or accommodation
     chronos. The California Code of Regulations (CCR), Title 15, Section 3354, Health Care Responsibilities and
     limitations, (a) Authorized Staff, states, "Only facility-employed health care staff, contractors paid to perform
     health services for the facility, or persons employed as health care consultants shall be permitted within the scope
     of their licensure, to diagnose illness or, prescribe medication and health care treatment for inmates. No other
     personnel or inmate may do so."

     While the health care administrative appeals process is an important means of setting forth your health care
     concerns, it is not a substitute for direct communication about your health with your medical care providers. You
     are encouraged to continue your care with your assigned medical care providers and share with them new or
     additional clinical information about your conditions that you believe may affect your care. However, California
     law directs your medical care providers to offer and provide only the care they determine to be currently
     medically necessary for you, in accordance with appropriate policies and procedures. Previous orders from other
     medical facilities or staff, input from medical consultants, and/or your own personal preferences may be
     considered, but do not control the professional judgment of your current medical care providers.

     After review, no intervention at the Director's Level of Review is necessary as your medical condition has been
     evaluated and you are receiving treatment deemed medically necessary.

     RULES AND REGULATIONS:
     The rules governing these issues are: California Code of Regulations, Title 15; Inmate Medical Services Policies
     and Procedures; and the Department Operations Manual.

     ORDER:
     No changes or modifications are required by the institution.




     t;J
 ()J/J. Lewis, Deputy Director
tJ(} Policy and Risk Management Services
     California Correctional Health Care Services




     e i\!.!f'OP."ll3l C{1;1:REC.1'lOrIJ<.t
                                                                                                              P.O. Box 588500
     HEALTH CARE SERVICES                                                                                Elk Grove, CA 95758




                                                                                                                      002
                                                       Exhibit E
                                                     Page 43 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1000 Page 39 of
                                     109




    STATE OF CALIFORNIA                                                                              DEPARTMENT OF CORRECTIONS ANO REHABILITATION
    PATIENT/INMATE HEALTH CARE APPEAL
   CDCR 602 HG (REV. 04/11)                                                                                                                         Side 1
                                                                                 Institution:                Log#:                      Category:
   STAFF USE ONLY
    Emergency Appeal                    oves               ONo                     SA/ Hr/                   iS030S~/                         i
   Signature:                                       Date:                                         FOR STAFF USE ONLY
                                                                         ..                ..
   You may appeal any Cal1forrna Pnson Health Care Services (CPHCS) dec1s1on, action, cond11ion, om1ss1on, policy or regulation that has a material
   adverse effect upon your welfare. See California Code of Regulations, Title 15, Section (CCR) 3084.1. You must send this appeal and any
   supporting documents to the Health Care Appeals Coordinator (HCAC) within 30 calendar days of the event that lead to the filing of this appeal. If
   additional space is needed, only one CDCR Form 602-A will be accepted. Refer to CCR 3084 for further guidance with the appeal process. No
   reprisals will be taken for using the appeal process.
   Appeal is subject to rejection if one row of text per line is exceeded.                            WRITE, PRINT, or TYPE CLEARLY.




   osupporting Documents: Refer to CCR 3084.3.
       List supporting documents attached (e.g. Trust Account Statement; CDCR 7410, Comprehensive                                             s
       Accommodation Chrono; CDCR 7362, Request for Health Care Services; etc.):




      No, I have not attached any supporting documents. Reason :_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                              a
                                                                                                                                              N
                                                                                                                                              L
                                                                                                                                              y
   Patient/lnmateSignature:           ~4        ~~                            DateSubmitted: 2•/1,         'Z.OIS
     !                 lBy placing my initials In this box, I waive my right to receive an interview.

      C. First Level - Staff Use Only                                     Slaff- Check One: Is CDCR 602-A Attached?           Yes   0No
    This appeal has been:
  0Bypassed at the First Level of Review. Go to Section E.

  0Rejected (See attached letter for instruction) :        Date: _ _ _ _ _ Date:                     Date: _ _ _ _ Date: _ _ _ __

  Qcancelled (See attached letter):                        Date:

  [1jAccepted at the First Level of Review
      Assigned to:         j · l-11.&1...,     Hb                                               Date Assigned: ~ a t e Due:         o/1 /, 5

                                                                                                i~
   First Level Responder: Complete a First Level response. Include Interviewer's name, title, interview date, location, and complete the section below.
                       Date oflnterview:      Z:o   '?){'vl21.       tS
                                                           ~aw Location:                                             ,vJ>           M
   Your appeal issue is:          0GrantedQGranted in part MDenied                                   00ther:_ _ _ _ _ __
   See attached letter. If dissatisfied with First Level response, complete Section D.                                                     ~
   Interviewer:      J,    MIi.. , V'l l)                  Title: 1"-1- 'S    Signature:              ··                    Date completed:       ~ .,..,
                       (Printllamo)                                                         (

   Reviewer:_--'-l_--'"&,._Q"--"=+--r'l_b_ _ _             Title:   C   ~s    Signature:~
                       (Printllamo)
                                                                                                     HCAC Use Only                           /l      IS
   Date received by HCAC:         'v/1<'(, I                                                         Date mailed/delivered to appellant:   ....:r,_l_t_
                                                                                                                                              003
                                                                      Exhibit E
                                                                    Page 44 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1001 Page 40 of
                                     109



    STATE OF CALIFORNIA                                                                                              DEPARTMENT OF CORRECTIONS AND REHABILITATION

    PATIENT/lNMATE APPEAL                                                                                                                                                Side2
    CDCR 602 HC (REV. 04/11)
    D. If you are dissatisfied with the First Level response. explain the reason below, attach supporting documents and submit to the Health Care
    Appeals Coordinator for processing within 30 calendar days of receipt of response. It you need more space, use Section D of the CDCR 602-A

    '1ova :r«e:,:r:r/)f,/)~ rs                           ce~('rQ;,;#u          4      5+1:l'.f'· af:      C&t!zCAJVf          .c,..;;,;,f-Or70,..;      44            f!p?t':,
      k: l:jt)Vt: gfffd5:]']2l,'f                         .<f4:::'~z:r:W           meflltX€/JvU ac# l'ft25Q..v¢::ll                           .r
                                                                                                                               AlfGf) Thi T,rlJ,
       J:)o     :ro        PM          fo.l.        ~f-     3-~     Gor,12 ....    w:,-qe.v
                                                                                          130"' ,..105,-,J)y iotc;;U.  b'0Y¥m: Cr: lb me,
      ,vrzfl-     71\:'t    v.-i'lQ          r::.     dffO ye,      r-1:i/< 7rJ ( '/O.J.(   Ac(ae,~.,cs ARI'":        t/r?t vJOAUc(G ,,No 111,f(
     QivScdG           ,M?I{ I?~            l:f<:,4 Liai P&::v;Lfll')S         ;[14&,v(,14       t-:rJf:A::.:rrod     4ctb          !JU flt<.J'.'c /Zl",tt;fID,0,

   Patient/Inmate Signature: ...~ ·                                                                                   Date Submitted:

   E. Second Level . Staff Use Only                                       Staff - Check One: Is COCR 602-A Attached?                            Yes    0No
   This appeal has been:
   Osy-passed at Second Level of Review. Go to Section G.

   0Rejected (See attached letter tor instruction):                 Date: _ _ _ _ _ Date:·----- Date: _ _ _ _ Date: _ _ _ __

   [)cancelled (See attached letter):                               Date:

   ~Accepted at the Second Level of Review                                                                                      •
      Assigned to: .........1'~~ho+zc.1_ M    1)              Title: ...                      Cf'{;;
                                                                                     Date Assigned: 4{io,!J5Date Due:.
   Second Level Responder: Complete a Second Level response. Include Interviewer's name, title, interview date, location, and complete the section
                                                                                                                                                       ~LL// S
   below.
                            Date of Interview:
                                                                  ),/
                                                                  ~ ..-
                                                                         {fr          ·······~ Interview Location:
                                                                                                                                    (fr
                                                                                                                             __}.f___"--        __. . . _
   Your appeal issue is:                        0Granted           0Granted in part ~enied                            00ther:._ _ _ _ _ __
   See attached letter. If d1ssat1sr~ with Second Level response, complete Section D
   Interviewer.                    fr  1J              Trtle:             Signature:                                 _MJ k              __ Date completed: ___ _
                            • nt Na.T,e  c.,,. Re~ I&~                             c}5 (3"'
   Reviewer       ~ ( K j ~€"11$_                                   Title:     ~              S1gnature:1~..C.~'-:;.?2;'V-
                            1PrintNw11t-l

   Date received by HCAC:_            1-{ ''.2       6                                                                Date mailed/delivered to appellant:      ·    1/./)_1£
   F. If you are dissatisfied with the Second Level response, explain reason below: attach supporting documents and submit by mail for Third
   Level Review. It must be received within 30 calendar days of receipt of prior response. Mail to: Chief, Office of Third Level Appeals - Health Care.
   California Prison Health Care Services. P.O. Box 4038, 660 Suite 400, Sacramento, CA 95812-4036. If you need more space, use Section F of
   the CDCR 602-A.




   G. Third Level · Staff Use Only

  OR jected (See attached letter for instruction):                  Date: _ _ _ _ _ Date: _ _ _ __                    Date: _ _ _ _ Date: _ _ _ __

        ancelled (See attached letter):                             Date:

         cepted at the Tt1ird Level of Review
      Your appeal is                           0Granted            0Granted in part 6s'.Joenied

      See attached Third Level response.                                                                              Third Level Use Only
                                                                                                                      Date mailed/delivered to appellant: _ ! _ ! _
   Request to Withdraw Appeal: I request that this appeal be withdrawn from further review because; State reason. (If withdr.::;a;.,;w-="l""li...:
   conditions.)




   Patient/Inmate Signature:---~----------------
   Print Staff Name: _ _ _ _ _ _ _ _ _ _ _ _ Title: _ _ _ _ _ Signature:._ _ _ _ _ _ _ _ _ _ _ _..c:,_illioo....,,=-----

                                                                                                                                                                   004
                                                                             Exhibit E
                                                                           Page 45 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1002 Page 41 of
                                     109

  STATE OF CALIFORNIA                                                                            DEPARTMENT OF CORRECTIONS AND REHABILITATION
  INMATE/PAROLEE APPEAL FORM ATTACHMENT
  CDCR 602-A (08/09)                                                                                                                             Side2




  lnmate/ParoleeSignature:   ~                  ~__...........                                 Date Submitted:     Af}   JO/C
  F. Continuation of CDCR 602, Section F only (Dissatisfied with Second Level response): jJO   Ti-/ (J,.O/V.S c/f,,{A [i o N       e.A!,il,t:;
  f_C/f<."'t/A'. L Tt:. t,A( ST~ LC. Til/f £ ·: ~ ;;u.lµ 't:,/ o 7; t;,,s -"" < £ ...10 T ,""OKKiJy1-
   A1vcJ .,,u(f CA-JS/NA ~ £ lfllt-t<-f PRObl,£M S T,./ep,,t:71-/ Z:u.,C.£cz_ <>JYS ..Anld

  t}J~j_'~z£~-:tf;-t£/;!j"f:j;/7-L2t:JJj~"/tti!iJtJ,




  Inmate/Parolee Signature: .. - ~                                                                                                £'------
                                                                                 . _____ . Date Submitted: . ]_~/ _,]'---·__,_/.....




                                                                                                                                       005
                                                          Exhibit E
                                                        Page 46 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1003 Page 42 of
                                     109


 STATE OF CALIFORNIA                                                                                          DEPARTMENT OF CORRECTIONS AND REHABILITATION
 INMATE/PAROLEE APPEAL FORM ATTACHMENT
 CDCR 602-A (08/09)                                                                                                                                        Sidel
                                                                           ------·---···-··-···-   ~~---
                                                              IAB US!: ONL V      Institution/Parole Region:            Log #:

                                                                                      SA-l-        Ht-                   !So30S3 I
                                                                                                    - - -FOR
                                                                                                          - STAFF USE ONLY
 Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.
 Appeal is subject to rejection if one row of text per line is exceeded.                              WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
  Name (Last Fir0>t}                                                                                UnitJCe!! Number·            Assigr,rnent




  A. Continuation of CDCR 602, Section A only (Explain your issue):        fV/Y i(,d,J~:,-./ DC.
  1,/Frcr,:D1 Z•M tv<>.T G.LrJ;-<:J<l                                 .o!J1
                                                       o,e::d,·c 'l!:,/ZXE!JTM£J/f
  po,vt_cx.1..,..-<.L&2/~_-,:_J£L0/JS/...Af_T,-_;z;:.___c,,va s J'E. 2 ,,,1 hl
   J£Prt:tAh£/?. 1-,; 2.01t../ ~ya sps.c1a /isr                                              ar uc.s-F,




  ------------------ ------- -------- ----




                                                                                         Date Submitted:                                        (,   .
  Inmate/Parolee Signature:
  L·Ltr· 2010
  B. Continuation of CDCR 602, Section B only (Action requested):~··-·




  Inmate/Parolee S i g n a t u r e : - - - - - - - - - - - - - - - - - - - - Date Submitted: _ _ _ _ _ _ _ _ __


                                                                                                                                                     006
                                                               Exhibit E
                                                             Page 47 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1004 Page 43 of
                                     109
     STATE OF CALIFORNIA
.                                                                                        J. Clark Kelso, Receiver


                      PRISON HEALTH CARE SERVICES



                                   Institution Response for First Level HC Appeal



    Inmate Name: HOLMES, CHARLES (AL0671)
    C 003 1009001U
    California State Prison - Sacramento
    P.O. Box29
    Reptesa, CA 95671-0002

    Appeal Log#: SAC HC 15030531

    Date: March 25, 2015

    APPEAL ISSUE: In your CDCR 602-HC Inmate/Parolee Health Care Appeal form received on February 18,
    2015 you allege that you have a history of urethral stricture with obstruction. At present, your urine is backing up,
    you have very bad pain every day, and both of your kidneys are infected. You are not receiving any treatment
    from a urologist; on September 17, 2014, you were seen by the specialist at UCSF, but he could not fix your
    problem. The delay in treatment is causing substantial harm to your health.

    ACTION REQUESTED: You request to be referred to a urologist.

    INTERVIEW: You were interviewed by me on March 20, 2015 in C-yard medical department regarding this
    appeal. During the interview, you were allowed the opportunity to fully explain your appeal issue(s).

    FINDINGS: You were diagnosed with left kidney/ureter problem at young age, for which you had surgery when
    you were a child, and again in 2011, according to your medical record. Even after the surgery, you continue to
    have recurrent bladder infections, and you were evaluated and treated extensively in Loma Linda Medical Center
    with stent placement in October 2013. Apparently, the treatment rendered by Loma Linda Medical Center has
    failed and the urologists recommended consultation with another urologist for a second opinion. You stated that
    the urologists in Loma Linda arranged an appointment for you to be seen by the specialist in UC San Diego. You
    also stated that the doctors in San Diego planned surgery on you. A review of your medical record showed the
    doctor in Loma Linda did recommend a second opinion consultation in UC San Diego. But there is no document
    in your medical record stating that the specialist in San Diego planned surgery on you.

    You were not seen by the specialist in San Diego, rather you were transferred here to CSP-SAC in 7/2014 for the
    purpose of a second opinion consultation. I thoroughly evaluated you seven days after your arrival here, and
    submitted a request for you for the second opinion consult soon after. You were evaluated by a urologist in UC
    San Francisco Medical Center on 9/17/2014, and followed up with them on 10/8/2014 with Diuretic renogram
    examination. Based on your exam results, the urologist recommended you "use timed and double voiding to
    ensure proper bladder emptying". Apparently, you are not satisfied with this consultation because they did not
    mention surgery. Because of your insistance, your treating physician, Dr. Wedell, and I relayed your concern and
    request to our Chief Physician and Surgeon, Dr. Bal. Later, I was told by Dr. Bal that she made a phone call to
    consult with the urologist in UC San Francisco sometime in February 2015. She asked the urologist about future
    treatment plan for your kidney/ureter condition, specifically, she inquired about possible surgical intervention.
    According to Dr. Bal, the urologist in UC San Francisco firmly stated that there is no surgical indication in your
    case. Treatments are basically conservative, with long term suppressive antibiotics for preven ·       I     tion, and
    to treat the infection with appropriate medication(s) if an infection occurs. I have passed thi i qreift.~n t you in
    the visit on 3/3/2015.
                                                                                                     AUG 1 D 2015



                                                                                                                  007
                                                    Exhibit E
                                                  Page 48 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1005 Page 44 of
                                     109

     HOLMES, CHARLES (AU1671)
     SAC HC 15030531

     Due to your insistence on seeing another urologist, I presented your case at our MAR meeting on 3/17/2015 to ask
     for a possible third opinion consultation. The committee felt that since the second opinion consultation is recent,
     and the recommendation is clear and firm, therefore, no indication for 3rd consultation. The committee also stated
     according to CDCR policy, the third opinion consultation for the same condition could only be considered if the
     patient is able to arrange the consultation process himself and pay for the cost.

     Based on this, your appeal is DENIED. We are going to continue monitoring your condition and refer you for
     proper consultation if your condition changes.

     APPEAL DECISION: A thorough review of your appeal with attachment(s), Unit Health Record, and all
     pertinent departmental policies and procedures was conducted. Based on this review, the action requested to
     resolve the appeal is DENIED.



        f~
    JianMa,MD
    Physician and Surgeon
    CSP-SAC


     ~     ~f',?~                                           1. Disability Code:   2. Accommodation:      3. Effective Communication:
    .M. Linggi, RN                                          D TABE score :s 4.0 D Additional time        D P/1 asked questions
                                                            0DPHDDPVDLD 0Equipment o SLI                 OP/I summed information
     cc: Appeals File                                       0DPS0DNH              0Louder 0Slower        Please check one:
                                                            DONS O DDP            D Basic D Transcribe   0Not reached'     181 Reached
                                                            181 Not Appllcable    D Other•
                                                            Comments: NCF, TABE score: 8.5




                                                                                                                   ,jf..IVt;.   t.)"""
                                                                                                                    \ C"-e,         .\
                                                                                                                  r,.Uu \ ~ tu\:)
                                                                                                                   /.-;c   A?'<Jiil




                                                                                                                                 008
                                                  Exhibit E
                                                Page 49 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1006 Page 45 of
                                     109




                           HEALTH CARE SERVICES
                                    Institution Response for Second Level HC Appeal

    Date:       7/9/2015

    To:         HOLMES, CHARLES (AL0671)
                C 0031009001U
                California State Prison - Sacramento
                P.O. Box29
                Represa, CA 95671-0002
    Tracking/Log#:             SAC HC 15030531 ·
    First Level Appeal Issues:
    In your CDCR-602HC Inmate/Parolee Health Care Appeal Form received on 2/18/2015, you indicated that you
    have a history of urethral stricture with obstruction. At present, your urine is backing up, you have very bad pain
    every day, and both of your kidneys are infected. You are not receiving any treatment from a urologist; on
    September 17, 2014, you were seen by the specialist at UCSF, but he could not fix your problem. The delay in
    treatment is causing substantial harm to your health.

             Issue Type                                    Action Requested
    Issue 1: Referral (Urology)                            1/P would like to see a urologist for his medical issue.
            •                                                                                                     ---e,=c=e,---i;,
    Interview:                                                                                                    ~<'
    You were interviewed by J. Ma, M.D., on March 20, 2015 at the C-Yard Medical Department reg rding'tfn§e
    appeal. During the interview, you were allowed the opportunity to fully explain your appeal issue s)AI/,; / 0
                                                                                                                             2015
    First Level Response:                              ·                                                      ~
                                                                                                       tlPpE~\c'='
    The response stated the following:
    You were diagnosed with left kidney/ureter problem at young age, for which you had surgery when you were a
    child, and again in 2011, according to your medical record. Even after the surgery, you continue to have
    recurrent bladder infections, and you were evaluated and treated extensively in Loma Linda Medical Center with
    stent placement in October 2013. Apparently, the treatment rendered by Loma Linda Medical Center has failed
    and the urologists recommended consultation with another urologist for a second opinion. You stated that the
    urologists in Lorna Linda arranged an appointment for you to be seen by the specialist in UC San Diego. You
    also stated that the doctors in San Diego planned surgery on you. A review of your medical record showed the
    doctor in Loma Linda did recommend a second opinion ~o.nsultation in UC San Diego. But there is no document
    in your medical record stating that the specialist in San,Diego planned surgery on you.

    You were not seen by the specialist in San Diego, rather you were transferred here to CSP-SAC in 7/2014 for
    the purpose of a second opinion consultation. I thoroughly evaluated you seven days after your arrival here, and
    submitted a request for you for the second opinion consult soon after. You were evaluated by a urologist in UC
    San Francisco Medical Center on 9/17/2014, and followed up with them on 10/8/2014 with Diuretic renogram
    examination. Based on your exam results, the urologist recommended you "use timed and double voiding to
    ensure proper bladder emptying''. Apparently, you are not satisfied with this consultation because they did not
    mention surgery. Because of your insistence, you·r treating physician, Dr. Wedell, and I relayed your concern
    and request to our Chief Physician and Surgeon, Dr. Bal. Later, I was told by Dr. Bal that she made a phone call
    to consult with the urologist in UC San Francisco sometime in February 2015. She asked the urologist about
    future treatment plan for your kidney/ureter condition, specifically, she inquired about possible surgical
    intervention. According to Dr. Bal, the urologist in T,JC San Francisco firmly stated that there is no surgical
    indication in your case. ·Treatments are basically conservative, with long term suppressive antibiotics for



                                                                                                                          009
                                                    Exhibit E
                                                  Page 50 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1007 Page 46 of
                                     109

                                                                                               C.HOLMES, AL0671
                                                                                                 SACHC 15030531
                                                                                                      Page 2 of3

    prevention of infection, and to treat the infection with appropriate medication(s) if an infection occurs. I have
    passed this information to you in the visit on 3/3/2015. 1 · ·

    Due to your insistence on seeing another urologist, I presented your case at our MAR meeting on 3/17/2015 to
    ask for a possible third opinion consultation. The committee felt that since the second opinion consultation is
    recent, and the recommendation is clear and firm, therefore, no indication for 3rd consultation. The committee
    also stated according to CDCR policy, the third opinion consultation for the same condition could only be
    considered if the patient is able to arrange the consultation process himself and pay for the cost.

    Based on this, your appeal is DENIED. We are going to continue monitoring your condition and refer you for
    proper consultation if your condition changes.

    At the First Level of Review this appeal was Denied.

    Second Level Appeal Issues:
    The Second Level Appeal, received on 4/20/2015 indicated that the treatment you have received is creating a
    state of constant infection and pain. You stated that you have repeatedly requested the procedure and the staff
    you have talked with about getting a third opinion have not_ptovided you anything and have not told you who to
    ask to get a third opinion. You stated that the antibiotics are not working and have caused you more health
    problems through infections and allergic reactions. You stated that you were never given a urology consultation
    for the urine backup due to your kidney because the purpose of the consultation was for ureteral stricture. You
    stated that you were told by Loma Linda Medical Center that if you didn't get this fixed, you could die from
    this.
    Second Level Response:
    Your appeal with attachment(s), Unit Health Record (UHR), and all pertinent departmental policies and
    procedures were reviewed.

    You were seen by Dr. Ma on March 20, 2015 at the FLR. Dr. Ma did a thorough investigation and response of
    the issues you raised in your appeal.

    As stated at the FLR, you were seen by the urologist at UCSF on September 17, 2014 and October 8, 2014 for a
    second opinion which was allowed by CDCR. An urologist, at a tertiary medical center like UCSF, knows how
    to do a proper consultation on anybody who needs medical attention. The specialist has evaluated your medical
    condition thoroughly including your claim of urine back up. The decision of the urologist was final. There was
    no surgery to be considered. This has been reiterated to Dr. Bal, the Chief Physician and Surgeon at CSP-SAC
    in February of 2015.

    You were also advised by Dr Ma that if you want a third opinion, you will have to secure your own urologist
    and pay all the cost yourself including the cost of custody which has to provide security for everybody.

    Please note, you have a right to request treatment. However, your request for specific medications, treatments,
    and interpretation of diagnostic tests and their impact to your overall health care management is a medical
    determination. As such, your medical treatment is determined by a physician based on the physician's
    evaluation, diagnosis, and departmental policy. Your medical physician has evaluated you and determined your
    request is not medically necessary. This decision is based on the criteria set forth in the California Code of
    Regulations, Title 15, Title 15, Section 3354(a), and Section 3350(a)(b)(1)(4)(5), which states that the medical
    department shall provide medical services for inmates based on medical necessity and supported by outcome
    data as effective medical care.




                                                                                                              010
                                                  Exhibit E
                                                Page 51 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1008 Page 47 of
                                     109

                                                                                                          C.HOLMES, AL0671
                                                                                                            SAC HC 15030531
                                                                                                                  Page 3 of3

    Appeal Decision:
    Based upon the aforementioned information, your appeal is DENIED.


    The appellant is advised that this issue may be submitted for.the Director's Level of Review if desired.




    Chief Support Executive
    California State Prison, Sacramento


    cc: Appeals File




                                                                                                                      011
                                                       Exhibit E
                                                     Page 52 of 371
458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1
                      109



                                            r




                                  012
                   Exhibit E
                 Page 53 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1010 Page 49 of
                                     109
                                                                            .
   Ca1ffiltHrl.18'JdVfltcffl.!.Stl!lfiltNJrtlt1I•/111• •rttl•1 1•111            OOSB$EIS.f.S6
   P.O. Box 290066
   Represa, CA 95671

   NAMe:ci-\c,K\£s r:k\ 1v\S...S
   CDCR#:    A\J)b"] \Facility/Bad:~~\~

     STATE PRISON
    GENERATED MAIL
                                                           NJl3 o6 201~
                                                     ~WJLROOM




                                                                                                013

                                                                         Exhibit E
                                                                       Page 54 of 371
                               Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1011 Page 50 of
                                                                    109

                               ~~ -
                               \I'~
                                    -.                         .~
                                                               ";~


                                                rf ~f
                               " .                            <I




                                . 1Ifj i f           jilnl                               I.1
                                                                                     J
                         i                                                           f
                                               J I.·. ~
                                                                                     i
                       ''l> I
                          .' I
                               '
                               JI 1· ..
                                    DI
                                           i     i 11
                                        ff i I , i .. Jr 1I-
                                                          a          a.
                                                                                     I
                                                                                     J   LI
                                                                                         i :i
                            . . I 1· i I ~ :'             1.·                        I Ii ..
                                  i i
                                                                                     I nl
                                                                "f

                            '. ./jl tI . Iilm  'i         j
                                                          -.                             1~
                                                                                         if                ~
                                                                                       ,,·.
Page 55 of 371




                                    .    I '  ,. . . 1
                                               "                                     f
  Exhibit E




                                                                                         i
                                               ·1·I                                      I;,
                                               11
                                               (,, I                      !I'ii::·
                                                                                         lh:t
                                                                                         ~o·  •I;      .

                               I               ··11           l                              .
                                                                                                   "
                                                                                                       "




                        I!                         JI
                                                   I V
                                                              ,1
                                                                '
                                                                          I
                                                                                                 :~'~:
                                                                                                 .--~




                                         I I [.___
                                         O

                         l'J             I            i
                        L       I        ••




                         ~
                 014
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1012 Page 51 of
                                     109




                        EXHIBIT F
                                  Exhibit F
                                Page 56 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1013 Page 52 of
                                     109



                          CC~ILD [F(Q) ~Ii\'! 0£ CC@ ~IRl!ECua@L'!l£1!...
                          HlEAlTH CARlE SlEIRVIClES
                                  Institution Response for Second Level HC Appeal


    Date:    11/21/2016

    To:      HOLMES, CHARLES (AI1)671)
             A 004 1138001L
             Calipatria State Prison
             P.O. Box 5001
             Calipatria, CA 92233-5001
    Tracking/Log #:          CAL HC 16034017

    Appeal Issues:
    In your CDCR-602HC Inmate/Parolee Health Care Appeal Form received on 10/25/2016, you indicated:

              Issue Type                              Action Requested
    Issue 1: Medication ( Pain Management)            P/I is requesting a different pain medication for a Urinary
                                                      Tract Infection.
    Issue 2: Non-Medical/Custody ( Disciplinary       P/I is requesting not to be punished by being placed in OHU
             Issues)                                  and not be allowed to go to religious services due to his pain
                                                      and infection:
    Interview:
    You were interviewed by Dr. Kim, Physician and Surgeon on 9/14/2016 regarding this appeal. During the
    interview, you were aJlowed the opportunity to fully explain your appeal issues.
    Response:
    The First Level Appeal, received on 8/25/2016 indicated a request for different pain medication and asserted that
    being housed in OHU was a form of punishment. The response stated that there is no medical indication for
    opiates for pain and you were being offered formulary medications as appropriate. You were also advised that
    housing may not be refused, and OHU placement is not a form of punishment. Rather the OHU is a location to
    facilitate delivery of more intense medical monitoring and medication management than is possible on the
    regular yard. The determination of housing in OHU is a decision of medical necessity.
    At the First Level of Review (FLR) this appeal was Denied.

    The Second Level Appeal, received on 10/25/2016 indicated dissatisfaction with the First Level Appeal, and
    restatement of your medical issue. After review, there is no compelling evidence that warrants intervention at
    the Second Level of Review as the medical condition has been evaluated by licensed clinical staff and you are
    receiving treatment deemed medically necessary. This decision is based on the criteria set forth in the California
    Code of Regulations, Title 15, Section 3350 (a)(b)(1)(4)(5), which states that the medical department shall
    provide medical services for inmates based on medical necessity and supported by outcome data as effective
    medical care. Additionally you have made statements about urinalysis not being done, and antibiotics not
    prescribed. A review of the medical record shows regular and timely primary care provider (PCP) evaluations,
    as well as the involvement of a urologist (specialist). The medication regimen for your medical issues has been
    reviewed by the facility PCPs as a group and found to be appropriate. Additionally the urologist who recently
    evaluated you made specific recommendations regarding performing urinalysis and prescribing antibiotics. This
    medical decision making has already been reviewed with you by your PCP. Your medical condition is to be
    further evaluated by a urologist at a tertiary care facility. Recommendations that come of this evaluation will be
    reviewed with you.


                                                                                                              001

                                                  Exhibit F
                                                Page 57 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1014 Page 53 of
                                     109

   a·       .                                                                                     C.HOLMES, AL0671
                                                                                                    CAL HC 16034017
                                                                                                          Page 2 of 2

        At the Second Level of Review this appeal was denied as care and medication provided is deemed appropriate
        and medically necessary. Further, medically appropriate housing is not a form of punishment and may not be
        refused.

        Appeal Decision:
        Based upon the aforementioned information, your appeal is denied.

        The appellant is advised that his issue may be submitted for a Director's Level Review within the 30 days of
        receipt of this response if he desires.




        DR. STEPKE
                                                                               I
                                                                              K.REILLY
        Chief Medical Executive (A)                                           Chief Executive Of · r
        Health Care Services                                                  Health Care Services
        Calipatria State Prison                                               Calipatria State Prison




                                                                                                               002

                                                     Exhibit F
                                                   Page 58 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1015 Page 54 of
                                     109


  STATE OF CALIFORNIA                                                                            DEPARTMENT OF CORRECTIONS AND REHABILITATION
  PATIENT-INMATE HEALTH CARE APPEAL
  CDCR 602 HC (REV. 6/13)                                                                                                                     Page 1 of 2
  STAFF USE ONLY                                                               Institution:              Log#:                       Category:
  Emergency Appeal                0Yes
                                                                                 CAL HL !"'14017                                          'B
  Signature:                                  Date:                                                 FOR STAFF USE ONLY
  You may appeal any medical, mental health, or dental decision, action, condition, omission, policy or regulation that has a material adverse effect
  upon your welfare. See California Code of Regulations, Title 15, Section (CCR) 3084.1. You must send this appeal and any supporting documents
  to the Health Care Appeals Coordinator (HCAC) within 30 calendar days of the event that led to the filing of this appeal. If additional space is
  needed, only one CDCR Form 602-A will be accepted. Refer to CCR 3084 for further guidance with the appeal process. No reprisals will be taken
  for using the appeal process.
  Appeal is subject to rejection if one row of text per line is exceeded.




  !SECTION A. ~xplaln your issue (If you need more space, use Secl!on A of the CDCR 602-A): _ _ _ _ _ _ _ _ _ _ _ _ _ __


                  6Ef          AitACttecl             CDC(<, {;;02               HC.
 !SECTION   e. !A,cllon requested (If you need more space, use Section B of the CDCR 602-A): _ _ _ _ _ _ _ _ _ _ _ _ _ __



 osupportlng Documents: Refer to CCR 3084.3.
     List supporting documents attached (e.g., Trust Account Statement; CDCR 7410, Comprehensive
     Accommodation Chrono; CDCR 7362, Request for Health Care Services; etc.):


 0No, I have not attached any supporting documents. Reason:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  Patient-Inmate Signature:                                                 Date Submitted: _ _ _ _ _ __
    I                 !By placing my initials in this box, I waive my right to receive an interview.
 SECTION C. FIRST LEVEL • Staff Use Only                    I Check One: Is CDCR 602-A attached?                       KJYes 0No
      This appeal has been:                                    Check One: Is this a recatergorized/converted 1824?     Oves :::@No
 0Bypassed at the First Level of Review. Go to Section E.
 0Rejected (See attached letter for instruction):            Date:              Date:                  Date:            Date:
 Oeancelled (See attached letter):                           Date:                            ·
 ~Accepted Assigned to:             1)('. Kitn                                           PlS
                                                                                     Title:                DateAssigned:a!'S>l,boateDue:
     st Level Responder: Complete a First Level response. Include Interviewer's name, title, interview date, location, and complete the section below.
                      Date of Interview:                     \2
                                                       1-\Y ..f                 Interview Location:c..,v1
 Your appeal issue is:             0Granted                 0Granted in part ~nied                    00ther:
 See attached letter. If dissatisfied with First Level resoonse comolete Se on D.
  1. Disabilin, Code:    2. Accommodation:     3. .!;ffective Communication:    Interview conducted? ~ s 0No
   0 TABE scores4.0      D Additional time     D P/1 asked questions        Interviewer:        ff\ _Jvv,,.                          Title: Jr/J...._
   D DPH D DPV D LD      D Equlpment D SU      0 p,1 summed information                             (PrffltName)
   DDPSO DNH
   DONS DOOP
                         D Louder D Slower
                         D Basic D Transaibe
                                               Please check one:
                                               D Not reached* 0 Reached
                                                                            Signature:        AL'                      --Oate completed: 'I-I '1 :1     ~
  )'Not Applicable       D Other*
                    Th-8 iz:. e, .. B
                                               ·see chrono/notes            Reviewer:      ~ ~ Q..tl.a                         \A,,OTitle:   ~A-,,.,.   ,vii
  4.Comments·                                                                                       (Prin!N   &)   •                                        ·,

                                                                            Signature:
  HCAC Use Only                                                            HCAC Use Only
  Date received b y ~                                                      Date closed and mailed/delivered to appellant:     10 /!:J.llG
                OCI 2 5 2015

                                                                                                                                         003

                                                                Exhibit F
                                                              Page 59 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1016 Page 55 of
                                     109


 STATE OF CALIFORNIA                                                                             DEPAn, MENT OF CORRECTIONS AND REHABILITATION
  PATIENT-INMATE HEALTH CARE APPEAL
  CDCR 602 HC (Rev. 06/13)                                                                                                            Page 2 of 2




  Patient-Inmate Signature:
 SECTION E.: SECOND LEVEL - Staff Use Only
 This appeal has been:                                Check One: Is this a recatergorized/converted 1824?
 0Bypassed at Second Level of Review. Go to Section G.
 D  Rejected (See attached letter for instruction): Date:               Date:                 Date:                 Date: _ _ _ __
 D_cancelled (See attached letter):              Date:
 ~Accepted Assigned to:             De. S±epkt...                        Title:           CME (A) Date Assigned:    /o/21//,Date Due:_ __
 Second Level Responder: Complete a Second Level response. Include Interviewer's name, title, interview date, location, and complete the section
 below.
                   Date of Interview:                                Interview L o c a t i o n : - - - - - - - - - - - - - - - - - -
  Your appeal issue is:             0Granted           OG~anted in part !BDenied                    00ther:_ _ _ _ _ __
  See attached letter. If dissatisfied with Second Level res onse com lete Section F.
  1. Disability Code:   2. Accommodation:      3. Effective Communication:   Interview conducted?    D Yes c,!No
  D TABE score s 4.0    D Additional lime      D P/1 asked questions         Interviewer: _ _ _ _ _ _ _ _ _ _ _ _ _ _ Title: _ _ __
  D DPH D DPV D LD      D Equipment D SLI      D P/1 summed information                              (Print Name)
  DDPSD DNH             D Louder D Slower      Please check one:
  DDNSD DDP             D Basic D Transcribe   D Not reached• D Reached
  ~ot Applicable        0 Other·               ·see chrono/notes

  4.Comments~:- - - - - - - - - - - - - - - - - -
                                                                             Signature:
  HCAC Use Only                                                              HCAC Use Only
  Date received by HCAC:                                                     Date closed and mailed/delivered t

  SECTION F. If you are dissatisfied with the Second Level response, explain reason below; attach supporting documents and submit by mail for
     ir  eve eview. It must be received within 30 calendar days of receipt of prior response. Mail to: Health Care Appeals, ATTN: Chief, Building
  C, P.O. Box 588500, Elk Grove, CA 95758. If you need more space, use Section F of the CDCR 602-A.




  Patient-Inmate Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date Submitted: _ _ _ _ _ _ _ _ _ _ __
 SECTION G. THIRD LEVEL - Staff Use Only                I
 0Rejected (See attached letter for instruction):        Date: _____ Date: _ _ _ __                 Date: _ _ _ _ Date: _ _ _ __
 Ocancelled (See attached letter):                       Date: _ _ _ __
 0Accepted at the Third Level of Review
 Your appeal is:              0Granted                  0Granted in part 0Denied             00ther:
  See attached Third Level response.
                                                                                     I
                                                                                 Third Level Use Only
                                                                                  Date closed and mailed/delivered to appellant:
  Request to Withdraw Appeal: I request that this appeal be withdrawn from further review because; State reason. (If withdrawal is conditional, list
  conditions.)




  Patient-Inmate Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date Submitted=--~---------
  Print Staff Name:                         Title:          Signature:                  Date:._ _ _ _ __




                                                                                                                                     004

                                                                 Exhibit F
                                                               Page 60 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1017 Page 56 of
                                     109


  STATE OF CALIFORNIA                                                                                   DEPARTMENT OF CORRECTIONS AND REHABILITATION
  PATIENTnNMATE HEALTH CARE APPEAL
  CDCR 602 HC (REV. 04/11)                                                                                                                     Side 1
  STAFF USE ONLY                                                                     Institution:              Log#:                Cate~ry:
  Emergency Appeal                        DYes                ONo                    CAL HL                   (GQ~'-i 017
  Signature:                                      Date:                                           FOR STAFF USE ONLY
                                                                       ..                  ..
  You may appeal any California Prison Health Care Services (CPHCS) decision, action, cond1t1on, om1ss1on, policy or regulation that has a matenal
  adverse effect upon your welfare. See California Code of Regulations, Title 15, Section (CCR) 3084.1. You must send this appeal and any
  supporting documents to the Health Care Appeals Coordinator (HCAC) within 30 calendar days of the event that lead to the filing of this appeal. If
  additional space is needed, only one CDCR Form 602·A will be accepted. Refer to CCR 3084 for further guidance with the appeal process. No
  reprisals will be taken for using the appeal process.
  Appeal Is subject to rejection If one row of text per line Is exceeded.




                                                                                                                                  AUG i 5 2016
                                                                                                                                         t.CAL
                                                                                                                                     '-iq:Appeals


                                                                                                                                     RECEIVED


                                                                                                                                 OCT 2 i 2016
 osupportlng Documents: Refer to CCR 3084.3.                                                                                           u
        List supporting documents attached (e.g. Trust Account Statement; CDCR 7410, Comprehensive                                  HO~
        Accommodation Chrono; CDCR 7362, Request for Health Care Services; etc.):                                                      E



 ~ o , lhavenotattachedanysuppoFtingdocuments. Reason:                     L°"'AN ..f.£1:. Mi Mz.J1CA I                                C
  tf.~cotf/Eo8                  ,,..,,J.{clfz, Z::         PJi      a     .;,cKCAII f°'@                    1r1
                                                                                                                                       \I
                                                                                                                                        '
  Patient/Inmate Signature:           er:::;, ,ae ..,z:   ~                        Date Submitted:     J'• /4 · z.c,/ J.
    ~                  IBy placing my initials in this box, I waive my right to receive an interview.
                                                                              Staff-Check One: Is CDCR 602-A Attached?0Yes
        This ap      as been:
 D      Bypassed at the I               I of Review. Go to Section E.

 0Rejected (See attached letter for in                              _ _ _ _ Date:

 Ocancelled (See attached letter):
 0Accepted at the First Level of Review
        Assigned to:                                                      Title:                    Date Assigned: _ _ _ Date Due:_ _ __

  First Level Responder: Complete a First Level response. lnc;l~ewer's name,


  Your appeal issue is:
  See attached letter. If dissatisfied wit
  Interviewer: - - - - - - ; , - " - - - - - - - - T i t l e : _ _ _ _ _ Signature: _ _ _ _ _ _ _ _ __

                                                              Title: _ _ _ _ _ Signature: _ _ _ _ _ _ _ _ __
                       (Print Name)
                                                                                                         HCAC Use Only
                                                                                                         Date mailed/delivered to appellant:_/_/_


                                                                                                                                        005

                                                                          Exhibit F
                                                                        Page 61 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1018 Page 57 of
                                     109


  STATE OF CALIFORNIA                                                                                      DEPA,        ,cNT OF CORRECTIONS AND REHABILITATION
 \ PATIENT/INMATE APPEAL                                                                                                                                      Side 2
 'ct,cR 602 HC (REV. 04111)
   D. If y are dissatisfied with the First Level response, explain the reason below, attach supporting documents and submit to the Health are
   Appeals   ordinator for procE,ssing within 30 calendar days of receipt of response. If you need more space, use Section D of the CDCR 60 'A.




  E. Second Level· Staff Use O n l y ~                               Staff- Check One: Is CDCR 602-A Attached?                    Oles      QNo
  This appeal has been:                                                                                                    ~



                                                                                                            L
  0By-passed at Second Level of Review.               o to Section G.

  0    Rejected (See attached letter for instruct~:               Date:··-····            Date:             Date:           . ····~Date:_

  Ocancelled (See attached ,etter):                      ~ate:
  0Accepted at the Second Level of Review                                                                                                                 ,
       Assigned to:                                   __ ........ ····~          Title:    _, ____Date P;,s igned: ·-·-·_Date Due:~·----
  ~=l~~d Level Respo~:~;: ~;~~:::wa Second Level res~o~\nclud~l:t::::·~~=te, interview ~ate, locatio~, and complete the section
                               0


  Your appeal issue is:             QGranted           QGranted i~art Qoenied /
  See attached letter. If dissatisfied with Second Level response,               ~~~
                                                                            ete Sectio;v6.
  Interviewer:                                          Title: . · - - - ___ .. Signature:                                   ·~-- Date completed: __ -·
                       (Print NarM<}


  Rev,ewer.                                                       Title:                   ignature:
                       (Pd.o:NomoJ                                                           \              HCAC Use Only
  Date received by HCAC:_ __                                                                                Date mailed/delivered to appellant:_ .J__ I_.
  F. If you are dissatisfied with the Second Level response; explain reason below; attach supporting documents and submit by mail for Third
  Level Review. It must be re,;eived within 30 calendar days ot'receipt of prior respons\ Mail to: Chief, Office of Third Level Appeals - Health Care,
  California Prison Health Care Services, P.O. Box 4038, 660 Suite 400, Sacramento, GA 95812-4038. II you need more space. use Section F of
  the CDCR 602·A.                                       /                                 \

                                                              /                                        \
                                                     /
                                                 /                                                             \

                                   z:
                                                                                                                    \
   Patient'lnmate Signature: - - - / ~ - - -                                        _ _ _ _ _ _ _ _ _ _ Date S~mitted:_~-~-~~-----

   G. Third Level - Staff Use
  0Rejected (See attache/              er for instruction):       Date:-~-~-.. Date:~~-~- Date: __\_ _,,__ Date: ______
  Ocancelled (See attaclied letter):                              Date:

  0Accepte;t:.d
             at the rid Level of Review                                                                     Q o t h e r :_
                                                                                                                         _ \ _ _ _ __
    Your appeal i                       D
                                  Granted                         0Granted in part Ooenied
                                                                                                                                    '
       See attach d Third Level response.
                                                                                                           !
                                                                                             Third Level Use Only \
                                                                                             Date mailed/delivered to appellant: _ I _ / _
  Request;t> Withdraw Appeal: I request that this appeal be withdrawn from further review because; State reason. (If with~wal is conditional, list
  conditi;ins.)                                                                                                           \

       /                                                                                                                                      \
   /                                                                                                                                              \

   Patient/Inmate Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date Submitted: _ _ _ _ _ _ _ _ _ _ __
   Print Staff Name:                                              Title: --~---Signature:                                                   Date:_ _._ __


                                                                                                                                                      006

                                                                             Exhibit F
                                                                           Page 62 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1019 Page 58 of
                                     109


  STATE OF CALIFORNIA                                                                                   DEPARTMENT OF CORRECTIONS AND REHABILITATION
  INMATE/PAROLEE APPEAL FORM ATTACHMENT
  CDCR 602-A (REV. 03/12)                                                                                                                            Side I
                                                                                                                Log#                 Category:




                                                                                                           FOR STAFF USE. ONLY




  Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may bt used.
  Appeal is subject to rejection if one row of text per line is exceeded.     WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
                                                                                                                             Assignment:


                                 £S
   A. Continuation of CDCR 602, Section A only {Explain your Issue):"""

               cat/eafi~/a s-1:J/£. e1u:SoN o,.J ?·Y· ?.Ol?,
  ...:z::_cc?/f-fc      7P                                                                                        1                        ~·    RECEIVED
   ~ a s or/ /14£,if-iadorlf 1011~ :i-w,t1:. .a da-ifo& 11
   mo>./        S" a           cl     -                £      /3 8       .       I     '-'
                                                                                                                                           ~AUG 2 5 2016
  _fr./ EC ;;l'( ~&>JAf_Htffi±, 1'19./301i-/ MY Ktd,.JL·/J.~a~
                                                   0




  n>Ldk>Y c4,.c:htt Lc??E'z Jt'otJ ;JBJ?.1'11t al: ce11,edi~g_,:a_-_ _                                                                              CAL
                                                                                                                                                  iC Appeals
   f81iof'1) z:rt?.o/ :h. '°£./- of.'£ Pili/'.J 1./Ji:.dS_ M£1-t/J)v_tf~--
    a ± ~ 1 S0.1'4 k".4_1::k:lwf L~oKlNG L"lio W\'LM ~er\                                                                                  !bij RECEIVED
    l··h:5h)F-:-/, :::c .......ia.s e\ac£d IN o\:A1...~ ;;.s a £0:e-,\J\
                                                                                                                                           ~CT 2 5 2016
                                                                                                                                                  CAL
                                                                                                                                                HCAppeals




  Inmate/Parolee S i g n a t u r e : ~                                                Date Submitted:   £Lh_" l,0/.b

  B. Continuation Of CDCR 602, Section B only (Action requested):           A/0 -t:    A
                                                                               6 .£ . ~(/df..v:-i& £ og daviNb
   a J:1-cb.LL>/ P(<oh/U rdaT                                      rJo-i h.£ iNC tRsat~cl 6Vcau,P3-iK1:J
   sf ;Jj z PR I.JO' N fi1 £. cl r C ?4 /                           12-fiflff Zr /\/I r d ../£/?: y                               lo   ad_
   .&11..J         Qr[£ -fo- ;v1'f 1;.JE_Ecfi o;..:i                                  -atdJ a.Kt<J<2-±_ot,J                 i'A-/ E~G~
    ·hlaf         1../t1Ai£ cl 6ad




  Inmate/Parolee Signature: - ~ - ' - - " " " ' - ' c c _ _ - - - - - - - - - - - - - Date Submitted;                    ?', /6 · 2.o/6
                                                                                                                                    007

                                                                Exhibit F
                                                              Page 63 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1020 Page 59 of
                                     109

STATE OF CALIFORNIA                                                                                  DEPARTMENT OF CORRECTIONS AND REHABILITATION
 INMATE/PAROLEE APPEAL FORM ATTACHMENT
CDCR 602-A (REV. 03/12)                                                                                                                        S1de2



  D. Continuation of CDCR 602, Section D only (Dissatisfied with First Level response):   .:C 1V'1
                                                                                             1         I   N SJ b s:::l:aN :ti a\       ea, t-J
   j) .;i ;   \   ,L a   ::/.auc .J ;Joc..\-or:           \\L\ s   c...,hr V'::, <= v· .......,) :, , \ ," ~ e"' c: "' ...\--.e s=* i. J.
   """'-"' u        \C: ,   vZ :e. A:,c.. ;:;» r .... y., Ho  T"* \(",     1Y   .J.   Ci± \ -1£ ~c...\:; c, W           :::C. ~ -;a../ s·




  lnmat&'ParoleeSlgnature:        ~               ~                                              Date Submitted:   ..Lo.· 2 , ,   e.o I (-:,
  F. Continuation of CDCR 602, Section F only (Dissatisfied with Second Level r e s p o n s e ) : - - - - - - - - - - - - - - - - -




   lnmat&'Parolee Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date Submitted: _ _ _ _ _ _ _ _ __



                                                                                                                                      008

                                                             Exhibit F
                                                           Page 64 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1021 Page 60 of
                                     109




                        HEALTH CARIE SlERV~CIES
                                   Institution Response for First Level HC Appeal


   Date:    9/29/2016

   To:      HOLMES, CHARLES (AL067I)
            A 004 1138001L
            Calipatria State Prison
            P.O. Box 5001
            Calipatria, CA 92233-5001

   Tracking/Log #:          CAL HC 16034017

   Appeal Issues:
   In your CDCR-602HC Inmate/Parolee Health Care Appeal Form received on 8/25/2016, you indicated:

             Issue Type                                . Action Requested
   Issue 1: Medication ( Pain Management)              P/I is requesting a different pain medication for a Urinary
                                                       Tract Infection.
   Issue 2: Non-Medical/Custody ( Disciplinary         P/I is requesting not to be punished by being placed in OHU
            Issues)                                    and not be allowed to go to religious services due to his pain
                                                       and infection.
   Interview:
   You were interviewed by Dr. Kim, Physician and Surgeon, on 9/14/2016 regarding this appeal. During the
   interview, you were allowed the opportunity to fully explain your appeal issues.
   Response:
   The Institution Response indicated a review of the "Inmates with Test of Adult Basic Education (TABE)
   Reading Scores of 4.0 or Less" list indicates you have a Reading Grade Point Level (RGPL) above 4.0 and you
   have no disabilities requiring special accommodation to achieve effective communication.

   The First Level Appeal, received on 8/25/2016 indicated that you are requesting a different pain merlication for
   a Urinary Tract Infection. You also requested to not be placed in the OHU and be unable to attend religious
   services due to infection. P/1 Holmes, I reviewed your eUHR and met with you on 9/14/2016 in Central Health.
   It was determined that there is no medical indication for Narcotic medication. However, I am awaiting input
   from the specialist and will treat pain with appropriate medication.

   Inmates may not demand particular medication, diagnostic evaluation, course of treatment, or accommodation
   chronos. The California Code of Regulations (CCR), Title 15, Section 3354, Health Care Responsibilities and
   limitations, (a) Authorized Staff, states, "Only facility-employed health care staff, contractors paid to perform
   health services for the facility, or persons employed as health care consultants shall be permitted within the
   scope of their licensure, to diagnose illness or, prescribe medication and health care treatment for inmates. No
   other personnel or inmate may do so."

   Appeal Decision:
   Based upon the aforementioned information, your appeal is Denied. There is no medical fodication for Narcotic
   medication at this time. Patient-inmates may not demand certain medications or refuse to be housed in the OHU
   if ordered by a doctor.                RECEIVED


                                       OCT 26·2016
                                             CAL
                                           HCAppeai&                                                            009

                                                   Exhibit F
                                                 Page 65 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1022 Page 61 of
                                     109

                                                                                            C.HOLMES, AL067 l
                                                                                              CAL HC 16034017
                                                                                                    Page 2 of2

   The appellant is advised that his issue may be submitted for a Second Level Review within the 30 days of
   receipt of this response ifhe desires.



    ~Jllii---
   Dr.Kim
   Physician and Surgeon
   Calipatria State Prison




                  RECEIVED


              OCJ 2 5 2016



                                                                                                              010

                                                 Exhibit F
                                               Page 66 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1023 Page 62 of
                                     109




                           EXHIBIT G
                                  Exhibit G
                                Page 67 of 371
 Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1024 Page 63 of
                                      109



                           HEALTH CARE SERVICES
                                                      Institutional Level Response

 Closing Date:             DEC 2 8 2018
 To:                    HOLMES, CHARLES (AL0671)
                        Z 001 1140001L
                        Calipatria State Prison
                        P.O. Box 5001
                        Calipatria, CA 92233-5001
 Tracking #:        CAL HC 18000259

 RULES AND REGULATIONS
 The rules governing these issues are: California Code of Regulations, Title 15; Inmate Medical Services
 Policies and Procedures; Inmate Dental Services Program Policies and Procedures; Mental Health Services
 Delivery System Program Guide; Department Operations Manual.
  HEALTH CARE GRIEVANCE SUMMARY
  In your CDCR 602 HC, Health Care Grievance, you explained the decision, action, condition, omission, policy,
  or regulation that has had a material adverse effect upon your health or welfare for which you seek
  administrative remedy.

  Issue                                                        Description
  Issue:       Disagreement with Treatment                     Alleges that Psych Tech did not attend to his medical needs
               ( Nursing Staff)
  Issue:       Transfers                                        Wants to be placed in OHU for higher level of care
               ( Level of Care (Higher or Lower))

  INTERVIEW
  On 11/28/2018, you were interviewed by R. Ramos, Registered Nurse, regarding this health care grievance.
  During the interview, you were allowed the opportunity to fully explain your health care grievance issues.

  INSTITUTIONAL LEVEL DISPOSITION

  ~ No intervention.
  ~
                                    1,,J;J   Intervention.


  BASIS FOR INSTITUTIONAL LEVEL DISPOSITION
  Your health care grievance package and health record, and all pertinent departmental policies and procedures
  were reviewed. These records indicate:
          •    During your interview, you stated that the psych tech was performing your dressing changes and
              you believe it should be done by a nurse in the OHU. You reported that the nephrostomy tube
              would repeatedly be blocked or causing pain. RN Ramos explained to you that it is part of the psych
              tech' s duties to perform dressing changes. You have been evaluated by nursing staff and the PCP on
              multiple occasions with no evidence of obstruction in tube or misplacement. No adverse reaction or
              lapse in care occurred due to patient dressing changes being done by the psych tech in ASU. The
              day prior to your interview, you were sent out to medical for your left ureteral stricture

Note I_: The institutional level review is based on records available as of the date the Institutional Level Response iS41    ~~viewing
authonty.                                                                                                            (JV       ~_;
Note 2: The closing date reflects the closed, mailed/delivered date of the health care grievance.                         CAL ()
Note 3: Permanent health care grievance document. Do not remove from the health care grievance package.
                                                                                                                       DEC 2 B2018
HEALTH CARE SERVICES                                           Exhibit G
                                                             Page 68 of 371                                                     001
  Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1025 Page
                                                                 C.HOLMES,   64 of
                                                                           AL0671
                                       109                         CAL HC 18000259
                                                                                                                         Page 2 of2

                  reimplantation surgery. Upon your return to CAL, you were placed in the OHU and had the
                  nephrostomy tube removed. You reported no complications or issues at the time of your interview.
                  You will remain in the OHU for post-op care until determined by your PCP that you are ready to be
                  discharged.

   Your medical condition will continue to be monitored with care provided as determined medically or clinically
   indicated by the primary care provider. If you have additional health care needs, you are advised to notify OHU
   staff.
  The health care grievance was reviewed and evaluated by the reviewing authority and the issue was deemed not
  to meet staff complaint criteria.

   While the health care grievance process is a means of setting forth your health care concerns, it is not a
   substitute for direct communication about your health with your health care providers. You are encouraged to
   continue your care with your assigned health care providers and share with them new or additional clinical
   information about your conditions that you believe may affect your care. However, California law directs
   your health care providers to offer and provide only the care they determine to be currently medically or
   clinically necessary for you, in accordance with appropriate policies and procedures. Previous orders from
   other health care facilities or staff, input from health care consultants, and/or your own personal preferences
   may be considered, but do not control the professional judgment of your current health care providers.
   If you are dissatisfied with the Institutional Level Response, explain the reason in Section B of the CDCR 602
   HC, Health Care Grievance, and submit the entire health care grievance package for headquarters' level
   review. The headquarters' level review constitutes the final disposition on your health care grievance and
   exhausts your administrative remedies.

          ~                     BK Stepke, M.D.
        7 -                                          e ~ -~~'-">
  DR. NASIR, MD, MPH                                                                                   Reviewed and Signed Date
  Chief Executive Officer
  Calipatria State Prison




Note I: The institutional level review is based on records available as of the date the Institutional Level Respon            iewing
authority.
Note 2: The closing date reflects the closed, mailed/delivered date of the health care grievance.
Note 3: Pennanent health care grievance document. Do not remove from the health care grievance package.


HEALTH CARE SERVICES                                         Exhibit G
                                                           Page 69 of 371                                                   002
              Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1026 Page 65 of
   STATE OF CALIFORNIA                             109               DEPARTMENT OF CORRECTIONS AND REHABILITATION
   HEALTH CARE GRIEVANCE                                                                                                                                                                                                                    Page 1 of2
   CDCR 602 HC (Rev. 10/18)
   STAFF USE ONLY                           Expedited?                              0         Yes                          No


                                                                                                                                                                                                                                                         1;
                                                                                                                                                                                                                                                         J:
   If you think you have a medlcal, mental health or dental emergency, notify staff Immediately; lf additional space Is                     ,   _ Secll0n A of the
                                                                                                                                                                                                                                                         ii
                                                                                                                                                                                                                                                         f=
   CDCR 602 HC A Health Care Grievance Attachment. pnly one CDCR 602 HCA wHI be accepted. You must submit this health care grievar+ie.to the Health Care                                                                                                 h
   Grievance Office for processing. Refer to C&lifomla Code of Regutattons (CCR), Title 15, Chapter 2, Subchapter 2, Article 5 for further guidance .with the health
   care grievance proceu.                                                                                                                                                                                                              :
   Do not exONd l'l'IOre than one row of text per llne. WRITE, PRINT, or TYPE CLEARLY In black or blue Ink. ·_
   Name (Last, First, Ml):


                                                                                                                                               ndltlon, or omission that has had a m
                                                                                                                                                                                                                                                         1
     _.. _~. -.- '   ,_'   ~-:·--. ,- _, :". '?   ··r.   ·1;,..,.,·~ . .-,   ..~_ .. ;;;;·:'·-~ ,·::-:·':,;,···--_'""· -

~ - - <~:ffSlf~·: ASK~J- N\1 t:lolAl wtt.S Td1t:t'Th1tJQ Tdt. ~B,S:SSt.J(i C d ~
  :r Tgl)) ;                            Ps:,.(.Ct-i:r&c:;;-t;:l'_~uRo T¢ )J);pu('.'£ Sugs:, :rd£ :KIES$: •t..ias,
   QoitJq '.D:>Y'lrJ iott::\s;>=,1 :Yo, I ft>:C Th:\z;; :D~NQ o,J a,£+£_g C\£:bt,b~
   :r.d £ :Ai:~So:rd ~ $ )1:3::i;, Cor>\ D :nu, H f'l:'C>P&Cl':i{ r:s:ted T£0d :DJ~
                                                                                                                           -    • .·   ~---.   ,-·   ·.   ' -   ; ..   ·- -. - _--   '-.   ,-..,   ..   ·- ..   r   ...   t   ~-       '.          "*

                                                                                                                                                                                                                                                         l
   f>Jr :rds: 'D&:t.Ss,t4G ot:J v:-tt::lz;;es:. ::n-\2; :uJ\3z: vJ.AS qait:Jq '"be a....P:, COU\s;\tiT-:S.~N·
   aesX'>r 20MlNu:1:£s AFllR 1t4£ 1)i,~6\t:lG Q 1~£., T ~s:Gi..J F$\\~ ·_.
   ~N o,J N\Y L~£r \Gc;WfyAg£;4, A,,J;!> tA:{1)8.AitJ IVG '6[:b:S $M.e:t:::t: :t:: As1"£cil
   WM c.Roo..s otJ Aso C, 0 Tn \NE°'oc:,Jr~:orcr:\ '.Dut;o "»=\ta: tAY
   Supporting Docurnente Attached. Refer to CCR 3999.227                                                                       IS("Yea     D          No




                                                                                                                                                                                       Is a CDCR 602 HCA a ~ ? ~es.
                                                                                                                                                                                                                                                         -.t
                                                                                                                                                                                                                                   1




   0     Rejected (See attached letter for instruction):                                         Date: - - - - - D a t e , - - - - -
                                                                                                                                                                                                                                                              l

   Dlepoaltlon: See attached letter                                                  D Intervention                                                        ,     No Intervention


   HCGO Use Only: Date closed and malled/deHvered to grlevant                                                                      DEC 2
     1. PlybHjty Code·              2. Accpmmgdattgn:                                    3. Effldbnt CammuoiseUorr
    0 TABE ac:ore" 4.0 O Addftional time
    D DPHO DPVO LO D EquipmentQ SU
    0 DPS0 DNH         O Louder[] Slower
                                             Pau.nt uked queetklna -·
                                            Patient aummed Information
                                          Pl-check-:
                                                                                        8
      DDP              O Bulc0Tra111C11be D Not reached"O Reached                                                                                               ~
      Not Applicable   O Other"             ·s.e clirono{notea
 • . 4 Coromeo11·      1nt}p, l, ,'1,.                                                                                                                    .:..--·"'
                                                                                                                                                              _.9.6
                                                                                                                                   Exhibit G
                                                                                                                                 Page 70 of 371                                                                               003
      Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1027 Page 66 of
STATE OF CALIFORNIA                        109
HEALTH CARE GRIEVANCE
COCA 602 HC (Rev.10/18)
             ~ .es.                                             . ~~iiftnstllullona1 Level Grlevwe
                 isneeded,. use      . ..               .     •
                                                          ~ .«f subniit the entlfeJl881th care gdjiwance
                 fllff~ce appeal f1M!!W· Mall to: Health C. Correspondence and Appeals llranctl. P:O· Box




0 ~ ~ · ~ , f o r insb'udton):.                     · -------·.;.;:·.jP&te:...-----"""-..........
                                            Date: ....

                          a~




                                            ST A F F U S E O N LY

                                                                                      T~~ ~ 2.0 (Do not plate in central m. or hNllh NICord)




                                                          Exhibit G
                                                        Page 71 of 371                                                           004
       Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1028 Page 67 of
STATE OF CALIFORNIA                         109               DEPARTMENT OF CORRECTIONS AND REHABILITATION
HEALTH CARE GRIEVANCE ATTACHMENT                                                                                                             Page 1 of2
CDCR 602 HCA (10/18)

STAFF USE ONLY



I:TracAtl-tv ~04
Attach this form to the CDCR 602 HC, Health Care Grievance, only if more space is needed. Only one CDCR 602 HCA may be used.
Do not exceed more than one row of text per llne. WRITE, PRINT, or TYPE CLEARLY In black or blue Ink.
Name (Last, First, Ml):                                                                                      CDCR Number:       Unit/Cell Number:




SECTION A   Continuation of CDCR 602 HC, Health Care Grievance, Section A only (Explain the applied health care policy, decision, action,
            condition, or omission that has had a material adverse effect upon your health or welfare for which you seek administrative remedy):




:H!:K. :c ,N::"b .:s: , N           \"'7A \. N ~N ;D :P •P!::l T °\NfS!:l:C H\-..,1 vRuJ L :::Ib                  :s-re-.--1 ~Ac.,,<_\ "1Q
de 'ci~N~tJ\:::/K\clt-l£.:/w~\\Ca1:.±                                 ' °'~.n:::_:uJ, P.s::/CJT2:cr\         ~J~51:\,::!,)        oK :x;
\N~ \ \   t\";;lif£. A      c · o co .,.I\ L. <a£. T Ycv , eT                         Sri£ was cic>\ t::lG r\s;& es:fer\ :Ta.&'£\
                                                                                l\\)o f t:A
)'buNc;;\.s     ;;;u..l.dc."' ;;;o,n.. :re, \.1\.../s;;::&,\ \ \ :C A $('.2.:sl ,t:\£g ,•••n-W St\£. :!)lT)t.J r+-\b..U: A C, o



JTN'\2     ,-:r: \Calb:9t    ;,-..1 ~ a \ o \ $ , , f>Al,.J at:J.J. Had A                £.2,JZ.R ,c:i,S:AJ-,12) ::PlScJA~GS: 0'"4           fA-f
3R.&ssitJ<:t roE, T~2:. Figs-r :nW\i, u.J 2.013 t,ri!> Z.OlH A:f DAl ! &,.T~'" rs~s~ ~r\ao :a ,J,1,rrk0h2\»""-{
'Jt-124 .awJ •.ia;s dac>ss;J , ..J                     ot:::lc j, u..Jhe.r:,;;;, ro:cd:c .... , s::\:aE£ c:2sJ\d \o ~\f?       YYlc   ,£:   JC!W\



tl\:{!)U;.ss\,.1~ c-,...1,"NC,f, tOJdo H.A.V::& hlMLC. 'Dz;o\ w'-:n:\ • btSz.f"....\&s=:±elA::/ .\:...i\o.t, f\1ik::£ t.At.Ni;.
::C 1,:J@:gv). lH:z ASy lbc::Il?(<: Jr:l-1,:: \,::::5 A.1:5o v:~g.../:t:\atsJ ~'-'\u.JC To S\£.:.foY




SECTION a: Staff Use      Only: Grievants do not write in this area. Grievance Interview Clarification. Document issue(s) clarified during interview.




Name and Title:                                                    Slgna•!!"!"... , -.                                 Date:
                                                 R          '2        .v·-         -,~
                                         ~   ....       0
                                                             ~.      v       CAL <:>

                                                 - i!?S
                                                 N
                                         Ci) c.n
                                         0                   °!A F ¥£C U9SOI ONLY
                                                 a,;        !§
                                                            ~,           ltcGO
                                                                    Exhibit G
                                                                  Page 72 of 371                                                       005
       Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1029 Page 68 of
                                            109
STATE OF CALIFORNIA                                                                                                          DEPARTMENT OF CORRECTIONS AND REHABILITATION
HEALTH CARE GRIEVANCE ATTACHMENT                                                                                                                                            Page2of2
CDCR 802 HCA (10/18)
                                                                                                                                 Tracking#:

SECTION C:        Continuation of CDCR 602 HC, Health Care Grievance Appeal, Section Conly (Dissatisfied wtth Health Care Grievance
                  Response):




                                    '   '




          :/. .




  Grlevant Signature:                                                                                             Date Submitted:




Name and Tltle:                                                              Signature:                                                          Date:




                                                                 STAFF USE ONLY


Distribution: Original • Returned to grlevant after completed, Scanned Copy • Health Care Appeals and Risk Tracking S)'litem 2.0 (Do not place in central file or health record)

  Unaulhorlzed collec1ion, cntallon, U#, dsclosunf, modtfcatlon or destll.lctloll of personally ldentllfable itlfonnet/On andlor ptOl9cfed 1-'lh lnlonnafion may ,ubJect lndlliduals to cMI
                                                                    liability under app/icab/fl fedenil and state laws.




                                                                              Exhibit G
                                                                            Page 73 of 371                                                                            006
   Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1030 Page 69 of
                                        109
                                       California Correctional Health Care Services

                                               Patient Discharge Instructions

Name: HOLMES, CHARLES             Current Date: 10/20/18 18:48:27

DOB: 10/15/72             CDCR: AL0671




Reason For Visit: 1:Acute left flank pain; 2:Hydronephrosis concurrent with and due to ureteral stricture;
3:Stricture of ureter; 4:H/0 nephrostomy; 5:Prediabetes; 6:E-coli UTI; 7:Body mass index (BMI) exceeds 25;
8:Routine adult health maintenance

Recommendations and arrangements for future care




Devices/Equipment:


      NoneTherapeutic Shoes/Orthotics Permanent Shoes/Boots, Do Not Dispense, Patient Already Has




      Trust Withdrawal/Copay Orders: Copay $5 11/08/17 9:43:00 PST,
      vl70.71.227.72.2017110207182114514C089CE#l.OO,, Nursing, 11/08/17 9:43:00 PST, 7362 "Kidney" pain.

      DME Trust Withdrawal 12/05/17 13:32:00 PST, $322.28, Medical, 12/05/17 13:32:00 PST, Shoes/Boots




Provider Comment:

MEDICATIONS:
During the course of your visit your medication list was updated with the most current
information.

Start Taking These Medications:
acetaminophen-codeine (Tylenol with Codeine #3)
   • For Acute left flank pain: Take 2 tab, by mouth once from a nurse
   • Start Date: October 20, 2018
   • Stop taking on: October 20, 2018
Comments: ***Crush and Float*** one dose now in TTA.



Person Full Name HOLMES JR, CHARLES        1 of 11
RAY                                                                             10/20/2018 18:48:32

                                           CDCR (Encounter Alias) AL0671

                                                         Exhibit G
                                                       Page 74 of 371                                        007
    Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1031 Page 70 of
                                         109
Continue taking these Medications:
acetaminophen 325 mg Tab (Tylenol)
    • For Left flank pain, chronic: Take 1 tab (Total Dose = 325 mg), by mouth twice a day on your own as needed
for pain
    • Start Date: July 20, 2018
    • Take for: 180 day(s)
Comments: Use only if needed. Do not overuse or tolerance will develop. Request refill if needed. Dispense #30.


doxazosin 2 mg Tab (doxazosin 2 mg)
  • For Stricture of ureter: Take 1 tab (Total Dose= 2 mg), by mouth twice a day on your own
  • Start Date: October 02, 2018
  • Take for: 360 day(s)
Comments: Take 1 tablet by mouth twice a day


naproxen
   • For Acute left flank pain: Take 1 tab (Total Dose= 500 mg), by mouth twice a day on your own as needed for
back pain
   • Start Date:September 12, 2018
   • Take for: 90 day(s)
Comments: best taken with food start today please denies allergy to naproxen




HOLMES, CHARLES has been given the following list of follow-up instructions, prescriptions, and patient
education materials:

Follow·up Appointments

    Follow Up LVN 10 12/20/18 8:30:00 PST, Care Management, 10 days, 06/20/18 23:59:00 PDT, Nurse to give Twinrix
    vaccine series on 6/20/2018, 7/20/2018, 12/20/2018, approximately.

    Follow Up LVN 20 10/22/18 9:20:00 PDT, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
    tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

    Follow Up LVN 20 10/24/18 9:20:00 PDT, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
    tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

     Follow Up LVN 20 10/26/18 9:20:00 PDT, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
     tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

     Follow Up LVN 20 10/28/18 9:20:00 PDT, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
     tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

     Follow Up LVN 20 10/30/18 9:20:00 PDT, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
     tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

     Follow Up LVN 20 l l/01/18 9:20:00 PDT, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
     tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

     Follow Up LVN 2011/03/18 9:20:00 PDT, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
     tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

     Follow Up LVN 20 I 1/05/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephr~y            .f$    -1)

Person Full Name HOLMES JR, CHARLES           2 of 11                                       10/20/2018 18:48:32
                                                                                                                  o    ::;, n rn
                                                                                                                       ~ 4    (")
RA y                                                                                                                  ~ r..;,   h',
                                              CDCR (Encounter Alias) AL0671                                           q:;       ';

                                                             Exhibit G                                                      c1>~
                                                           Page 75 of 371                                             008
   Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1032 Page 71 of
                                        109
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 20 11/07/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 20 11/09/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 2011/11/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 20 11/13/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 20 11/15/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 20 11/29/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 20 11/17/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 20 11/19/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 20 11/21/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 20 11/23/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 20 11/25/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Follow Up LVN 20 11/27/18 9:20:00 PST, Dressing Change, 48 hours, 11/30/18 23:59:00 PST, change nephrostomy
      tube dressing every other day starting October 12; No need to flush. May change bag when necessary.

      Medical Chronic Care (CCP) Follow Up 20 08/15/18 0:01 :00 PDT, *180 days (all other chronic conditions), 02/11/19
      23:59:00 PST, cc ureteral stricture




Chronos




      128 C 10/03/18 14: 19:00 PDT, no exercising or lifting objects, (anything over 10 pounds,) 72 hours after procedure.
      May shower after 24 hours after procedure.

      7410 06/02/17 9: 19:00 PDT

      7410 10/03/18 14:22:00 PDT

Person Full Name HOLMES JR, CHARLES        3 of 11                                   10/20/2018 18:48:32
RAY
                                           CDCR (Encounter Alias) AL0671

                                                         Exhibit G
                                                       Page 76 of 371                                                   009
   Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1033 Page 72 of
                                        109
      7410 (SOMS) 06/02/17 9:20:07 PDT, P, 7410 Expire Date 12/31/9999, LBO, LR, Per 7410 dated 7-12-2016.

      7410 (SOMS) 10/03/18 14:26:02 PDT, T, 7410 Expire Date 10/6/2018, LBO, LR, no exercising or lifting heavy objects
      (anything over 10 pounds) for 72 hours after the procedure; may shower 24 hours after procedure




DPW= Full Time Wheelchair User Impacting Placement                       DPO= Intermittent Wheelchair User Impacting
Placement

DPM=Mobility Impairment Impacting Placement                              DLT=Requires Level Terrain NOT Impacting
Placement

DPH=Deaf/Hearing Impairment Impacting Placement                          DNH=Hearing Impairment NOT Impacting
Placement

DPV=Blind/Vision Impairment Impacting Placement                          BFWCO=Barrier Free Wheelchair

GFLS= Ground Floor-Limited Stairs                                          GFNS=Ground Floor-No Stairs

LBO= Lower/Bottom Bunk Only                                                IAA=lnmate Attendant/ Assistant

WCFT=Full Time Wheelchair User                                             WCLT=Limited Wheelchair User

TVWL=Transport Vehicle with Lift                                           SC=Special Cuffing Needed,

ETM=Extra Time for Meals                                                    UVX=UV Exposure Restrictions

WRN=No Rooftop Work                                                         DKD=Kidney Disease



UNST=Unrestricted

LR=Lifting Restriction- Unable to Lift more than 19 Pounds

DNM= Mobility Impairment (Lower Extremities) NOT Impacting Placement




Person Full Name HOLMES JR, CHARLES      4 of 11
RAY                                                                               10/20/2018 18:48:32
                                         CDCR (Encounter Alias) AL0671

                                                       Exhibit G
                                                     Page 77 of 371                                              010
   Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1034 Page 73 of
                                        109


Medication leaflets


                                     acetaminophen and codeine
                                            (a SEET a MIN o fen and KOE deen)


                              Tylenol with Codeine #3, Tylenol with Codeine #4

  What is the most important information I should know about acetaminophen and
  codeine?
  MISUSE OF THIS MEDICINE CAN CAUSE ADDICTION, OVERDOSE, OR DEATH, especially in a child or
  other person using the medicine without a prescription.

  You should not use this medicine if you have recently used alcohol, sedatives, tranquilizers, or other narcotic medications.

  This medicine is not for use in anyone under 18.

  Taking this medicine during pregnancy may cause life-threatening withdrawal symptoms in the newborn.

  Fatal side effects can occur if you use this medicine with alcohol, or with other drugs that cause drowsiness or slow
  your breathing.

  What is acetaminophen and codeine?
  Codeine is an opioid pain medication, sometimes called a narcotic. Acetaminophen is a less potent pain reliever that
  increases the effects of codeine.

  Acetaminophen and codeine is a combination medicine used to relieve moderate to severe pain.

  Acetaminophen and codeine may also be used for other purposes not listed in this medication guide.

  What should I discuss with my healthcare provider before taking acetaminophen
  and codeine?
  You should not use this medicine if you are allergic to acetaminophen or codeine, or if you have recently used alcohol,
  sedatives, tranquilizers, or other narcotic medications.

  Do not use this medicine if you have taken an MAO inhibitor in the past 14 days. A dangerous drug interaction
  could occur. MAO inhibitors include isocarboxazid, linezolid, phenelzine, rasagiline, selegiline, and tranylcypromine.

  In some people, codeine breaks down rapidly in the liver and reaches higher than normal levels in the body. This can
  cause dangerously slow breathing and may cause death, especially in a child.

  Do not give this medicine to anyone younger than 18 years old.

  To make sure this medicine is safe for you, tell your doctor if you have ever had:
         • · liver disease, cirrhosis, or if you drink alcoi).ol;
         • alcoholism or drug addiction;
         • diarrhea, inflammatory bowel disease, bowel obstruction;
         • kidney disease;
         • a head injury, brain tumor, or stroke; or                                                                   ~EC~/
         • asthma, sleep apnea, or other breathing disorders.                                                              ~
                                                                                                                  °'
  I_f you use t~is m~dicine while you a~e pregnant, you_r ~aby could ~ecome dependent on the drug. This can't/ai;s'S
                                                                                                                        C4i 0
  hfe-threatenmg withdrawal symptoms m the baby after 1t 1s born. Babies born dependent on habit-forming medjcine m~/8
Person Full Name HOLMES JR, CHARLES      5 of 11                                    10/20/2018 18:48:32          '>'a
~                                                                                                                      ~
                                         CDCR (Encounter Alias) AL0671

                                                       Exhibit G
                                                     Page 78 of 371                                                     011
  Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1035 Page 74 of
                                       109
  need medical treatment for several weeks. Tell your doctor if you are pregnant or plan to become pregnant.

  Do not breast-feed while taking acetaminophen and codeine. This medicine can pass into breast milk and cause
  drowsiness, breathing problems, or death in a nursing baby.

  How should I take acetaminophen and codeine?
  Follow all directions on your prescription label. Never take this medicine in larger amounts, or for longer than
  prescribed. An overdose can damage your liver or cause death. Tell your doctor if the medicine seems to stop
  working as well in relieving your pain.

  Codeine may be habit-forming, even at regular doses. Never share this medicine with another person, especially someone
  with a history of drug abuse or addiction. MISUSE OF NARCOTIC MEDICINE CAN CAUSE ADDICTION,
  OVERDOSE, OR DEA TH, especially in a child or other person using the medicine without a prescription. Selling
  or giving away opioid medication is against the law.

  If you need surgery or medical tests, tell the surgeon or doctor ahead of time that you are using this medicine.

  You should not stop using this medicine suddenly. Follow your doctor's instructions about tapering your dose.

  Store at room temperature away from moisture and heat. Keep track of your medicine. Codeine is a drug of abuse and
  you should be aware if anyone is using your medicine improperly or without a prescription.

  Do not keep leftover opioid medication. Just one dose can cause death in someone using this medicine accidentally or
  improperly. Ask your pharmacist where to locate a drug take-back disposal program. If there is no take-back program,
  flush the unused medicine down the toilet.

  What happens if I miss a dose?
  Since this medicine is used when needed, you may not be on a dosing schedule. If you are on a schedule, take the missed
  dose as soon as you remember. Skip the missed dose if it is almost time for your next scheduled dose. Do not take extra
  medicine to make up the missed dose.

  What happens if I overdose?
  Seek emergency medical attention or call the Poison Help line at 1-800-222-1222. An overdose of this medicine can be
  fatal, especially in a child or other person using the medicine without a prescription. Overdose can cause severe
  muscle weakness, pinpoint pupils, very slow breathing, extreme drowsiness, or coma.

  What should I avoid while taking acetaminophen and codeine?
  This medication may impair your thinking or reactions. A void driving or operating machinery until you know how the
  medicine will affect you. Dizziness or severe drowsiness can cause falls or other accidents.

  Do not drink alcohol. Dangerous side effects or death could occur.

  Ask a doctor or pharmacist before using any other cold, allergy, pain, or sleep medication. Acetaminophen (sometimes
  abbreviated as APAP) is contained in many combination medicines. Taking certain products together can cause you to
  get too much acetaminophen which can lead to a fatal overdose. Check the label to see if a medicine contains
  acetaminophen or APAP.

  What are the possible side effects of acetaminophen and codeine?
  <?et emergency medical help if you have signs of an allergic reaction: hives; difficulty breathing; swelling of your face,
  hps, tongue, or throat.

  In rare case~, aceta~inophen may cause a severe skin reaction that can be fatal. This could occur even if you have
  taken ac~tammophen m the past and had no reaction. Stop taking this medicine and call your doctor right away if you
  have skm redness or a rash that spreads and causes blistering and peeling.
      .              .      ..          .                                                                                       ~ECS1t,
PerY~f6'fNamQ~~Mt:§IJW,•t¥JA!qL~e1~fl!f'l1 slow your breathing. Death may-mi~l!dfd>f:•M1.~ag becomes too weak.
RAY                                                                                             o~tt!'32                       a (")~"41 ~C
                                            CDCR   (Encounter Alias) AL0671                                                    'l't? S
                                                           Exhibit G                                                           ~
                                                                                                                                         /1J111
                                                                                                                       012 C'Go
                                                                                                                                             .

                                                         Page 79 of 371
   Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1036 Page 75 of
                                        109
  A person caring for you should seek emergency medical attention if you have slow breathing with long pauses, blue
  colored lips, or if you are hard to wake up.

  Call your doctor at once if you have:
           • ·noisy breathing, sighing, shallow breathing;
           • a slow heart rate or weak pulse;
           • a light-headed feeling, like you might pass out;
           • confusion, unusual thoughts or behavior;
           • liver problems--nausea, upper stomach pain, itching, loss of appetite, dark urine, clay-colored stools,
              jaundice (yellowing of the skin or eyes);
           • seizure (convulsions); or
           • missed menstrual periods, impotence, sexual problems.

  Seek medical attention right away if you have symptoms ofserotonin syndrome, such as: agitation, hallucinations,
  fever, sweating, shivering, fast heart rate, muscle stiffness, twitching, loss of coordination, nausea, vomiting, or diarrhea.

  Serious side effects may be more likely in older adults and those who are overweight, malnourished, or debilitated.

  Long-tenn use of opioid medication may affect fertility (ability to have children) in men or women. It is not known
  whether opioid effects on fertility are pennanent.

  Common side effects include:
        • ·drowsiness;
        • upset stomach, constipation;
        • blurred vision; or
        • dry mouth.

  This is not a complete list of side effects and others may occur. Call your doctor for medical advice about side effects.
  You may report side effects to FDA at 1-800-FDA- l 088.

   What other drugs will affect acetaminophen and codeine?
  Narcotic (opioid) medication can interact with many other drugs and cause dangerous side effects or death. Be
  sure your doctor knows if you also use:
           • ·other narcotic medications--opioid pain medicine or prescription cough medicine;
           • a sedative like Valium--diazepam, alprazolam, lorazepam, Ativan, Klonopin, Restoril, Tranxene, Versed,
              Xanax, and others;
           • other drugs that make you sleepy or slow your breathing--a sleeping pill, muscle relaxer, tranquilizer, or
              antipsychotic medicine; or
           • drugs that affect serotonin levels in your body--medicine for depression, Parkinson's disease, migraine
              headaches, serious infections, or prevention of nausea and vomiting.

  This list is not complete. Other drugs may interact with acetaminophen and codeine, including prescription and
  over-the-counter medicines, vitamins, and herbal products. Not all possible interactions are listed in this medication
  guide.

  Where can I get more information?
  Your pharmacist can provide more information about acetaminophen and codeine.


  Remember, keep this and all other medicines out of the reach of children, never share
  your medicines with others, and use this medication only for the indication prescribed.
  Every effort has been made to ensure that the information provided by Cemer Multum, Inc. ('Multurn') is accurate,
  up-to-date, and complete, but no guarantee is made to that effect. Drug information contained herein may be time
  sensitive. Multum information has been compiled for_use by healt~care practitioners and consumers in the United States ~EC€
  and the_refore Mult~m doe~ not wai:rant that uses outside of the Umted States are appropriate, unless specifically indicated I~
:~flli~f*arMlJ.li~~. ie~fWn dpOf'i~Ot endorse drugs, diagnose patients %Tiof.!ITTW~fl~~apy. Multum's drug Otr C4l O
                                          CDCR (Encounter Alias) AL0671·                                                           l S,
                                                                                                                                     /f/111
                                                         Exhibit G
                                                       Page 80 of 371                                                      013
                                                                                                                             ~CGo
   Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1037 Page 76 of
                                        109
   information is an informational resource designed to assist licensed healthcare practitioners in caring for their patients
   and/or to serve consumers viewing this service as a supplement to, and not a substitute for, the expertise, skill, knowledge
   and judgment of healthcare practitioners. The absence of a warning for a given drug or drug combination in no way
   should be construed to indicate that the drug or drug combination is safe, effective or appropriate for any given patient.
   Multum does not assume any responsibility for any aspect of healthcare administered with the aid of information Multum
   provides. The information contained herein is not intended to cover all possible uses, directions, precautions, warnings,
   drug interactions, allergic reactions, or adverse effects. If you have questions about the drugs you are taking, check with
   your doctor, nurse o_r pharmacist.

Copyright 1996-2018 Cemer Multum, Inc. Version: 15.01. Revision Date: 01/15/2018.




Person Full Name HOLMES JR, CHARLES       8 of 11                                    10/20/2018 18:48:32
RAY
                                          CDCR (Encounter Alias) AL0671

                                                         Exhibit G
                                                       Page 81 of 371                                                     014
   Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1038 Page 77 of
                                        109


Name: HOLMES, CHARLES

CDCR: AL0671

NO INMATE HEAT PASS

The patient is currently not prescribed any heat medication.




Person Full Name HOLMES JR, CHARLES   9 of 11                         10/20/2018 18:48:32
RAY
                                      CDCR (Encounter Alias) AL0671

                                                    Exhibit G
                                                  Page 82 of 371                            015
   Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1039 Page 78 of
                                        109


DOB: 10/15/72

CDCR: AL0671




 Person Full Name HOLMES JR, CHARLES   10 of 11                        10/20/2018 18:48:32
 RAY
                                       CDCR (Encounter Alias) AL0671
                                                    Exhibit G
                                                  Page 83 of 371                             016
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1040 Page 79 of
                                     109




                           EXHIBIT H
                                  Exhibit H
                                Page 84 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1041 Page 80 of
                                     109


                                        CURRICULUM VITAE

                                     Richard James Boxer, M.D.


  Date: September 2018

  PERSONAL

  Richard James Boxer
  Fax: 310-472-1806
  Office Phone: 305-281-3621 (mobile)

  Current Academic Rank:
         Professor of Clinical Urology (University of Wisconsin)
         Clinical Professor, Department of Urology, David Geffen School of Medicine, UCLA
         Visiting Scholar, Business of Science Center, UCLA
  Current Track of Appointment: Clinical
  Primary Department: Urology
  Citizenship: USA

  HIGHER EDUCATION

  University of Wisconsin (Madison, WI) BA 1965-69
  University of Wisconsin (Madison, WI) MD 1969-73
  UCLA Urology Residency 1973-79
  Certification: American Board of Urology: Feb. 2, 1981
                 American College of Surgeons 1981

  LICENSURE:
  California State Medical License, 1974-present: License #G26969
  Wisconsin State Medical License, 1979-2017: License #22093
  Arizona State Medical License, 1982-2017: License #13634
  Florida State Medical License, 2006-present: License #ME 96331
  New York Medical License, 2014-present: License # 277980


  EXPERIENCE

  Clinical Professor, Department of Urology, David Geffen School of Medicine at UCLA
  Clinical Professor of Urology, University of Miami: Feb. 2006-2012
  Clinical Professor: University of Wisconsin Department of Surgery/Urology: Jan. 1, 2000 to present
  Clinical Professor: Medical College of Wisconsin Health Policy Institute July 1996 to 2013
  Clinical Professor: Medical College of Wisconsin Department of Family & Community Medicine:
  July 1, 1996 to 2013
  Clinical Professor: Medical College of Wisconsin Department of Urology, 2007-2013

   | Pa g e                                                                                        1
                                          Exhibit H
                                        Page 85 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1042 Page 81 of
                                     109




  Hospital Appointments:

         Los Angeles
               West Los Angeles Veterans Administration Hospital, 2013-present

         Miami
                 Miami Veterans Administration Hospital: 2008-2012
                 University of Miami Hospital: 2008-2012
                 Jackson Memorial Hospital: 2008-2012

         Milwaukee, Wisconsin (1979-2005, Active; 2005-present: Honorary):
               Columbia Hospital, 1979-2005, Active; 2005-present: Honorary
               Sinai-Samaritan Medical Center, 1979-2005, Active; 2005-present: Honorary
               St. Luke's Hospital, 1979-2005, Active; 2005-present: Honorary
               St. Mary’s Hospital-Milwaukee, 1979-2005, Active; 2005-present: Honorary
               St. Mary's Hospital-Ozaukee, 1979-2005, Active; 2005-present: Honorary
               St. Michael Hospital, 1979-2005, Active; 2005-present: Honorary

  iAnthus, Medical Advisor (www.iAnthuscapital.com )
  SirenMD, Medical Advisor (www.sirenMD.com )
  Pager, Medical Advisor, 2014-present (http://pager.com/)
  Chief Medical Officer, WellVia (www.wellviasolutions.com) November 2014-2017
  2nd.MD, Consultant, 2013-2014 (http://2nd.md/)
  Teladoc, Inc (Dallas, TX): Chief Medical Officer, 2006-June 2013
  Boxer Health Strategies (www.boxerhealthstrategies.com) 2013-present


  EDITORIAL RESPONSIBILITIES

  Editorial Board:
  mHealth (ISSN 2306-9740) (November 2014-present)


  Associate/Guest Editor
  The ASCO Post: 2010-present

  Section Editor:
  Oncology Spectrums (1999-2002)


  Board of Reviewers (periodically I am asked to review submitted papers)




   | Pa g e                                                                                2
                                         Exhibit H
                                       Page 86 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1043 Page 82 of
                                     109


  Urology: 1995-present
  Archives of Internal Medicine: 1998-present
  Journal of Urology: 1998-present
  Oncology: 2003-present
  Telemedicine and e-Health 2008-present
  Journal of General Internal Medicine (JGIM)
  Urology Practice
  Journal of International and Comparative Social Policy



  AWARDS

   Alpha Omega Alpha, National Medical Honor Society, 1973
   Phi Kappa Phi, National Honor Society for Letters and Science, 1969
   Phi Alpha Theta, National Honor Society for Historians, 1969
   America’s Best Doctors, 1999, 2003
   National Award for Excellence in Urology, American Urological Association, 1997
   Best Urologist in Milwaukee, 1987, 1991, 1996, 2000, 2004 The Milwaukee Magazine
  (voted by peers, only five surveys performed)
   Excellence in Patient-Centered Care” by the West Los Angeles Veterans Administration Hospital,
         2015
   National Cancer Research Award, 2nd place, Grayson Carroll Award, American Urological
  Association, 1978
   United States Patent: Number 4,155,364 (Medical Device)

  COMMUNITY COMMITMENTS

   Board of Directors (past and present) to 16 philanthropic and community organizations
   Board of Advisors, Wisconsin Network for Health Policy Research, Univ. WI-Madison (‘92-‘97)
   Medical Director, Westside Health Association, a Federally Qualified Health Center, Inner City,
  Milwaukee (August 2005-March 2006)


  POLITICAL EXPERIENCE

   Host, Panelist, organizer of Premier healthcare event at the Democratic National Convention July
  27, 2016 (https://www.youtube.com/watch?v=_S-SrSfjF9c&feature=youtu.be

   Surgeon General of the United States, finalist, 1997, 2001

   Congressional testimony (Sub-committee on Health, House Appropriations Committee) on
         behalf of Lymphoma patients and their families, April 13, 1999
   National Health Policy Council
         *National Chair, 1998-present
         *National Finance Chair (1994-1998)

   | Pa g e                                                                                           3
                                          Exhibit H
                                        Page 87 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1044 Page 83 of
                                     109


   White House Advisor and Executive Committee, Health Professions Review Group,
   President’s Task Force on Health Care Reform (1993)
   Health Advisor, Presidential Transition Team (1993)

   Interviews, Speeches, Op-Ed, and Feature Articles--over 200 (1992-present) including The Evening
         News with Dan Rather, CNN, N.Y. Times, USA Today, Milwaukee Journal Sentinel, Omaha
         World-Herald, Oliver North Show, CBS Morning News, Leslie Marshall Show (ABC)
         The Tennessean, Health News Daily, Tavis Smiley Show

  HONORS

   Man of the Year, 1996, Chabad-Lubavitch
   June 18, 1996 Declared “Richard J. Boxer Day” the City of Milwaukee, County of
  Milwaukee, The State of Wisconsin.
   Distinguished Service Award, Cream City Med. Soc. (Minority Med. Society of Wisconsin), 1996

  PRESIDENTIAL APPOINTMENTS

   National Health Museum Commission (1999) [Intent to appoint, but Congress rescinded
  the Commission]
   National Cancer Advisory Board (1995-2002)
   National Board of Advisors, National Institute of Diabetes, Digestive and
   Kidney Diseases (NIDDK), 1994-1998
   United States Delegate to the World Health Organization, 1997, 2005
   President’s Task Force on Health Reform, 1993-94

  TEACHING

  Teacher of the year, Urology, Medical College of Wisconsin Department of Family Community
  Medicine (St. Michael Hospital Campus) 1984, 1986, 1991, 1999


  COMMUNITY

   Founder and Advisor, Helen and Bernard Soref Prostate Cancer Educational Fund, 1987-2005
   Founder and Advisor, Gordon Henke Family Prostate Cancer Foundation, 1989-2004
   Founder and Advisor, Prostate Cancer Support Group of Wisconsin, 1988-2005
   Wisconsin Medicare Advisory Board for Urology, 1985-present
   Dean’s Council, HealthStar ($250 million U. W. Medical School Foundation), 1992
   Board of Directors, Lymphoma Research Foundation of America, 1996-2002
   Board of Directors, Milwaukee Center for Independent Living, 1997
   Board of Directors, Milwaukee Jewish Council, 1993-1995
   Board of Directors, Wisconsin Medical Alumni Association, 1993-1998
   Advisory Committee, Fox Point-Bayside Educational Foundation, Inc., 1994
   Board of Trustees, Shalom Temple, 1992-1994


   | Pa g e                                                                                      4
                                          Exhibit H
                                        Page 88 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1045 Page 84 of
                                     109


   Board of Directors, Wisconsin Jewish Convalescent Home, 1990-1991
   Hippocrates Society, United Way of Greater Milwaukee 1991-1995
   Board of Directors, Milwaukee Jewish Federation, 1984-1989
        Management Team, Philanthropic Campaign, 1979-1998
        Maimonides Society, 1990-2006
        Chair, Golden Alliance, Milwaukee Jewish Home, 1985-87
    National Advisory Council, Weizmann Institute of Science, 1984 to present
   Board of Directors, Milwaukee Jewish Home, 1982-1985, 1997-2000
   Committee, Friends of Lubavitch Milwaukee, Wisconsin, 1982-2005
   Board of Directors, Wisconsin State of Israel Bonds, 1986-97
        Chairman, Ambassador Society of Trustees, 1982-1989
   Board of Advisors, Milwaukee Center for Independence, 1996-2003
   Board of Advisers, The Milagro Foundation. http://www.milagrofoundation.org/telehealth-
  leadership.asp. 2016-present


  UNIVERSITY (University of Miami)

  Delegate (elected by peers) to the University of Miami Leadership, 2010-present
  Decision ’08: Presidential Health Policy Forum, October 21, 2008
  Exploration of possible coordination of International Studies throughout UM (Center for International
  Health, Diplomacy and Research), 2008

  PUBLICATIONS

  NATIONAL PRESS

  The Wall Street Journal
  Can Marijuana Alleviate the Opioid Crisis?
  https://www.wsj.com/articles/can-marijuana-alleviate-the-opioid-crisis-1511104543

  JAMA
  http://jamanetwork.com/journals/jama/fullarticle/2607482
  Achieving Universal Coverage Without Turning to a Single Payer:
  Lessons From 3 Other Countries (JAMA:317:14:1409-1410. April 11, 2017)

  The Wall Street Journal
  http://www.wsj.com/articles/when-a-doctor-is-always-a-phone-call-away-1438551044
  When a Doctor Is Always a Phone Call Away

  The Wall Street Journal.
  https://www.wsj.com/articles/itll-take-more-than-a-band-aid-to-fix-medicaid-1486336355
  Feb. 5, 2017
  It’ll Take More Than a Band-Aid to Fix Medicaid


   | Pa g e                                                                                         5
                                          Exhibit H
                                        Page 89 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1046 Page 85 of
                                     109


  New York Times
  http://www.nytimes.com/2016/11/02/opinion/how-health-care-hurts-your-paycheck.html?_r=0
  How Health Care Hurts Your Paycheck


  The Hill
  http://thehill.com/blogs/pundits-blog/healthcare/311340-making-the-aca-affordable-
  bipartisan-lessons-from-abroad
  Making the ACA Affordable — bipartisan lessons from abroad


  CHAPTERS IN BOOKS

  1. Boxer, R.J.: The Ileoureter. In: Atlas of Surgical Techniques in Urology. pp. 383-388, Edited by
  E.D. Whitehead, Lippincott-Raven, Philadelphia, 1997.

  2. Boxer, R.J., Garnick, M.B. and Anderson, T.: Extra renal Cancer of the Genitourinary Tract. In
  Cancer and the Kidney. Edited by Rieselbach, R.E. and Garnick, M., Lea and Febiger, Philadelphia,
  1982.

  3. Lodish, J. and Boxer, R.J.: The Management of Genitourinary Hemorrhage in Cancer Patients. In
  Cancer and The Kidney, edited by Rieselbach, R.E. and Garnick, M., Lea and Febiger, Philadelphia,
  1982.

  4. Gutmann, F. and Boxer, R.J.: The Pathophysiology of Urinary Tract Obstruction and Principles of
  Management. In Cancer and the Kidney, edited by Rieselbach, R.E. and Garnick, M., Lea and
  Febiger, Philadelphia, 1982.

  5. Boxer, R.J., Johnson, S.F. and Ehrlich, R.E.: Ureteral Replacement. In Current Operative
  Urology, 2nd ed. Edited by E.D. Whitehead, Harper and Row, Hagerstown, Maryland, 1980.

  6. Boxer, R.J. and Zarem, H.A.: Female Transsexual Surgery. Current Operative Urology, 2nd
  edition. E.D. Whitehead (ed.), Harper and Row, Hagerstown, Maryland, 1980.

  7. Raz, S., Boxer, R.J., and Kaufman, J.J.: Experience with the Penile Prosthesis: Indications and
  Treatment in 110 Cases. Alloplastic Prostheses in Urology, L.V. Wagenknecht, W.L. Furlow, and J.
  Auvert (eds.), Thieme Publishers, Hamburg, West Germany, 1980.
  8. Boxer, R.J.: Treatment of Miscellaneous Tumors of the Epididymis and Spermatic Cord. Current
  Urologic Therapy, Kaufman, J.J. (ed.), W.B. Saunders, Philadelphia, 1980.

  8. Ehrlich, R.M. and Boxer R.J.: Coagulum Pyelolithotomy. Current Urologic Therapy, Kaufman,
  J.J. (ed.), W.B. Saunders, Philadelphia, 1980.

  9. Boxer, R.J.: Treatment of Adenomatoid Tumors of the Epididymis. Current Urologic Therapy,
  Kaufman, J.J. (ed.), W.B. Saunders, Philadelphia, 1980.



   | Pa g e                                                                                             6
                                          Exhibit H
                                        Page 90 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1047 Page 86 of
                                     109


  10. Boxer, R.J.: The Treatment of Genitourinary Coccidiomycosis. Current Urologic Therapy,
  Kaufman, J.J. (ed.), W.B. Saunders, Philadelphia, 1980.

  11. Kaufman, J.J. Ehrlich, R.M. and Boxer, R.J.: Ureteral Replacement, The Ureter, Bergman, H
  (ed.), Springer-Verlag, New York, 1980.
  12. Boxer, R.J. and Ehrlich, R.M.: Surgical Replacement of the Ureter. J. of Continuing education in
  Urology, Vol. 17 (No. 11):10-30, November, 1978.

  13. Boxer, R.J., Johnson, S.F. and Ehrlich, R.M.: Ureteral Substitution, Symposium on the Ureter,
  Weiss, R.W. (ed.), Urology (Professional Medical Services, Co.), New York 12: 269, 1978.

  14. Boxer, R.J.: Genitourinary Tuberculosis, Current Therapy. Conn, H.F. (ed.), W.B. Saunders,
  Philadelphia, 1978, p.541.


  JOURNAL PUBLICATIONS

     1. Boxer, RJ: Medical Marijuana: Research not Anecdotes. ASCO Post,
        http://ascopost.com/issues/august-25-2018/medical-marijuana-research-not-
        anecdotes/ Published Aug.25, 2018

     2. Boxer, RJ: Telemedicine in Urology and Nephrology, Telemedicine in Urology and
        Nephrology. Exp Tech Urol Nephrol. 1(1). ETUN.000502. 2017,
        http://crimsonpublishers.com/etun/pdf/ETUN.000502.pdf

     3. Chad Ellimoottil, MD, MS1,2; Richard J. Boxer, MD3, Bringing Surgical Care to the Home
        Through Video VisitsJAMA Surg. Published online December 13, 2017.
        doi:10.1001/jamasurg.2017.4926
        https://jamanetwork.com/journals/jamasurgery/fullarticle/2664959?utm_source=silverchair&u
        tm_medium=email&utm_campaign=article_alert-
        jamasurgery&utm_content=olf&utm_term=121317

     4. RE Herzlinger, BD Richman, RJ Boxer: Achieving Universal Coverage Without Turning to a
        Single Payer: Lessons From 3 Other Countries (JAMA:317:14:1409-1410. April 11, 2017)
        http://jamanetwork.com/journals/jama/fullarticle/2607482

     5. Boxer, RJ: Telemedicine: Remote Cancer Care Improves Communication
        Oncology Times 39(2):1,10,16-16, January 2017 - Volume 39 - Issue 2 - pp 1,10,16–16. doi:
        10.1097/01.COT.0000512175.80464.3f. http://journals.lww.com/oncology-
        times/Fulltext/2017/01250/Telemedicine Remote_Cancer_Care_Improves.2.aspx

     6. Boxer, RJ: Q & A: Democratic National Convention, American Urological Association
        Health Policy Brief, http://community.auanet.org/policyandadvocacyblog/blogs/policy-
        brief/2016/08/02/qa-democratic-national-convention

      7. Ellimoottil C1, Skolarus T2, Gettman M3, Boxer R4, Kutikov A5, Lee BR6, Shelton J7, Morgan
         T8, Telemedicine in Urology: State of the Art, Urology. 2016 Aug;94:10-6. doi:
   | Pa g e                                                                                      7
                                          Exhibit H
                                        Page 91 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1048 Page 87 of
                                     109


         10.1016/j.urology.2016.02.061. Epub 2016 Apr 22




   | Pa g e                                                                  8
                                       Exhibit H
                                     Page 92 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1049 Page 88 of
                                     109


     8. Boxer, RJ: “Using Telemedicine to reduce wait times for veterans,” May 10, 2016
        http://www.ascopost.com/issues/may-10-2016/using-telemedicine-to-reduce-wait-times-for-
        veterans/

     9. Boxer, RJ: “ House Calls, a win-win for healthcare in America,” Medium: October 17, 2015,
        https://medium.com/@richard_boxer/house-calls-a-win-win-for-healthcare-in-america-
        f6b54c0b4e8e

     10. Boxer, R.J. “Cost vs Our Values in Cancer Care,” ASCO Post, August 10, 2015
         http://www.ascopost.com/issues/august-10,-2015/cost-vs-our-values-in-cancer-care.aspx

     11. Boxer, RJ: “Biosimilars,” The ASCO Post, July 15, 2015
         http://www.ascopost.com/issues/july-10,-2015/biosimilars-questions-remain.aspx

     12. Boxer, RJ: “Telemedicine in a Global Context,” mHealth 1:12, 2015
         http://www.themhealth.org/article/view/6410/7196, 2015. DOI: 10.3978.ISSN.2306-
         9740.2015.05.01

     13. Chu, S, Boxer, R, Madison, P, Kleinman, L, Skolarus, T, Altman, L: “Veterans Affairs
         Telemedicine: Bringing Urologic Care to Remote Clinics,” Urology 07/2015; 86(2).
         DOI:10.1016/j.Urology.2015.04.038

     14. Cavallo, J interviewing Boxer, R.: “How Technology is Helping Bring Health Care to
         Patients,” The ASCO Post, August 15, 2014, p.132-133
         http://www.ascopost.com/issues/august-15,-2014/how-technology-is-helping-bring-health-
         care-to-patients.aspx

     15. Boxer, RJ: “Prostate Cancer Biomarkers: Improvement ion Predicting Clinically Significant
         Disease,” The ASCO Post, July 25, 2014, P.85-86, http://www.ascopost.com/issues/july-25,-
         2014/prostate-cancer-biomarkers-improvement-in-predicting-clinically-significant-
         disease.aspx

     16. Boxer, R.J.: “State-of-the-Art Update on Prostate Cancer,” The ASCO Post, March 15, 2014,
         P.1-4. http://www.ascopost.com/issues/march-15,-2014/state-of-the-art-update-on-prostate-
         cancer.aspx


     17. Boxer, R.J.: “Five Key Studies in Prostate Cancer and Renal Cell Carcinoma” The ASCO
         Post, March 15,2014, P.10, http://www.ascopost.com/issues/march-15,-2014/five-key-
         studies-in-prostate-cancer-and-renal-cell-carcinoma.aspx

     18. Boxer, R.J.: “Telemedicine: Efficiency in Cancer Screening and Outreach,” The ASCO Post,
         March 15,2014, P92-93. http://www.ascopost.com/issues/march-15,-2014/telemedicine-
         efficiency-in-cancer-screening-and-outreach.aspx




   | Pa g e                                                                                       9
                                        Exhibit H
                                      Page 93 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1050 Page 89 of
                                     109


     19. Boxer, R.J., Aronson, W.J.: Impact of Comprehensive Lifestyle Change on Telomere Length
         and Telomerase Activity in Men with Low-Risk Prostate Cancer,” The ASCO Post, Feb. 15,
         2014 http://www.ascopost.com/issues/february-15,-2014/impact-of-comprehensive-lifestyle-
         change-on-telomere-length-and-telomerase-activity-in-men-with-low-risk-prostate-
         cancer.aspx

     20. Boxer, R.J.: “Choosing Wisely: Good Care with Efficiency,” The ASCO Post, Nov.15,2013
         http://www.ascopost.com/issues/november-15,-2013/commentary-choosing-wisely-good-
         care-with-efficiency.aspx

     21. Boxer, R.J.: “The Devastating Impact of Sequestration on Medical Research,” The ASCO
         Post, Nov. 1, 2013. http://www.ascopost.com/issues/november-1,-2013/the-devastating-
         impact-of-sequestration-on-medical-research.aspx

     22. Boxer, R.J.: “Accountable Care Organizations: The New Normal?” The ASCO Post, Jan. 15,
         2013. http://www.ascopost.com/issues/january-15-2013/accountable-care-organizations-the-
         new-normal/

     23. Boxer, R.J.: “On Mentoring: Looking Back with Gratitude and Paying it Forward,” The
         ASCO Post, Oct. 15, 2012, p.1, 10 https://issuu.com/ascopost/docs/tap_vol_3_issue_15

     24. Boxer, R.J. “The Most Important Election of Our Lives.” The ASCO Post, April 15, 2012
         https://issuu.com/ascopost/docs/tap_vol_3_issue_18

     25. Boxer, R.J.: “The Art and grace of just letting go: options after a career in oncology. The
         ASCO Post, Jan. 15, 2012 (http://www.ascopost.com/articles/december-15-2011/the-art-and-
         grace-of-just-letting-go/

     26. Boxer, R.J.: “Health-care Policy: A Three-act Play.” The ASCO Post, Oct. 15, 2011,
         http://www.ascopost.com/issues/october-15-2011/health-care-policy-a-three-act-play.aspx

     27. Boxer, R.J.: “My First of Many ASCO Meetings.” The ACO Post, July 15, 2011,
         (http://www.ascopost.com/articles/july-15-2011/my-first-of-many-asco-meetings.aspx).

     28. Boxer, R.J.: "Patient-centered care vs Health-care Economics.” The ASCO Post
         http://www.ascopost.com/columnists/boxer/ , May 11, 2011.

     29. Boxer, R.J. : "Prostate Cancer, Pediatrics and Priorities" The ASCO Post
         http://www.ascopost.com/columnists/boxer/ , March 10, 2011

     30. Boxer, R.J. Response to a letter to the Editor, The ASCO Post, March 15, 2011:
         http://www.ascopost.com/articles/march-15-2011/letter-to-the-editor-sipuleucel-t-
         reconsidered/, written by the company's Chief medical officer. Boxer responds:
         http://www.ascopost.com/articles/march-15-2011/letter-to-the-editor-the-author-responds/




   | Pa g e                                                                                         10
                                         Exhibit H
                                       Page 94 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1051 Page 90 of
                                     109


     31. Boxer, R.J.: "Prostate Cancer, Pediatrics, and Priorities." The ASCO Post
         (http://www.ascopost.com/columnists/boxer/), 2:2:1&28, January 15, 2011.

     32. Boxer, R.J.: "Telehealth/Telemedicine: Join the Band (Width)." The ASCO Post,
         http://www.ascopost.com/columnists/boxer/) 1:7:74, December 2010.

     33. Boxer, R.J.: "How Do We Eliminate Unnecessary Treatment for Prostate Cancer?" The
         ASCO Post(http://www.ascopost.com/columnists/boxer/), 1:6:41-42, November, 2010.

     34. Boxer, R.J.: "Ingredients of Tort Reform: Facts & Frustration, Emotion & Economy, Public
         Policy and Physician Penalty." The ASCO Post(http://www.ascopost.com/columnists/boxer/),
         1:5:3&46, October, 2010.

     35. Boxer, R.J.: "Physician as Patient: A Personal Perspective" The ASCO Post
         (http://www.ascopost.com/columnists/boxer/), 1:3:1, 28-29, August, 2010.

     36. Boxer, R.J.: "American Center for Cures Could Ensure Health-care Reform Leads to Reform
         in Health." The ASCO Post (,http://www.ascopost.com/columnists/boxer/) 1:2:3&17,
         October, 2010.


     37. Boxer, R.J.: "Health-Care Reform: Dealing with Reality." The ASCO Post
         http://www.ascopost.com/columnists/boxer/), 1:1:65-74, June, 2010.


     38. Boxer, RJ, Brooks, B, Brownlee, J, Thompson, TG: “Employers Prepare for Swine Flu
         (H1N1) and Other Potential Pandemics. Healthcare services, technology and telehealth
         solutions provide options for pandemic preparedness.” In Press


     39. Boxer, RJ, McConnochie,K: “Telehealth Delivers Rapid, Affordable and Convenient Care for
         Pediatric Patients and their Families Benefits physicians, health plans, employers, government
         and benefits payers.” In Press

     40. Boxer, RJ, Carabello,L, Doarn,C, et. al: “Roundtable Discussion: Telephone Based Medical
         Consultations,” Telemedicine and e-Health, 14:4: 323-329, May 2008
         (http://www.liebertonline.com/doi/pdfplus/10.1089/tmj.2008.9974

     41. Thompson, Tommy, Arthur, Donald, Boxer, Richard, “A Model for Telephonic Medical
         Consults: Guidelines for Decision-makers, Thompson Consulting Group, Washington, DC,
         April 2008. (http://www.healthcareitnews.com/story.cms?id=9092,
         http://www.businesswire.com/portal/site/home/news/sections/?ndmViewId=news_view&new
         sLang=en&newsId=20080421005344 ),
         http://www.businesswire.com/portal/site/telecomweb1/?ndmViewId=news_view&newsId=20
         080421005344&newsLang=en, http://www.tmcnet.com/usubmit/2008/04/24/3408486.htm



   | Pa g e                                                                                          11
                                          Exhibit H
                                        Page 95 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1052 Page 91 of
                                     109


     42. Gingrich, N., Boxer, R.J., Brooks, B.: “Telephone Medical Consults Answer the Call for
         Accessible and Convenient Healthcare. Center for Health Transformation,” Washington, DC,
         March 2008. (http://www.healthtransformation.net/cs/news/news_detail?pressrelease.id=1540
         Press release) and article: http://www.healthtransformation.net/galleries/default-
         file/Teladoc.pdf), http://www.healthtransformation.net/galleries/default-file/Teladoc.pdf

     43. Ye, Ding-Wei, Boxer, R.J.: Advances of Radical Prostatectomy, China Oncology, 17:3, pp
         181-187, (March 2007)

     44. Lou Weisbach, Richard Boxer:”Crusader for Cures,” by Geoffrey Johnson, Chicago
         Magazine, pp. September, 2006. (http://www.chicagomag.com/Chicago-
         Magazine/September-2006/Crusader-for-Cures/)

     45. Boxer RJ: Management of sexual dysfunction after prostate brachytherapy - The
         Merrick/Wallner/Butler article reviewed. Oncology - New York 2003, 17:62+. ...
         www.co-oncology.com/pt/re/cooncology/fulltext.00001622-200405000-
         00013.htm;jsessionid...1 Oncology (Williston Park). 2003 Jan;17(1):52-62; discussion 62, 67-
         70, 73.   Links Management of sexual dysfunction after prostate brachytherapy. Merrick
         GS, Wallner KE, Butler WM
     46. .Palapattu GS, Bloom DA, Smith RB, Boxer RJ.” Willard E. Goodwin: educator, innovator
         and pioneer” J Urol. 2004 Jul;172(1):40-4.

     47. Boxer, R.J., “In Appreciation: An Exemplary Life of Decency, Scholarship, and Love,”
         Health Affairs, 21:3, p. 13, May/June 2002.

     48. Bloom, D.A., Boxer, R.J., Das, S., “Goodwin, Hodgson, and Devine-A Tribute to           Three
         Urologic Pioneers,” Dialogues in Pediatric Urology, 23:8. 2005

     49. Boxer, R. J.: “Pain Management in patients with prostate cancer,” Primary Care and
         Cancer, 20:6, pp 17-18, June, 2000.

     50. Boxer, R. J., et. al.: “Complexities and variations in pharmaceutical therapy for cancer.

     51. Steps toward achieving quality care.” Published by National Pharmaceutical
         Council 1894 Preston White Dr., Reston, VA 20191-5433, Spring, 2000

     52. Bloom, D.A., Boxer, R. J., and Das, S.: “A brief sketch of WEG: Willard E.
         Goodwin,” Dialogues in Pediatric Urology , edited by Richard Ehrlich, 2000

     53. Boxer, R. J.: “Pain Management in patients with prostate cancer,” Primary Care and Cancer,
         December, 1999.

     54. Boxer, R. J.: “Pain Management in patients with prostate cancer, Review of Olson/Pienta
         manuscript.” Oncology, 13:11, pp 1549-1550, November 1999. November 1, 1999 Oncology.
         Vol. 13 No. 11 The Olson/Pienta Article Reviewed Pain Management in Patients With
         Advanced Prostate Cancer http://www.cancernetwork.com/display/article/10165/85618#

   | Pa g e                                                                                          12
                                          Exhibit H
                                        Page 96 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1053 Page 92 of
                                     109




     55. Roehr-Born, C.G.; Oesterling, J.E.; Auerbach, S., Boxer, R. J.: (HYCT Investigator Group)
         “The Hytrin Community Assessment Trial: A One- Year Study of Terazosin Versus Placebo
         in the Treatment of Men with Symptomatic Benign Prostatic Hyperplasia” Urology, 47:2,
         page 159-168, 1996.

     56. Boxer, R.J.: "Willard E. Goodwin is one of Urology's Great Pioneers, Innovators and
         Educators", A.U.A. Today, pages 2, 8, June, 1993

     57. Boxer, R.J.: Clinton Presidency Promises Changes to Health Care System, A.U.A. Today,
         Volume 6, No. 1, pages 3, 8, January, 1993.

     58. Boxer, R.J.: Jejunal ureter and contralateral boari flap. Urologists' Correspondence Club,
         December 21, 1983

     59. Wong, W.S., Cochran, S.T., Boxer R.J.: Radiographic grading system for renal cell
         carcinoma with clinical and pathological correlation. Radiology 144(1):61-65, July 1982

     60. Boxer, R.J, J.J.: A psychological analysis of patients with penile prostheses. J. Urol., 1981

     61. Boxer, R.J., Sofen, H., and Saxon, A.: The detection of cancer antigen on established cell
         lines. Investigative Urology, 19(2):70-74, September, 1981

     62. Mott, L.J.M., Waisman, J., Boxer, R.J., and Skinner, D.G.: Significant microscopic features
         of prostatic adenocarcinoma with a comparison of current methods of grading (abstr.)
         Laboratory Investigation, 40: 274, 1979.

     63. Boxer, R.J., Skinner, D.G., and Goodwin, W.E.: The ileal ureter in the treatment of recurrent
         nephrolithiasis. Wisconsin Med. J. 78:28, October, 1979.

     64. Boxer, R.J., Waisman, J., Lieber, M.M., Mampaso, F.M. and Skinner, D.G.: Renal carcinoma
         - computer analysis of 96 patients treated by nephrectomy. J. Urol. 122(5):598-601, Nov,
         1979

     65. Boxer, R.J., Fritzsche, P., Skinner, D.G., Kaufman, J.J, Belt, E. and Goodwin, W.E.:
         Replacement of the ureter by small intestine: Clinical application and results of the ileal
         ureter in 89 patients. J. Urol 121(6):728-31, June, 1979

     66. Boxer, R.J.: Cath-A-Cyst: A new urinary catheter J. Urol 121(1):66-67, Jan., 1979

     67. Waisman, J., Mampaso, F.M., Boxer, R.J., Lieber, M.M., and Skinner, D.G.: Prognostic
         Factors in Renal Carcinoma (Abstr.) Laboratory Investigation 38:370, 1978.

     68. Boxer, R. J., Johnson, S. J., Ehrlich, R. M. : Ureteral Substitution. Urology 12(3):   269-278,
         September, 1978



   | Pa g e                                                                                              13
                                           Exhibit H
                                         Page 97 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1054 Page 93 of
                                     109


     69. Boxer, R.J., Mott, J.M., Waisman, J., Smedberg, S.G., Benedetti, J., and Skinner, D.G.:
         Adenocarcinoma of the prostate: Histologic and clinical analysis of 367 patients. J. Urol.,
         1978

     70. Boxer, R.J.: Methods of cost containment within Urology. Urology 12(4):429, 1978.

     71. Boxer, R.J., Skinner, D.G., and Goodwin, W.E.: The ileal ureter in the treatment of recurrent
         nephrolithiasis. Urology Times, September 1978.

     72. Boxer, R.J., Waisman, J., Lieber, M.M., Mampaso, F.M. and Skinner, D.G.: Non-metastatic
         liver dysfunction associated with renal carcinoma. J. Urol. 119(4):468, April, 1978

     73. Boxer, R.J., Fritzsche, P., Skinner, D.G., Kaufman, J.J, Belt, E. and Goodwin, W.E.:
         Replacement of the ureter by small intestine: Clinical application and results of the ileal
         ureter in 89 patients. Trans. Am. Assoc. GU Surg 70:99-102, 1978

     74. Boxer, R.J. and Miller, T. M.: Penile reconstruction in an irradiated patient.
         Urology Digest, p. 26, February, 1977

     75. Boxer, R.J.: Is orgasm possible after penile amputation? Med. Aspects of Human Sexuality,
         p. 13, May 1977

     76. Boxer, R.J.: Adenocarcinoma of the prostate gland. Urological Survey 27(3):75-94, , June,
         1977

     77. Boxer, R.J., Kaufman, J.J. and Goodwin, W.E.: Radical prostatectomy for carcinoma of the
         prostate: 1951-1976.A review of 329 patients. J. Urol. 117(2): 208-213, Feb., 1977

     78. Raz, S., Boxer, R.J. and Waisman, J., Sukov, R. J.: Scleroderma of the lower urinary tract.
         Urology 9(6):682-683, June, 1977

     79. Boxer, R.J. and Skinner, D.G.: Condyloma Acuminata and squamous cell carcinoma.
         Urology 9(1): 72-78, Jan, 1977

     80. Boxer, R.J. Ehrlich, R.M. and Winters, R.E.: Sisomicina en el tratamiento de las infecciones
         complicadas del tracto urinario. Tribuna Medica (Supplemento Especial) pp. 130-131. Ano,
         1977

     81. Boxer, R.J., Ehrlich, R.M. and Winters, R.E.: Treatment of complicated urinary tract
         infections with Siscomicin. Infection 4(suppl.):483-484, 1976

     82. Boxer, R.J. and Miller, T.M.: Penile reconstruction in an irradiated patient. Urology
         7(4):403-408, April, 1976

     83. Boxer, R.J.: Reconstruction of male external genitalia (collective review). Surg. Gyn. &
         Obstet. 141(6):939-944, Dec.1975


   | Pa g e                                                                                            14
                                           Exhibit H
                                         Page 98 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1055 Page 94 of
                                     109




        84. Boxer, R.J.: The Rotating internship. J. Med. Education 50(7): 700-701, July 1975.




  EXHIBITS

  1.      Boxer, R.J., Kaufman, J.J. and Goodwin, W.E.: Radical Prostatectomy for Carcinoma of the
  Prostate. 71st Annual Meeting of the American Urological Association, Las Vegas, Nevada, May 16-
  20, 1976.

  2.      Boxer, R.J., Kaufman, J.J. and Goodwin, W.E.: Radical Prostatectomy for Carcinoma of the
  Prostate. American College of Surgeons, Chicago, Illinois, October 11-14, 1976.

   3.       Boxer, R.J., Kaufman, J.J. and Goodwin, W.E.: Radical Prostatectomy for Carcinoma of the
                   Prostate. Western Section, A.U.A. San Francisco, March 13-17, 1977.


  PRESENTATIONS

  1.     Boxer, R.J.: Reconstruction of the Male External Genitalia. Presented at the American
  College of Surgeons, Southern California Section, Newport Beach, California, January 17, 1976.

  2.      Boxer, R.J., Kaufman, J.J. and Goodwin, W.E.: A 20 Year Experience with Radical
  Prostatectomy for Cancer at UCLA Medical Center and Wadsworth Veterans Administration
  Hospital. Presented at the Clinical Society of Genito-Urinary Surgeons 55th Annual Meeting, Los
  Angeles, California, January 29, 1976.

  3.      Boxer, R.J., Kaufman, J.J. and Goodwin, W.E.: Radical Prostatectomy for Carcinoma of the
  Prostate, 1951-1976. Presented at the American Urological Association, Las Vegas, Nevada, May
  16-20, 1976.

  4.      Boxer, R.J., Kaufman, J.J. and Goodwin, W.E.: Radical Prostatectomy for Carcinoma of the
  Prostate - 25 Years Experience. Presented at Los Angeles County Urological Society Meeting, June
  1, 1976.

  5.      Boxer, R.J.: Carcinoma of the Penis. Harbor General Hospital Grand Rounds (Urology),
  June 3, 1976.



   | Pa g e                                                                                         15
                                            Exhibit H
                                          Page 99 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1056 Page 95 of
                                     109


  6.     Boxer, R.J., Kaufman, J.J. and Raz, S.: Impotence and Incontinence: UCLA Experience with
  Prostheses. Presented at the New York Section, American Urological Association, 74th Annual
  Meeting, Jerusalem, November 7-12, 1976.

  7.   Boxer, R.J., Saxon, A. and Sofen, H.: Immunobiology Reality Testing. Presented at the
  Immunobiology Research Meeting. UCLA, December 3, 1976.

  8.     Boxer, R.J., Waisman, J., Lieber, M.M., Mampaso, F.M. and Skinner, D.G.: Nonmetastatic
  Liver Dysfunction Associated with Renal Carcinoma. Presented at the Western Section, American
  Urological Association, 53rd Annual Meeting San Francisco, March 13-17, 1977.

  9.     Boxer, R.J., Raz, S., and Kaufman, J.J.: Experience with penile prosthesis: Indications and
  treatment in 110 cases. U.C.L.A. Urodynamic Workshop I: Incontinence and Impotency. February
  11-12, 1977. U.C.L.A. Extension, Department of Continuing Education in Health Sciences U.C.L.A.
  Medical Center.

  10.     Boxer, R.J., Fritzsche, P., Skinner, D.G., and Kaufman, J.J., Smith, R.B., Belt, E. and
  Goodwin, W.E.: Replacement of the Ureter with Small Intestine: Clinical Application and Results of
  the Ileal Ureter in 89 Patients. Presented at the Los Angeles County Urological Society Meeting,
  June 7, 1977.



  11.    Boxer, R.J., Skinner, D.G., and Goodwin, W.E.: The Ileal Ureter in the Treatment of
  Recurrent Nephrocalcinosis. Presented at the North Central Section, American Urological
  Association, 51st Annual Meeting, San Diego, California, November 6-12, 1977.

  12.    Boxer, R.J.: Trauma to the Genito-Urinary Tract. Emergency Room Grand Rounds,
  Sepulveda Veterans Administration Hospital, Sepulveda, California, January 30, 1978.

  13.    Boxer, R.J., Skinner, D.G., and Goodwin, W.E.: The Ileal Ureter in the Treatment of
  Recurrent Nephrolithiasis. Presented at the 54th Annual Meeting, Western Section, American
  Urological Association, Seattle, July 16-20, 1978.

  14.    Boxer, R.J., Saxon, A., and Sofen, H.: The Detection of Transitional Cell Bladder Cancer
  Antigen on Established Cell Lines. Presented at the American Urological Association, 74th Annual
  Meeting, New York City, May 13-17, 1979.

  15.  Boxer, R.J.: Genito-urinary Injuries in Pelvic Trauma. Department of Surgery Grand Rounds,
  UCLA School of Medicine, December 13, 1978.

  16.   Boxer, R.J.: Surgery and Blood Transfusions in the Jehovah's Witness Patient. UCLA
  Department of Surgery Grand Rounds, January 10, 1979.

  17.   Boxer, R.J.: The Containment of Costs in Hospital Medicine. UCLA Department of Surgery
  Grand Rounds, February 14, 1979.


   | Pa g e                                                                                          16
                                          Exhibit H
                                       Page 100 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1057 Page 96 of
                                     109




  18.   Boxer, R.J.: Elmer Belt. Presented at the American Urological Association, 74th Annual
  Meeting, New York City, May 13-17, 1979.

  19.   Boxer, R.J.: Urolithiasis, Mount Sinai Medical Center, Milwaukee, Wisconsin, Grand
  Rounds, August, 1979.

  20.   Boxer, R.J.: Pathophysiology of Micturition. Mount Sinai Workshop on Urodynamics,
  Milwaukee, Wisconsin, October 6, 1979.

  21.  Boxer, R.J.: Bladder cancer. Columbia Hospital Tumor Conference, Milwaukee, Wisconsin,
  November, 1979.

  22.   Boxer, R.J.: Urologic Oncology. St. Michael's Family Practice Grand Rounds, Milwaukee,
  Wisconsin, March 12, 1980.

  23.   Boxer, R.J.: Urologic Gynecology. Mount Sinai Medical Center, Obstetrics and Gynecology
  Seminars, Milwaukee, Wisconsin, March 19th and March 26th, 1980.

  24.   Boxer, R.J.: Urologic Oncology Update. Family Hospital Surgical Grand Rounds,
  Milwaukee, Wisconsin, March 25, 1980.

  25.    Boxer, R.J.: Impotence and Incontinence. Mt Sinai Hosp, Milwaukee, April, 1980.

  26.    Boxer, R.J., Brosman, S.: Diagnosis and Management of Unusual Pediatrics Anomalies.
  Presented at the American Urological Association, 75th Annual Meeting, San Francisco, May 18-22,
  1980.

  27.   Boxer, R.J.: Urologic Oncology. Mount Sinai Medical Center, All Staff Conference,
  Milwaukee, Wisconsin, August 5, 1980.

  28.   Boxer, R.J.: Radical Prostatectomy for Carcinoma of the Prostate Gland. Presented in China,
  September 1980.

  29.   Boxer, R.J.: Renal Carcinoma: a clinical and histological study. Presented in China,
  September 1980.

  30.     Boxer, R.J.: Replacement of the Ureter by Small Intestine: clinical application of the ileal
  ureter. Presented in China, September 1980.

  31.    Boxer, R.J.: Impotence. Presented to the Family Practice Residents, St. Michael Hospital,
  January 14, 1981.

  32.    Boxer, R.J.: Prostatitis. Presented to the Family Practice Residents, St. Michael Hospital,
  January 14, 1981.



   | Pa g e                                                                                              17
                                            Exhibit H
                                         Page 101 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1058 Page 97 of
                                     109


  33.    Boxer, R.J.: Infertility and Impotence. Presented to the Family Practice Residents, St. Mary's
  Hospital, February 25, 1981.

  34.   Boxer, R.J. and Klamer, T.: Urinary Trauma. Presented to the Surgery Department Residents
  at Mount Sinai Medical Center, Doctor's Auditorium, March 5, 1981.

  35.    Boxer, R.J.: Urologic implication of MS. Talk to MS Group at the American Red Cross
  Center, Milwaukee, Wisconsin on March 5, 1981.

  36.    Boxer, R.J. and Gross, R.: Genito-urinary Cancer. Presented to Grand Rounds at Columbia
  Hospital, Auditorium, March 17, 1981.

  37.  Boxer, R.J.: Recurrent UTI's. Lecture to Family Practice Residents, St. Michael Hospital,
  Room N120, March 26, 1981.

  38.    Boxer, R.J.: Stone Disease. Grand Rounds, St. Michael Hospital, April 8, 1981.

  39.    Boxer, R.J.: Genito-urinary Cancer. St. Michael Hospital, Room N120, April 9, 1981.

  40.    Boxer, R.J.: BPH. Lecture to Residents, St. Michael Hospital, April 30, 1981.

  41.    Boxer, R.J.: Genito-urinary Changes with Aging - Male & Female. Presented as part of panel
  on "The Medical Aspects of the Meno-pause," hosted by Dr. Milton Gutglass. Franciscan Room, St.
  Michael Hospital, May 2, 1981.
  42.    Boxer, R.J.: Indications and Complications of Urinary Diversion. Scientific Day, Mount Sinai
  Medical Center, Milwaukee, Wisconsin, June 8, 1983.

  43.    Boxer, R.J. & Das, Sakti: Willard Goodwin, M.D.- Pioneer, Innovator and Educator;
  presented at the American Urological Association 86th Annual Meeting, Toronto, Canada, June 3,
  1991.

  44.      Boxer, R.J.: Treatment of prostatic carcinoma: surgery vs. radiation therapy: presented at
  Istituto Nazionale Per Lo Studio E La Cura Dei Tumori, May 30, 1984, Milan, Italy

  45.   Boxer, R.J.: Retroperitoneal Tumors-Surgical Approach and Care after Surgery. 10th
  Annual Pacific Regional Urology Workshop, Los Angeles, April 7-8, 1977.

  46.    Boxer, R.J.: Treatment of Prostatic Carcinoma. Istituto Nazionale Per Lo Studio E La Cura
  dei Tumori, Milan, Italy May 30, 1984.

  47.    Boxer, R.J.: Antibiotics and Urinary Tract Infections. Uses and Abuses in Clinical Practice,
  Green Lake, Wisconsin, August 2, 1981.

  48.    Boxer, R.J.: Radiation Therapy in Genito-Urinary Cancer. Radiation Therapy Technologists
  of Wisconsin, October 2, 1982



   | Pa g e                                                                                             18
                                           Exhibit H
                                        Page 102 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1059 Page 98 of
                                     109


  49.     Boxer, R. J. : Special lecture, American Urological Association's Annual Meeting,
  "Physicians and the Clinton Administration," Invited Speaker, San Antonio, Texas, May 18, 1993
  (This speech was given before approximately 5,000 physicians and health care professionals.)

  50.    Boxer, R. J. : "Health Policy Under The New Administration", Invited Speaker, Urological
  Topic Showcases, American Urological Association Annual Meeting, May 15, 1993 (The speech was
  given before approximately 600 physicians and other health professionals.)

  51.     Boxer, R. J. : January 26, 1994, Donald J. Welter Memorial Lectureship (Invited Speaker),
  "Health Care Reform", Hyatt Regency Hotel, Milwaukee, WI, speech given before 500 family
  practitioners from around the region.

  52.   Boxer, R. J. : August 24, 1994, one hour lecture, "Prostate Cancer" St. Michael Hospital,
  Milwaukee, WI, 7 PM

  53.   Boxer, R. J. : August 29, 1994, one hour lecture, "Prostate Cancer" St. Michael Hospital,
  Milwaukee, WI, 7 PM

  54.    Boxer, R. J. : September 13, 1994, one hour lecture, "Prostate Cancer Awareness", St. Mary's
  Hospital, Milwaukee, WI, 7 PM

  55.   Boxer, R. J. : August 24, 1994, "Prostate Cancer", Helen & Bernard Soref Prostate Cancer
  Foundation Lecture, St. Michael Hospital


  56.   Boxer, R. J. : August 29, 1994, "Prostate Cancer", Helen & Bernard Soref Prostate Cancer
  Foundation Lecture, St. Michael Hospital

  57.   Boxer, R. J. : September 1, 1994, "Prostate Cancer", Helen & Bernard Soref Prostate Cancer
  Foundation Lecture, St. Michael Hospital

  58.    Boxer, R. J. : September 13, 1994, "Prostate Cancer: The Silent Killer", Community
  Education Program, St. Mary's Hospital-Milwaukee

  59.    Boxer, R. J. : October 24, 1994, "The New Health Care Plan", 16th Annual Heart of the
  Matter for Sinai Samaritan Medical Center, Marc Plaza Hotel, Milwaukee, WI

  60.    Boxer, R. J. : November 15, 1994, "New Advances In Prostate Cancer", speech delivered at
  the Wisconsin Prostate Cancer Support Group Annual Meeting, The Italian Community Center,
  Milwaukee, WI

  61.    Williams, R., Zinner, N., Boxer, R., et al.: “ Experience with Alpha Interferon used in Bladder
  Cancer”, presented at the American Urological Association’s 91st Annual Meeting, Orlando, FL,
  May 9, 1996.




   | Pa g e                                                                                           19
                                           Exhibit H
                                        Page 103 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1060 Page 99 of
                                     109


  62.    Boxer, R. J. : March 5, 1997, Invited Speaker, “The Other Side of Health Care”, presented at
  the Quarterly Staff Meeting, St. Mary’s Hospital, Milwaukee, WI

  63.    Boxer, R. J. : April 9, 1997, Invited Speaker, “The Other Side of Health Care”,
  presented at the President’s Cancer Panel, Columbia University College of Physicians and Surgeons,
  New York City

  64.    Boxer, R. J. : June 12, 1997, Invited Speaker & Keynote Address, The Other Side         of
  Health Care, A Physician Being Treated for Cancer.” Presented at the Graduation      of the Aurora
  Care Residents, Milwaukee, WI

  65.    Boxer, R. J. : August 27, 1997, Invited Speaker, “Prostate Cancer.” Presented at Men’s
  Health Seminar. Covenant Healthcare, Radisson Hotel, Brookfield, WI (300 people attended), August
  27, 1997.

  66.    Boxer, R. J. : October 18, 1997, Invited Speaker, “The Other Side of Health Care:
  Physician Being Treated For Lymphoma.” Presented at the National Lymphoma
  Awareness Week National Educational Forum, Washington, D.C.


  67.    Boxer, R. J. : October 24, 1997, Invited Speaker, Grand Rounds, “The Other Side of Health
  Care: A Physician Being Treated For Cancer.” Presented at the University of Nebraska Medical
  School, Omaha, NE. (approximately 400 people in attendance).

  68.   Boxer, R.J.: November 21, 1997, Invited Speaker, The Louler Memorial Lectureship on
  Medical Ethics, Shalom Temple, Milwaukee, WI

  69.    Boxer, R. J. : January 11, 1998, Invited Speaker (Keynote Address),“The Other Side of
  Health Care: A Physician Being Treated by Transplantation.” Presented at The International Bone
  Marrow Transplantation Registry Participants’ Meeting, Keystone, CO.

  70.     Boxer, R. J. : January 28, 1998, Invited Speaker, “The Politics of Prostate Cancer.” Presented
  at the 8th International Prostate Cancer Update, Beaver Creek, CO.

  71.    Boxer, R. J. : January 30, 1998, Invited Speaker, “The Other Side of Health Care: A Physician
  Being Treated For Cancer.” Presented at the 8th International Prostate Update, Beaver Creek, CO.


  72.    Boxer, R. J.: February 1, 1998, Invited Speaker, “Perineal Prostatectomy for Localized
  Carcinoma of the Prostate.” Presented the 8th International Prostate Cancer Update, Beaver Creek,
  CO.

  73.    Boxer, R. J.: May 30, 1998, Invited Speaker, “Understanding Private Practice in a Managed
  Care Environment: Organize Locally.” Presented at the American Urological Association’s 93rd
  Annual Meeting, San Diego, CA



   | Pa g e                                                                                           20
                                           Exhibit H
                                        Page 104 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1061 Page 100 of
                                     109


   74.    Boxer, R. J.: May 30, 1998, Invited Speaker, “Understanding Private Practice in a Managed
   Care Environment: Capitation.”Presented at the American Urological Association’s 93rd Annual
   Meeting, San Diego, CA

   75.    Boxer, R. J. : October 9, 1998, Invited Speaker, The Other Side of Health Care: A Physician
   Treated for Cancer, The University of Wisconsin Medical School, Madison WI.

   76.    Boxer, R. J.: November 4, 1998, Invited Speaker, “Health Care: Y 2 K and Beyond. Michael
   Best & Friedrich Annual Health Care Seminar, Chicago, IL

   77.   Boxer, R. J.: December 6, 1998, Invited Speaker, “Men’s Health,” Congregation Shalom,
   Milwaukee, WI.

   78.    Boxer, R. J.: January 22, 1999, Invited Speaker, “The Quest for Hope: A Cancer Doctor
   Treated for Cancer,” The Ninth International Prostate Cancer Symposium, Beaver Creek, CO.

   79.    Boxer, R. J. January 23, 1999, Invited Speaker, Epidemiology and Screening in Prostate
   Cancer: Moderator, The Ninth International Prostate Cancer Symposium, Beaver Creek, CO.

   80.   Boxer, R. J.: January 23, 1999, Invited Speaker, “Managed Care: Capitation or Decapitation,”
   The Ninth International Prostate Cancer Symposium, Beaver Creek, CO.

   81.    Boxer, R. J.: May 4, 1999, Invited Speaker, Plenary Session, “A personal Experience with
   Cancer,” The American Urological Association 94th Annual Meeting, Dallas, TX.
   82.    Boxer, R. J., Das, S., Bloom, D.: May 3, 1999, “Willard Goodwin: Pioneer, Innovation, and
   Educator,” Presented at the American Urological Association 94th Annual Meeting, Dallas, TX.

   83.     Boxer, R. J.: June 23, 1999, Invited Speaker, “Superficial Bladder Cancer: New Approaches
   to Intra-vesical Chemotherapy,” Milwaukee, WI.

   84.   Boxer, R.J.: Oct. 25, 1999, Invited Speaker, “Surviving Cancer,” First Unitarian Universalist
   Congregation, Milwaukee, WI.

   85.    Boxer, R. J.: Nov. 5, 1999, Invited Speaker, Health Care Reform: It’s a matter of
   conscience,” Catholic Health Association national leadership meeting, Amelia Island, FL

   86.     Boxer, R. J.: May 20, 2000, Invited Speaker, “In search of quality pharmaceutical care for
   cancer: What do we need to know to get there?” American Association of Clinical Oncology Annual
   Meeting, New Orleans, LA.

   87.     Boxer, R. J.: December 2, 2000, Invited Speaker, National Cancer Institute: One urologist’s
   perspective,” Society of Urologic Oncology, Extraordinary opportunities for Discovery, National
   Institutes of Health, Bethesda, MD.

   88.    Boxer, R. J.: March, 2001, Politics and Urology, Invited Speaker, American Association of
   Clinical Urologists Washington Update, Willard Hotel, Washington, DC.


   | Pa g e                                                                                              21
                                           Exhibit H
                                        Page 105 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1062 Page 101 of
                                     109




   89.    Boxer, R. J.: August 14, 2003, The Future of Health Care, Panel leader. PANELISTS:
   Andrew Stern, President, SEIU, Barbara Blakeney, President, ANA, Charles Roadman, President,
   American Health Care Association, John Rother, Senior Executive, AARP, Des Moines, Iowa, Drake
   University.

   90.    Boxer, R. J.: , August 14, 2003, Host for Candidates’ Forum (Moderator, Gov. Thomas
   Vilsack), including Howard Dean, John Kerry, Dick Gephardt, Dennis Kucinich, Carol Mosley-
   Braun, John Edwards, Des Moines, Iowa, Drake University.

   91.     Boxer, R. J.: February 15, 2004, Organizer and Moderator, Presidential Candidates Health
   Policy Forum, Milwaukee, WI, Univ. of WI-Milwaukee.

   92.       Boxer, R. J.: March 200, Presidential Candidates Health Policy Forum, Oklahoma City

   93.   Boxer, R. J.: February, 2004, Presidential Candidates Health Policy Forum, Manchester,
   New Hampshire

   94.    Boxer, R.J.: Visiting Professor Lecture: Advances in the Management of Prostate Cancer,
   Singapore National University Hospital, Singapore, December 2007




   PRINT MEDIA

         1. May 15, 1979: The American Urological Association News Bulletin, "Reports Existence of
            TCC-Specific Antigen in Prize-Winning Essay."

         2. December 3, 1989: The Milwaukee Journal, page 6B, "Hospital will try out test for prostate
            cancer" by Mark Ward.




   | Pa g e                                                                                              22
                                             Exhibit H
                                          Page 106 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1063 Page 102 of
                                     109


      3. July 8, 1989: The Milwaukee Sentinel, part 4, page 3, "40,000 Milwaukee men target of
         prostate cancer brochures."

      4. July 15, 1989: Women’s Self Health Journal, page 3, "Urine Control Problems? There is
         Help."

      5. August 15, 1989: The Milwaukee Journal Health Section "Advice about Urinary
         Incontinence."

      6. September 22, 1989: "Less Than Her Fair Share," editorial page, Milwaukee Sentinel.

      7. November 1, 1989: The Milwaukee Journal, "Prostate Cancer: the most common cancer for
         men" in Health Care Today.

      8. August 22, 1990: The Milwaukee Journal, section b, page 1, "Detecting cancer may get
         easier" by Neil Rosenberg.

      9. October 12, 1990: Wisconsin Jewish Chronicle, page 17, "Prostate cancer can be cured with
         early detection"

      10. July 6, 1991: The Milwaukee Journal, Sunday Lifestyle Section, Ask the Doctor column
          "Does urinary incontinence occur in men? If so, how frequently and what is the cause and
          treatment?"

      11. November 26, 1991: The Wisconsin Jewish Chronicle "Cancer of the Prostate Gland-A
          Significant Health Hazard"

      12. February 10, 1992: The Milwaukee Journal, Section D, page 5, Ask the Doctor column
          "Treating Kidney Stones Seldom Means Surgery."

      13. August 10, 1992: Ozaukee County News Graphic, Volume 109, No. 59, page 18, "Prostate
          Cancer, A Significant Risk,"

      14. June 2, 1993: The Milwaukee Journal, page A8 "Health Plan Check-up"

      15. December 21, 1993: The Milwaukee Sentinel, "Prostate Cancer, All To Common, Still Too
          Puzzling", page 1.

      16. July, 1994, "Medicine and Politics-Prescription for Change" in Today's Health Care Journal,
          page 7-8.

      17. January, 1995, "Medicine and Politics-Prescription for Change II", in Today's Health Care
          Journal.

      18. January, 1995, "Prostate Cancer: A Curable Disease", in Accent on Health, Winter, 1995.



   | Pa g e                                                                                           23
                                          Exhibit H
                                       Page 107 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1064 Page 103 of
                                     109


      19. January, 1995, "Medicine and Politics-Prescription for Change II", Today's Health Care
          Journal, Wisconsin Edition, pages 12-13.

      20. March 14, 1995, "Media, Unions, Money in Plans to Lead Democrats", Milwaukee Sentinel,
          Local News, Page 5A.

      21. August 14, 1995, Milwaukee Journal/Sentinel, page 7E, “Local Urologist Named to U.S.
          Cancer Board.”

      22. September, 1995, Medical Society of Milwaukee County Newsletter, page 9, “Clinton Names
          Milwaukee M.D. to National Cancer Board.

      23. September 6, 1995, Journal of the National Cancer Institute, volume 87, no. 17, page 1287,
          “Urologist Named to NCAB”

      24. 1995, Wisconsin Medical Journal, volume 94, no.9, page 521, “President Clinton Names Dr.
          Richard Boxer to the National Cancer Advisory Board.

      25. September 10, 1996, The Milwaukee Journal/Sentinel, section B page 1, “The Doctor’s
          Prescription: A Clinton Victory.”

      26. October 5, 1996, Omaha-World Herald, front page, “Cancer Doctor in Omaha to Seek His
          Own Healing.”

      27. December 18, 1996, The Milwaukee Journal Sentinel, 1A & 3A, “Clinton             Considers
          Posts.”

      28. October, 1997, Urology Times, pp 44-46, “Urologists confident they can compete with
          continence centers.”

      29. March 23, 1998, The Milwaukee Journal Sentinel, p. 3G: “Study Finds Vitamin E Helps
          Prostate Cancer.”

      30. May, 1998, Urology Times, (26:5), p.41: “Cancer-surviving physician learns about the other
          side of health care.”

      31. June 29, 1998, The Milwaukee Journal Sentinel, p. 1G: “Can riding a bike ruin your sex
          life?”

      32. September 7, 1998, The Milwaukee Journal Sentinel, p. 5G: “For some Viagra users, pleasure
          outweigh risks.

      33. September 8, 1998, Kearney (Nebraska) Hub, p.1: “Kearney native still caring for patients.”

      34. November 16, 1998, The Milwaukee Journal Sentinel, p. 2G: Penalties for violating privacy
          may be huge.”


   | Pa g e                                                                                            24
                                          Exhibit H
                                       Page 108 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1065 Page 104 of
                                     109




      35. Winter, 1998, Impact Magazine (University of Nebraska Medical Center), p.18: “Cancer gets
          personal.”

      36. March 1999, The Physician Leader (Covenant Healthcare), p.1: “Prostate Cancer Programs.”

      37. April 14, 1999, The New York Times, National Report, P. A 16: “In ‘Mother Teresa’s
          Waiting Room,’ Optimism.” (Discusses the day of Congressional testimonies that I
          participated in.)

      38. May, 1999, The Milwaukee Magazine, “Federal Feuding-Letter to the Editor, p.15.

      39. May 4, 1999, American Urological Association Convention Newspaper, “A Person
          Perspective on Cancer.”

      40. March/April, 1999, American Urological News, Convention Issue, “Education Plus,” P. 1

      41. May 5-6, 1999, American Urological Association Daily News, “He’s looked at health from
          both sides now,” P. 1, 34-35.

      42. September, 1999, Oncology Times: “Lymphoma Advocates Call for More Research
          Funding.” XXI, No. 9, P. 39.

      43. March 5, 2000: Milwaukee Journal Sentinel, “Non-Surgical prostate treatment offered,” Page
          B1.

      44. July, 2000: Oncology Times, “Targeting quality pharmaceutical care for cancer,” P 11-19.

      45. July 18-24, 2003: The Chicago Jewish News, “Working on a Dream.”

      46. September 5, 2003: The Wisconsin Jewish Chronicle, “Local physician, Chicago entrepreneur
          dream of American Center for Cures.”

      47. October, 2003: The Counselor 50:11:39, “HA-LO Founder Takes on World’s Diseases.”

      48. April 30, 2006: On Assignment. “American Center for Cures” one hour news magazine
          featuring my efforts to create a new national health research center.

   PROFESSIONAL

   UNIVERSITY BASIC LABORATORY RESEARCH EXPERIENCE

      1. Human Immunobiology Group, University of California, Los Angeles, Drs. John Fahey and
         Andrew Saxon (1976-1977).
      2. Immunobiology Research Center, University of Wisconsin under the direct supervision of
         Drs. Fritz H. Bach and Richard Hong (1970 and 1972).


   | Pa g e                                                                                          25
                                          Exhibit H
                                       Page 109 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1066 Page 105 of
                                     109




   GRANTS
   I was principal investigator

   1.     Boxer, R.J., Skinner, D.G., Kaufman, J.J., Elashoff, R. and Waisman, J.: Adenocarcinoma of
   the Prostate. Correlations of Clinical and Histological Data. USPHS Grant (5P01-CA-16042-03.
   Cancer Care Grant to UCLA Medical Center. ($2200), 1977

   2.     Boxer, R.J. and Brosman S.: Urethral Substitution with Replamineform Prosthesis. Harbor
   General Professional Staff Association. NIH SO7RR05551-14. October 1, 1976-June 30, 1977
   ($3000).




   CLINICAL RESEARCH EXPERIENCE

   In each of the following clinical research investigations as a principal of the Affiliated Research
   Associates (a group of 20 private urology groups of which I was one of the founders), the
   pharmaceutical was tested through strict IRB and FDA rules:

   A long-term, open-label clinical study evaluating the safety and efficacy of ------in subjects with
          symptomatic benign prostatic hyperplasia (BPH). 2000, Sub-Investigator.

   A dose-range-finding, double-blind, randomized, multi center, active-comparator-controlled
          extension study to determine the effect of -------in postmenopausal women with
          predominantly urge urinary incontinence. 1999, Sub-Investigator.

   Transdermal ------- in patients with urge urinary incontinence: a 12 week, multi-center, randomized,
          double-blind, placebo-controlled study with a 12 week open label, dose-titration, safety
          extension. 1999, Sub-Investigator.

   A phase III, six-month, long-term, open-label, flexible dose, safety extension study of -----tablets (2,
         3and 4mg) in the treatment of male erectile dysfunction. 1999, Sub-Investigator.

   Extended safety and efficacy study of ------implant in patients with prostate cancer. 1999, Sub-
         Investigator.

   A phase III, multi center, double-blind, randomized, placebo controlled, parallel group study of the
         efficacy and safety of controlled release ------versus tolterodine in the treatment of subjects
         with overactivie bladder. 1999, Sub-Investigator.

   A randomized double-blind placebo controlled phase III trial evaluating ------plus standard therapy
          versus placebo and standard therapy in patients with recurrent carcinoma of the prostate who
          are asymptomatic with castrate levels of testosterone and have rising PSA levels without
          radiologically-evident metastatic disease. 1999, Sub-Investigator.

   | Pa g e                                                                                                26
                                             Exhibit H
                                          Page 110 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1067 Page 106 of
                                     109




   A phase III efficacy and safety study of -----3mg tablets versus placebo and ------3mg versus ------
         4mg tablets in the treatment of male erectile dysfunction. 1999, Sub-Investigator.

   A dose-range study to evaluate (s)-oxybutynin, placebo, and ------ when administered to female
          subjects with unstable bladder conditions. 1999, Sub-Investigator.

   Safety and efficacy of -------tablets in men with bladder overactivity and coexisting bladder outlet
          obstruction. A multinational, randomized, double blind and placebo-controlled 12 weeks
          study. 1999, Sub-Investigator.

   A randomized, double-blind, multi center, phase III study of ------and Ciprofloxacin in the treatment
          of chronic bacterial prostatitis. 1999, Sub-Investigator.

   A study to determine the minimum perceptible difference for each of five quality of life
          questionnaires for patients with BPH. 1999, Sub-Investigator.

   Effect of Computer-Base Support on Prostate Cancer Treatment Decisions. 1999, Principle
           Investigator.

   A phase II/III, double-blind, placebo-controlled, dose-finding study of the safety and efficacy of
   ---- in patients with symptomatic benign prostatic hyperplasia. 1999, Sub-Investigator.

   A phase III, two year, long-term, open-label, flexible dose, safety extension study of ---- tablets in the
         treatment of male erectile dysfunction. 1998, Sub-Investigator.

   A phase II, multicenter, parallel, randomized, double masked, placebo-controlled, dose-ranging study
         to test whether oral administration of ---- to patients with diabetes-related erectile dysfunction
         improve erectile function. 1998, Sub-Investigator.

   An eleven-week, open label, randomized, multicenter, parallel-design, placebo lead-in study of
   ---- capsules, 0.4 mg daily versus ---- capsules, 5 mg daily in patients with the signs and symptoms of
           benign prostatic hyperplasia. 1998, Sub-Investigator.

   A randomized, double-blind, placebo-controlled, multicenter, comparative, safety and efficacy study
          of intravenous ---- (4 and 8 mg) in prostate cancer patients with metastatic bone lesions
          receiving antineoplastic therapy. 1998, Principal Investigator.

   A phase III at home use study evaluating the efficacy and safety of escalating doses of ---- 2, 4, and 5
         mg in the treatment of male erectile dysfunction. 1998, Sub-Investigator.

   A phase III, long-term, open-label, flexible dose, and safety extension study of ---- tablets in the
         treatment of male erectile dysfunction. 1998, Sub-Investigator.

   Post approval study for the ---- Endoprosthesis for prostatic obstruction. 1998, Sub-Investigator.



   | Pa g e                                                                                               27
                                             Exhibit H
                                          Page 111 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1068 Page 107 of
                                     109


   Post approval study for the ----- Endoprosthesis for treating recurrent bulbar stricture disease. 1998,
          Sub-Investigator.

   A multicenter pilot study to evaluate a transvaginal approach for the treatment of stress urinary
          incontinence in women. 1998, Sub-Investigator.

   Validation Study of the dry mouth questionnaire and four versions of a urinary incontinence diary.
          1998, Sub-Investigator.

   Multicenter, double-masked, dose-ranging study of ----- vs. Placebo in men with voiding dysfunction
          or benign prostatic hyperplasia. 1997, Sub-Investigator.

   A multicenter, double-blind, randomized, parallel group, dose titration study comparing the
          difference in dry mouth in patients treated with ---- and ---- for urge urinary incontinence.
          1997, Sub-Investigator.

   A multi-center, open label trial to study safety and efficacy of ---- Implantable Therapeutic System in
          patients with prostate cancer. 1997, Sub-Investigator.

   A phase III, long term, flexible dose, efficacy and safety study of ---- tablets in the treatment of male
         erectile dysfunction. 1997, Sub-Investigator.

   A phase III efficacy and safety study of four fixed doses of ------ tablets versus placebo in the
         treatment of male erectile dysfunction. 1997, Sub-Investigator.

   A randomized, double-blind, placebo-controlled, two years parallel group study of the efficacy and
          safety of -----0.5 mg in the treatment and prevention of progression of benign prostatic
          hyperplasia. 1997, Sub-Investigator.

   Clinical trial to assess efficacy and safety of ---- in patients with hormone-refractory stage D2
          prostate cancer. 1997, Principal Investigator.

   Phase II multi-center, open-labeled study of ----, administered as a subcutaneous, continuous infusion
          of 57 to 85 days ( 8 to 12 weeks) in patients undergoing radiation therapy interstitial seed
          implantation or other radiation therapy. 1997, Sub-Investigator.

   An open-label, 24 month trial of 40 mg of oral ---- in patients with minimal erectile dysfunction.
         1997, Sub-Investigator.

   Patient Satisfaction with Cardura and Hytrin for Benign Prostatic Hyperplasia. 1997,
   Sub-Investigator.

   Dose-finding study for delivery of anesthesia to the female urethra via iontophoresis. 1997, Sub-
          Investigator.




   | Pa g e                                                                                               28
                                             Exhibit H
                                          Page 112 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1069 Page 108 of
                                     109


   A randomized, double blind, placebo controlled, efficacy and safety study of oral ----- in patients with
          recurrent herpes labialis. 1997, Sub-Investigator.

   A randomized, double blind, placebo controlled, efficacy and safety study of oral ----- in patients with
          recurrent genital herpes. 1997, Sub-Investigator.

   Open-label safety and dose conversion/determination study of ----- for urge urinary incontinence.
          1997, Sub-Investigator.

   An open-label 24 month trial of 40 mg Oral ---- in patients with minimal erectile dysfunction. 1997,
         Sub-Investigator.

   Long-term safety, tolerability and clinical efficacy of ----. A phase III open, multinational study in
          patients with detrusor overactivity, symptoms of frequency, urge incontinence and/or urgency.
          1996, Sub-Investigator.

   Proof-of-principle study for delivery of anesthesia to the urethra via an iontophertic catheter in 20
          women. 1996, Sub-Investigator.

   A placebo-controlled, parallel-group, crossover design phase III trial of----- in patients with erectile
          dysfunction. 1996, Sub-Investigator.

   A methodology trial to assess the reproducibility of noninvasive measurements used in the diagnosis
         and assessment of treatment outcome for subjects with abnormal voiding. 1996, Sub-
         Investigator.

   A phase III long-term, open-label, flexible dose, efficacy and safety study of ----- in the treatment of
         male erectile dysfunction. 1996, Sub-Investigator.

   A phase III efficacy and safety study of three fixed doses of ----- tablets versus placebo in the
         treatment of male erectile dysfunction. 1996, Sub-Investigator.

   A randomized, double-blind, comparative trial of ----- versus placebo in patients with early prostate
          cancer. 1996, Sub-Investigator.

   A double-blind, placebo-controlled, dose ranging clinical evaluation of ----- and Finasteride in
         subjects with benign prostatic hyperplasia. 1996, Sub-Investigator.

   A randomized, multi center, double-blind, double-dummy comparative trial of ----- and Ofloxacin for
          the treatment of bacterial prostatitis. 1995, Sub-Investigator.

   A phase III open, multinational study in patients with detrusor overactivity and symptoms of
         frequency, urge incontinence and urgency. 1995, Principle Investigator.

   A phase III randomized, double-blind, multi-national study in patients with detrusor overactivity and
         symptoms of frequency, urge incontinence and urgency. 1995, Principle Investigator.


   | Pa g e                                                                                                29
                                             Exhibit H
                                          Page 113 of 371
Case 3:16-cv-02458-MMA-BLM Document 96-11 Filed 10/04/19 PageID.1070 Page 109 of
                                     109




   A phase II study of intravesical --- in patients with transitional cell carcinoma of the bladder. 1995,
         Principle Investigator..

   A phase II study of intravesical ----- in patients with carcinoma in situ of the bladder who have failed
           or have recurrence following treatment with BCG. 1995, Principle Investigator.
   A pilot study of ----- in carcinoma in situ patients following BCG treatment failure.
   1994, Principle Investigator.

   Phase III study of ----- verses intravesical BCG in adult patients with BCG-naive bladder carcinoma
          in situ. 1994, Principle Investigator.

   Phase III study of oral --- vs. Intravesical BCG in Adult Patients with
   BCG Naive Bladder Carcinoma In Situ, Quality of Life Pharmacoeconomics. 1994, Principle
          Investigator.

   Evaluation of the clinical effectiveness and cost-effectiveness of Terazosin (Hytrin) vs. placebo in the
          treatment of patients with symptomatic benign prostatic hyperplasia (BPH). 1992-1993,
          Principle Investigator.




   | Pa g e                                                                                                  30
                                             Exhibit H
                                          Page 114 of 371
